 

Exhibit 10.1

 

EXECUTION VERSION

 

ASSET PURCHASE AGREEMENT

 

by and between

 

CARDINAL HEALTH 414, LLC

 

and

 

NAVIDEA BIOPHARMACEUTICALS, INC.

 

Dated November 23, 2016

 

   

 

 

Table of Contents

 

    Page       ARTICLE I DEFINITIONS 1 Section 1.1 Certain Definitions 1 Section
1.2 Interpretation 17       ARTICLE II PURCHASE AND SALE OF THE ACQUIRED ASSETS
18 Section 2.1 Purchase and Sale of the Assets 18 Section 2.2 Excluded Assets 19
Section 2.3 Assumption of Certain Liabilities 20 Section 2.4 Retained
Liabilities 20 Section 2.5 Estimated Closing Purchase Price 21 Section 2.6
Payment of Estimated Closing Purchase Price 21 Section 2.7 Determination of the
Final Closing Purchase Price 22 Section 2.8 Closing 23 Section 2.9 Closing
Deliveries 24 Section 2.10 Earnout Payments 25 Section 2.11 Withholding 28      
ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER 29 Section 3.1 Organization
29 Section 3.2 Authority, Validity and Enforceability 29 Section 3.3 No
Subsidiaries 29 Section 3.4 No Conflict 29 Section 3.5 Consents 30 Section 3.6
Financial Statements; Undisclosed Liabilities 30 Section 3.7 Absence of Certain
Developments 31 Section 3.8 Compliance with Laws; Governmental Authorizations;
Licenses; Etc 31 Section 3.9 Litigation 32 Section 3.10 Taxes 32 Section 3.11
Environmental Matters 33 Section 3.12 Employee Matters 34 Section 3.13 Employee
Benefit Plans 35 Section 3.14 Intellectual Property Rights 35 Section 3.15
Material Contracts 38 Section 3.16 Insurance 39 Section 3.17 Title to Assets 40
Section 3.18 Affiliate Transactions 40

 



   

 

 

Table of Contents

(continued)

 

    Page       Section 3.19 Brokers 40 Section 3.20 Suppliers 40 Section 3.21
Recalls; Product Liability 41 Section 3.22 FDA and Regulatory Matters 41 Section
3.23 Inventory 42 Section 3.24 Seller Board Recommendation 42 Section 3.25
Disclaimer of other Representations and Warranties 42       ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER 43 Section 4.1 Organization 43 Section
4.2 Authority, Validity and Enforceability 43 Section 4.3 No Conflicts 43
Section 4.4 Consents 43 Section 4.5 Litigation 44 Section 4.6 Brokers 44 Section
4.7 Financial Ability 44       ARTICLE V COVENANTS AND AGREEMENTS 44 Section 5.1
Access and Information 44 Section 5.2 Conduct of Business Prior to Closing 45
Section 5.3 Additional Reports; Stockholder Approval; Proxy Statement 46 Section
5.4 Commercially Reasonable Efforts; Notification of Certain Events 48 Section
5.5 Public Announcements 49 Section 5.6 Employee Matters 50 Section 5.7
Exclusivity 51 Section 5.8 Non-Disclosure; Non-Solicitation; Non-Disparagement
54 Section 5.9 Release; Termination of Distribution Agreement 56 Section 5.10
Tax Matters 56 Section 5.11 Split of Shared Contracts 57 Section 5.12 Transfer
of Certain Funds Received Post-Closing 58 Section 5.13 Use of Name 58 Section
5.14 Regulatory Matters 58 Section 5.15 Further Assurances 60 Section 5.16
Consents of Third Parties 61 Section 5.17 Insurance 61 Section 5.18 Access to
Records Post-Closing 61

 



  -2- 

 

 

Table of Contents

(continued)

 

    Page       Section 5.19 Stockholder Litigation 61       ARTICLE VI
CONDITIONS TO CLOSING 62 Section 6.1 Mutual Conditions 62 Section 6.2 Conditions
to the Obligations of Buyer 62 Section 6.3 Conditions to the Obligations of
Seller 64       ARTICLE VII TERMINATION 64 Section 7.1 Termination 64 Section
7.2 Effect of Termination 65 Section 7.3 Termination Fee; Extension of Supply
and Distribution Agreement 66       ARTICLE VIII SURVIVAL; INDEMNIFICATION 67
Section 8.1 Survival of Representations, Warranties and Covenants 67 Section 8.2
Indemnification 68 Section 8.3 Limitations on Liability; Calculation of Losses
68 Section 8.4 Claims Procedures 69 Section 8.5 Payment of Claim 71 Section 8.6
Exclusive Remedy 71 Section 8.7 Investigation 71 Section 8.8 Treatment of
Indemnity Payments 71 Section 8.9 Insurance 71       ARTICLE IX MISCELLANEOUS 71
Section 9.1 Notices 71 Section 9.2 Exhibits and Schedules 73 Section 9.3
Computation of Time 73 Section 9.4 Expenses 73 Section 9.5 Governing Law;
Jurisdiction 73 Section 9.6 Assignment; Successors and Assigns; No Third Party
Rights 73 Section 9.7 Counterparts 74 Section 9.8 Titles and Headings 74 Section
9.9 Entire Agreement 74 Section 9.10 Severability 74 Section 9.11 No Strict
Construction 74 Section 9.12 Specific Performance 75 Section 9.13 Waiver of Jury
Trial 75

 



  -3- 

 

 

Table of Contents

(continued)

 

    Page       Section 9.14 Failure or Indulgence not Waiver 75 Section 9.15
Amendments 75 Section 9.16 Costs of Enforcement 75

 

  -4- 

 

      Exhibits     Exhibit A   Form of Assignment and Assumption Agreement
Exhibit B   Form of Bill of Sale Exhibit C-1   Form of Patent Assignment Exhibit
C-2   Form of Trademark Assignment Exhibit C-3   Form of Domain Name Assignment
Exhibit D   Form of License-Back Agreement Exhibit E   Form of Transition
Services Agreement Exhibit F   Form of Warrant Exhibit G   FDA Letters

 

   

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT, dated November 23, 2016 (this “Agreement”), is
between Cardinal Health 414, LLC, a Delaware limited liability company
(“Buyer”), and Navidea Biopharmaceuticals, Inc., a Delaware corporation
(“Seller”). Buyer and Seller are each referred to herein as a “Party” and,
collectively, as the “Parties.”

 

recitals

 

A.          Seller develops, manufactures and commercializes a product used for
(1) lymphatic mapping, (2) lymph node biopsy, and (3) the diagnosis of
metastatic spread to lymph nodes for the staging of cancer (the “Business”),
including the radioactive diagnostic agent product marketed under the
Lymphoseek® trademark for current approved indications by the FDA and similar
indications approved by the FDA in the future (the “Business Product”).

 

B.          Seller wishes to sell, transfer, convey and assign to Buyer, and
Buyer wishes to acquire and assume (or cause one of its designees to acquire and
assume) from Seller, all of the Acquired Assets and Assumed Liabilities, upon
the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
intending to be legally bound, the Parties agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1          Certain Definitions. As used in this Agreement, the
following terms have the respective meanings set forth below.

 

“Accounting Firm” has the meaning ascribed to such term in Section 2.7(c).

 

“Acquired Assets” has the meaning ascribed to such term in Section 2.1.

 

“Acquisition Agreement” has the meaning ascribed to such term in Section 5.7(e).

 

“Acquisition Proposal” means, other than the transactions contemplated hereby,
any inquiry, proposal, indication of interest or offer (whether written or oral)
with respect to any direct or indirect: (a) purchase or sale of an Equity
Interest (including by means of a tender or exchange offer) representing more
than twenty-five percent (25%) of the voting power in the Seller or any of its
Subsidiaries; (b) merger, consolidation, other business combination,
reorganization, recapitalization, share exchange, dissolution, liquidation or
similar transaction involving the Seller or any of its Subsidiaries; (c)
purchase or sale of assets, businesses, securities or ownership interests
(including the securities of any Subsidiary of the Seller) representing more
than twenty-five percent (25%) of the net revenues, net income or net assets of
the Business, taken as a whole, or of Seller and its Subsidiaries, taken as a
whole. Notwithstanding the foregoing, discussions and dealings with the holders
of Indebtedness with respect to satisfying such Indebtedness by Seller and its
Subsidiaries shall not constitute an Acquisition Proposal, as long as such
dealings do not involve the transfer of any of the Acquired Assets to such
holders of Indebtedness.

 



   

 

 

“Action” means any suit, litigation, action, claim, recoupment effort, appeal,
inquiry, investigation, cause of action, arbitration or other similar legal
proceeding (whether in contract, tort or otherwise, whether at law or in equity
and whether civil or criminal) by or before a Governmental Authority.

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling, controlled by, or under common control with, such other Person as
of the date on which, or at any time during the period for which, the
determination of affiliation is being made. For purposes of this definition, the
term “control” (including the correlative meanings of the terms “controlled by”
and “under common control with”), as used with respect to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management policies of such Person, whether through the
ownership of voting securities or by Contract or otherwise.

 

“Affiliate Transactions” has the meaning ascribed to such term in Section 3.18.

 

“Agreement” has the meaning ascribed to such term in the Preamble.

 

“Allocation” has the meaning ascribed to such term in Section 5.10(d).

 

“Annual Sales” means Net Sales during the applicable Measuring Year.

 

“Anti-corruption Laws” means any Legal Requirements relating to anti-bribery or
anti-corruption (governmental or commercial) which apply to Seller or the
Business, including Legal Requirements that prohibit the corrupt payment, offer,
promise or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, to any foreign
Government Authority, foreign government employee, state-owned entity employee
or commercial entity to obtain or retain a business advantage.

 

“Assignment and Assumption Agreement” means the Assignment and Assumption
Agreement to be executed by Seller and Buyer (or its designee) substantially in
the form attached as Exhibit A.

 

“Assumed Clinical Trials” means the clinical research programs listed in
Schedule 1.1(b) under the heading “Assumed Clinical Trials” and all related
monitoring and other follow-up studies as required by applicable Legal
Requirement or any Regulatory Authority.

 

“Assumed Clinical Trial Authorizations” means those INDs and foreign equivalents
listed on Schedule 1.1(b) under the heading “Assumed Clinical Trial
Authorizations” in effect on the Closing Date and all amendments, modifications,
and successors thereto, permitting Seller to perform clinical testing of a
Business Product in human subjects.

 

“Assumed Contracts” has the meaning ascribed to such term in Section 2.1(d).

 



  -2- 

 

 

“Assumed Liabilities” has the meaning ascribed to such term in Section 2.3.

 

“Bill of Sale” means the Bill of Sale to be executed by Seller in favor of Buyer
(or its designee) substantially in the form attached as Exhibit B.

 

“Business” has the meaning ascribed to such term in the Recitals.

 

“Business Day” means any weekday other than a weekday on which banks in
New York, New York are authorized or required by applicable Legal Requirements
to be closed.

 

“Business Intellectual Property Rights” means all Intellectual Property Rights
owned in whole or in part by Seller or to which Seller has been granted a
license or other rights, and which is used in or reasonably necessary for the
conduct of the Business.

 

“Business Product” has the meaning set forth in the Recitals.

 

“Buyer” has the meaning ascribed to such term in the Preamble.

 

“Buyer Indemnitees” has the meaning ascribed to such term in Section 8.2(a).

 

“Catch-up Contingent Payment” has the meaning ascribed to such term in Section
2.10(a).

 

“Claim Notice” has the meaning ascribed to such term in Section 8.4(a).

 

“Closing” has the meaning ascribed to such term in Section 2.8.

 

“Closing Date” has the meaning ascribed to such term in Section 2.8.

 

“Closing Date Indebtedness” means the amount of Indebtedness outstanding as of
immediately prior to the Closing.

 

“Closing Date Payment” means an amount in cash calculated as follows: (a) the
Closing Purchase Price; minus (b) the aggregate amount of Closing Date
Indebtedness to be repaid and Seller Expenses to be paid, in each case on behalf
of Seller or its respective Affiliates pursuant to Section 2.6; minus (c) to the
extent the Product Inventory Value is less than $6,000,000, an amount equal to
$6,000,000 minus the Product Inventory Value.

 

“Closing Purchase Price” means $80,000,000.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the confidentiality agreement dated June 16,
2016 by and between Seller and Cardinal Health, Inc.

 

“Confidential Information” has the meaning ascribed to such term in the
Confidentiality Agreement.

 



  -3- 

 

 

“Contingent Payments” has the meaning set forth in Section 2.10(a)(i).

 

“Contingent Payment Period” means the period beginning on the Closing Date and
ending on the earlier of (a) June 30, 2026 or (b) such time as $160,000,000 in
Contingent Payments has been earned pursuant to Section 2.10(a)(i).

 

“Contract” means, with respect to any Person, any legally binding contract,
agreement, deed, mortgage, lease, sublease, license, sublicense or other legally
enforceable commitment, promise, undertaking, arrangement or understanding,
whether written or oral, to which or by which such Person is a party or is
otherwise bound.

 

“Controlled Group” means any trade or business (whether or not incorporated) (a)
under common control, within the meaning of Section 4001(b)(1) of ERISA, with
Seller or (b) which together with Seller is treated as a single employer under
Section 414(t) of the Code.

 

“Data Room” has the meaning ascribed to such term in Section 1.2.

 

“DGCL” means the General Corporation Law of the State of Delaware.

 

“Disclosure Schedules” means the final disclosure schedules to this Agreement
that are being executed and delivered by Seller in connection with the execution
and delivery of this Agreement.

 

“Dispute Notice” has the meaning ascribed to such term in Section 2.7(c).

 

“Disputed Items” has the meaning ascribed to such term in Section 2.7(c).

 

“Earnout Disputed Items” has the meaning ascribed to such term in Section
2.10(f)(ii).

 

“Earnout Payment” means the Contingent Payments and the Milestone Payments.

 

“Earnout Payment Dispute Notice” has the meaning ascribed to such term in
Section 2.10(f)(i).

 

“Earnout Payment Dispute Period” has the meaning ascribed to such term in
Section 2.10(f)(i).

 

“Earnout Payment Statement” has the meaning ascribed to such term in Section
2.10(f)(i).

 

“Employee” means any employee of Seller or any other member of the Controlled
Group who devotes any portion of their time to the Business as of the date
hereof.

 



  -4- 

 

 

“Employee Plan” means (a) all “employee benefit plans,” as defined in Section
3(3) of ERISA, (b) all other employment, severance pay, salary continuation,
bonus, incentive, stock option, equity-based, retirement, pension, profit
sharing or deferred compensation plans, Contracts, programs, funds, or
arrangements of any kind, and (c) all other employee benefit plans, contracts,
programs, funds, or arrangements (whether written or oral, qualified or
nonqualified, funded or unfunded, foreign or domestic, currently effective or
terminated) and any trust, escrow, or similar agreement related thereto, whether
or not funded, in respect of any present or former employees, directors,
managers, officers, equity holders, consultants, or independent contractors of
Seller or any other member of the Controlled Group that are sponsored or
maintained by Seller or any other member of the Controlled Group or with respect
to which Seller or any other member of the Controlled Group has made or is
required to make payments, transfers, or contributions.

 

“Environment” means any soil, land surface or subsurface strata, surface water,
groundwater, drinking water supply, stream or other sediments, or ambient air.

 

“Environmental Laws” means all Legal Requirements concerning human health or
safety, pollution or protection of the Environment, natural resources, public
health and safety or worker health and safety, including all those relating to
the presence, use, production, generation, handling, transport, treatment,
storage, disposal, distribution, labeling, testing, processing, Release or
threatened Release, control, or cleanup of any Hazardous Substances.

 

“Environmental Permits” means all Permits required to be held or obtained by
Seller or the Business pursuant to Environmental Laws.

 

“Equity Interests” means (a) any capital stock, partnership or membership
interest, unit of participation or other similar interest (however designated)
in any Person and (b) any option, warrant, purchase right, conversion right,
exchange right or other Contract that would entitle any other Person to acquire
any such interest in any such Person referred to in clause (a) or otherwise
entitle any other Person to share in the equity, profits, earnings, losses or
gains of any such Person referred to in clause (a) (including stock
appreciation, phantom stock, profit participation or other similar rights).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“Estimated Closing Purchase Price” has the meaning ascribed to such term in
Section 2.5.

 

“Estimated Closing Purchase Price Statement” has the meaning ascribed to such
term in Section 2.5.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder.

 

“Excluded Assets” has the meaning ascribed to such term in Section 2.2.

 

“Excluded Contracts” has the meaning ascribed to such term in Section 2.2(g).

 



  -5- 

 

 

“Excluded Taxes” means (a) Taxes of or with respect to Seller, including any and
all Taxes of any Person (other than Seller) imposed on Seller or any of its
predecessors in interest pursuant to any Legal Requirement (including Treasury
Regulations Section 1.1502-6 or any similar provision of any state, local or
non-U.S. law), or as a transferee or successor, or under any Contract, or
otherwise, (b) Taxes that relate to the Acquired Assets, the Assumed Liabilities
or the Business, in each case, for any and all Pre-Closing Tax Periods, and (c)
Taxes of or with respect to Seller, arising as a direct result of the sale of
the Acquired Assets or the Business pursuant to this Agreement.

 

“Expense Reimbursement” has the meaning ascribed to such term in Section 7.3(a).

 

“FDA” means the U.S. Food and Drug Administration or any successor thereto.

 

“FDA Act” means the United States Food, Drug and Cosmetic Act of 1938, as
amended from time to time.

 

“Financial Statements” has the meaning ascribed to such term in Section 3.6(b).

 

“Final Closing Purchase Price” has the meaning ascribed to such term in Section
2.7(e).

 

“Fiscal Year” means the twelve (12)-month period ending June 30 of each calendar
year.

 

“FTC Order” means that certain Final Order and Stipulated Permanent Injunction
entered by the U.S. District Court for the Southern District of New York on
April 23, 2015 in Federal Trade Commission v. Cardinal Health, Inc. (Civ. No.
15-CV-3031(ER)).

 

“Fundamental Representations” means the representations and warranties set forth
in Sections 3.1 (Organization), 3.2 (Authority, Validity and Enforceability),
3.3 (No Subsidiaries), 3.4 (No Conflict), 3.5 (Consents), 3.10 (Taxes), 3.14
(Intellectual Property Rights), 3.17 (Title to Assets), 3.19 (Brokers), 4.1
(Organization), 4.2 (Authority, Validity and Enforceability), 4.3 (No Conflict),
4.4 (Consents) and 4.6 (Brokers).

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“General Enforceability Exceptions” has the meaning ascribed to such term in
Section 3.2.

 

“Government Contract” means any Contract, including any ordering arrangement,
between Seller and (a) any Governmental Authority, or (b) any prime contractor,
or higher tier subcontractor, under an agreement with a Governmental Authority,
on the other hand. A task, purchase or delivery order under a Government
Contract does not constitute a separate Government Contract for purposes of this
definition, but is part of the Government Contract to which it relates.

 



  -6- 

 

 

“Government Official” means (a) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Authority, (b) any political party or party official or
candidate for political office or (c) any Person owned, in whole or in part, or
controlled by any Person described in the foregoing clauses (a) or (b) of this
definition.

 

“Governmental Authority” means any national, federal, state, provincial, county,
municipal or local government, foreign or domestic, or the government of any
political subdivision of any of the foregoing, or any court, tribunal,
arbitrator, arbitration panel, entity, authority, agency, ministry or other
similar body exercising executive, legislative, judicial, regulatory or
administrative authority or functions of or pertaining to government, including
any authority or other quasi-governmental entity established to perform any of
such functions, including all Regulatory Authorities.

 

“Guaranteed Payment” has the meaning ascribed to such term in Section 2.10(a).

 

“Hazardous Substances” means hazardous or toxic substances or materials,
hazardous wastes, pollutants or contaminants as said terms are defined by, or
subject to, regulation under any Environmental Laws or with respect to which
liability or standards of conduct are imposed under any Environmental Laws,
including, petroleum or petroleum-containing materials, radiation and
radioactive materials, asbestos-containing material or polychlorinated
biphenyls.

 

“Health Care Laws” means any and all applicable Legal Requirements relating to
any of the following and any foreign equivalent of the following: (a) Title
XVIII of the Social Security Act, 42 U.S.C. §§ 1395-1395hhh (the Medicare
statute); (b) any joint federal or state health care or health insurance
program, including, Title XIX of the Social Security Act, 42 U.S.C. §§
1396-1396v (the Medicaid statute); (c) TRICARE, 10 U.S.C. § 1071 et seq.; (d)
the Ethics in Patient Referrals Act, as amended, 42 U.S.C. § 1395nn, the Federal
Health Care Program Anti-Kickback Statute (42 U.S.C. § 1320a-7b(b)), the Federal
False Claims Act (31 U.S.C. §§ 3729-3733), the Federal Program Fraud Civil
Remedies Act (31 U.S.C. §§ 3801-3812), the Federal Anti-Kickback Act of 1986 (41
U.S.C. §§ 51-58), the Federal Civil Monetary Penalties Law (42 U.S.C. §§
1320a-7a and 1320a-7b), the Exclusion Laws (42 U.S.C. § 1320a-7), the Physician
Payments Sunshine Act (42 U.S.C. § 1320a-7h), and any similar state laws and
regulations; (e) HIPAA, HITECH Act and similar applicable federal and state
laws; (f) the licensure, certification, qualification or authority to transact
business in connection with the provision of, payment for, or arrangement of,
health care services or supplies, health benefits or health insurance, including
Legal Requirements that regulate managed care, third party payors, and persons
bearing the financial risk for the provision or arrangement of health care
services or supplies, health benefits, or health insurance; (g) offering,
marketing, selling, endorsing, issuing, underwriting, distributing, or promoting
health insurance, health maintenance organization, or other managed care
products or services or otherwise engaging in the business of insurance; (h) the
administration, adjudication, processing, or payment of health care claims or
benefits, including third party administrators services, utilization management
and review, quality assurance and improvement, credentialing, coordinating
benefits, care management, and case management; (i) billing or claim for
reimbursement submitted to insurance companies, health maintenance
organizations, other managed care plans, and other third-party or commercial
payors; (j) insurance fraud; (k) establishing, marketing and managing health
care provider networks; (l) the Patient Protection and Affordable Care Act (Pub.
L. 11-148), as amended by the Health Care and Education Reconciliation Act of
2010 (Pub. L. 11-152); (m) state medical, nursing and other health care
professional practice, corporate practice of medicine laws; (n) the FDA Act, and
the rules, regulations, guidance and directives issued thereunder; and (o) any
other state or federal law, regulation, guidance document, manual provision,
program memoranda, opinion letter, or other issuance of any Governmental
Authority which regulates kickbacks, fee-splitting, patient or program charges,
claims submissions, recordkeeping, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded or
debarred from government health care programs, quality, safety, privacy,
security, licensure or any other aspect of providing health care. For the
avoidance of double, Health Care Laws include all laws, rules, guidance,
requirements, and instructions related to the Medicare Bundled Payment for Care
Improvement Initiative.

 



  -7- 

 

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996
and the Health Information Technology for Economic and Clinical Health Act of
the American Recovery and Reinvestment Act of 2009.

 

“HIPAA Compliance Date” has the meaning ascribed to such term in the definition
of “HIPAA Compliant.”

 

“HIPAA Compliant” means that Seller and the Business: (i) are in compliance with
each of the applicable requirements of the “Administrative Simplification”
provisions of HIPAA (codified at 45 CFR Pars 160, 162 and 164) on and as of each
date that any part thereof, or any final rule or regulation thereunder, becomes
effective in accordance with its or their terms, as the case may be (each such
date, a “HIPAA Compliance Date”) and (ii) are not and could not reasonably be
expected to become, as of any date following any such HIPAA Compliance Date, the
subject of any civil or criminal penalty, process, claim, action or proceeding,
or any administrative or other regulatory review, audit, survey, process or
proceeding (other than routine surveys or reviews conducted by any government
health plan or other accreditation entity).

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

 

“IND” means (a) an Investigational New Drug Application, as defined by the FDA
in regulations, required to be submitted with the FDA before beginning clinical
testing of a new drug in human subjects, or any successor application or
procedure, and (b) all supplements and amendments that may be filed with respect
to the foregoing.

 

“Indebtedness” means, as of any date, with respect to Seller or its
Subsidiaries, without duplication, (a) the outstanding principal amount of,
accrued and unpaid interest on and other payment obligations (including any
prepayment premiums, termination fees, expenses, breakage costs or penalties due
upon payment of such indebtedness at Closing or otherwise payable as a result of
the consummation of the transactions contemplated by this Agreement) arising
under any obligations of Seller for borrowed money, (b) all obligations of
Seller evidenced by any note, bond, debenture or other debt security or
instrument, (c) letters of credit and letters of guaranty, in each case to the
extent drawn, and bankers’ acceptances and performance bonds issued for the
account of Seller, (d) all obligations under leases which are or are required to
be, in accordance with GAAP, recorded as capital leases in respect of which
Seller is liable as lessee, (e) all obligations of any other Person for borrowed
money secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on any Acquired
Asset, (f) indebtedness under any interest rate or other hedging agreement or
swap arrangement or similar transaction to which Seller is a party, (g) amounts
owing as deferred purchase price for property or services, including any
“earn-out” payments or purchase price adjustment payments, (h) any obligations
based upon, resulting from or arising out of any unfunded benefit obligation
that would be required to be included as a Liability as of the Closing on the
financial statements of Seller prepared in accordance with GAAP, (i) all past
due accounts payable, all accounts payable to suppliers of materials or
providers of services used in connection with the Business Product, and all
accounts payable with respect to third party legal, professional and collection
fees (other than Seller Expenses), and (j) all guaranties by Seller in respect
of any indebtedness, liabilities or obligations of the type referred to in
clauses (a)-(i) above; provided, however, that “Indebtedness” will not include
any intercompany obligations between or among Seller or any of its Subsidiaries.

 



  -8- 

 

 

“Indemnified Party” has the meaning ascribed to such term in Section 8.4(a).

 

“Indemnifying Party” has the meaning ascribed to such term in Section 8.4(a).

 

“Insured Party” has the meaning set forth in Section 8.9(a).

 

“Intellectual Property Rights” means the following: (a) patents and patent
applications, reexaminations, extensions and counterparts claiming priority
therefrom, and any other indicia of invention ownership issued or granted by any
Governmental Authority, applications for any of the foregoing, including
provisional, utility, design, priority and other applications, divisionals, and
continuations (in whole or in part), reissues or re-examinations of any of the
foregoing, and moral and economic rights of inventors in any of the foregoing;
(b) computer software and firmware, including data files, source code, object
code and software-related specifications and documentation; (c) copyrights,
whether in published or unpublished works, which include literary works and any
other original works of authorship fixed in any tangible medium of expression
(in whatever form now or hereafter existing), databases, data collections and
rights therein, mask work rights, rights to compilations, collective works and
derivative works of any of the foregoing and moral and economic rights of
authors or creators in any of the foregoing, registrations and applications for
registration for any of the foregoing; (d) trademarks, trade names, service
marks, certification marks, service names, brands, trade dress and logos and the
goodwill associated therewith; and (e) domain names; and (f) unpublished
inventions (whether patentable or not), discoveries, improvements, designs,
models, formulae, recipes, compilations, diagrams, drawings, blueprints, mask
works, devices, methods, techniques, processes, know how, instructions,
configurations, prototypes, samples, specifications, technology, trade secrets,
confidential information, proprietary information, customer lists, and technical
information, and moral and economic rights of authors and inventors in any of
the foregoing. “Intellectual Property Rights” includes in each case any
registrations of, applications to register, and renewals and extensions of, any
of the foregoing items listed in clauses (a)–(e) of this definition with or by
any Governmental Authority in any jurisdiction and similar or equivalent rights
to any of the foregoing items listed in clauses (a)–(e) recognized by any
Governmental Authority.

 



  -9- 

 

 

“Intervening Event” means any event, fact, circumstance, development or
occurrence that affects the business, assets or operations of the Seller or any
of its Subsidiaries that is unknown to the Seller Board as of the date of this
Agreement and becomes known to the Seller Board prior to obtaining the
Stockholder Approval, except that in no event shall an Acquisition Proposal
constitute an Intervening Event.

 

“Investigators” has the meaning ascribed to such term in Section 5.14(b).

 

“IP Assignment and Assumption Agreements” means each of the Patent Assignment,
the Trademark Assignment and the Domain Name Assignment, in each case, to be
executed by Seller and Buyer (or its designee) substantially in the forms
attached as Exhibit C-1, Exhibit C-2 and Exhibit C-3, respectively.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” means, when referring to the ‘knowledge’ of the Seller, Seller’s
Knowledge, or any similar phrase or qualification based on knowledge, the actual
knowledge of Michael Goldberg, Jed Latkin, David Colborn, Frederick Cope, Thomas
Klima and William Regan and the knowledge that each such Person would have
reasonably obtained after making due and appropriate inquiry with respect to the
particular matter in question.

 

“Legal Requirement” means any statute, law, rule, regulation, code, ordinance,
Order of any Governmental Authority and similar provisions having the force and
effect of law, including Health Care Laws.

 

“Liabilities” includes liabilities, debts or other commitments or obligations,
guarantees or endorsements, whether known or unknown, direct or indirect,
absolute, accrued, contingent, liquidated, unliquidated or otherwise, due or to
become due or otherwise, and whether or not required to be reflected on a
balance sheet prepared in accordance with GAAP.

 

“License-Back Agreement” means the License Agreement substantially in the form
of Exhibit D to this Agreement that is to be entered into pursuant to this
Agreement by Buyer and Seller on the Closing Date.

 

“Lien” means any mortgage, pledge, hypothecation, security interest,
encumbrance, lien (statutory or otherwise), easement or charge of any kind.

 

“Loss” means any and all losses, Liabilities, claims, damages, fines, penalties,
fees, Taxes, costs, judgments, awards, amounts paid in settlement (in each case,
including attorneys’ fees and expenses incurred in connection therewith), in
each case, determined without giving effect to any limitations as to
“materiality” or “Material Adverse Effect” or similar qualification used herein.
Losses shall exclude any punitive damages, except in connection with (i) fraud,
(ii) breach of the License-Back Agreement, (iii) breach of the confidentiality
restrictions in any Transaction Document, and (iv) damages to the extent
actually awarded to a third party.

 



  -10- 

 

 

“Material Adverse Effect” means any change, effect, event, occurrence,
circumstance, state of facts or development that, individually or in the
aggregate, is or is reasonably likely to have a material adverse effect on (a)
Seller, the Business, the Acquired Assets or the Assumed Liabilities, or (b) the
ability of Seller to timely consummate the transactions contemplated by this
Agreement; provided, however, that, for purposes of Sections 3.7(a) and 5.2(c),
any adverse change, effect, event, occurrence, circumstance, state of facts or
development to the extent arising from or related to any of the following will
not be deemed to constitute and will not be taken into account in determining
whether a “Material Adverse Effect” has occurred: (i) the announcement, pendency
or consummation of the transactions contemplated hereby; (ii) conditions
affecting the global economy or financial markets as a whole, or generally
affecting the medical product industry; (iii) any change after the date hereof
in any applicable Legal Requirements or in GAAP; (iv) the commencement,
occurrence or continuation of any war, armed hostilities or acts of terrorism;
or (v) earthquakes, hurricanes, floods or other natural disasters (except in the
case of the foregoing clauses (ii) through (v) to the extent such changes,
effects, events, occurrences, circumstances, states of fact or developments have
a disproportionate adverse impact on Seller or the Business as compared to other
participants in the industry or geographies in which they operate).

 

“Material Contracts” has the meaning ascribed to such term in Section 3.15.

 

“Measuring Year” means each Fiscal Year through and including June 30, 2026;
provided that the first Measuring Year shall be from the Closing Date through
and including June 30, 2017.

 

“Milestone Event” has the meaning ascribed to such term in Section 2.10(b)(i).

 

“Milestone Payment” has the meaning ascribed to such term in Section 2.10(b).

 

“Net Sales” means the gross amounts invoiced to third parties for Business
Products sold or leased in the Territory for current approved indications by the
FDA and similar indications approved by the FDA in the future by Buyer, its
licensees, sublicensees and Affiliates, or in any combination thereof (other
than Seller and Seller’s sublicensees and Affiliates), less the sum of the
following actual and customary deductions where applicable and separately
listed: cash, trade, or quantity discounts or rebates (as allowed under
applicable Legal Requirements); sales Tax, use Tax, tariff, import/export duties
or other excise Taxes imposed on particular sales (except for value-added and
income Taxes imposed on the sales of Business Product in foreign countries);
credits to customers because of rejections or returns, or transfers of Business
Products without charge for charitable, promotional, non-clinical, clinical
research or regulatory purposes. For purposes of calculating Net Sales,
transfers to Buyer’s licensees, sublicensees or Affiliates (other than Seller
and Seller’s sublicensees and Affiliates) of Business Products without an
invoice for (i) end use (but not resale) by such licensee, sublicensee or
Affiliate shall be treated as sales by Buyer at Buyer’s list price for the
Business Products or (ii) resale by such licensee, sublicensee or Affiliate
shall be treated as sales at the list price of such sublicensee or Affiliate.

 



  -11- 

 

 

“Notice of Adverse Recommendation” has the meaning ascribed to such term in
Section 5.7(e).

 

“Objection Notice” has the meaning ascribed to such term in Section 8.4(b).

 

“Order” means any order, writ, judgment, injunction, decree (including any
consent decree or similar agreed order or judgment), stipulation, ruling,
determination or award issued or entered by any Governmental Authority.

 

“Organizational Documents” means, with respect to any Person (other than an
individual), the certificate or articles of incorporation or organization of
such Person and any limited liability company, operating or partnership
agreement, by-laws or similar documents or agreements (including all amendments
thereto) relating to the legal organization or governance of such Person.

 

“Owned Business Intellectual Property” means any and all Business Intellectual
Property Rights included in the Acquired Assets.

 

“Owned Intellectual Property” means any and all Intellectual Property Rights
owned or purported to be owned by Seller or any of its Affiliates.

 

“Party” or “Parties” has the meaning ascribed to such term in the Preamble.

 

“Permit” means, with respect to any Person, any franchise, permit,
accreditation, certification, consent, certificate or other similar
authorization issued by, or otherwise granted by, any Governmental Authority, or
any application therefore, to which or by which such Person is or will be
subject or bound or to which or by which any property, business or operation of
such Person is subject or bound.

 

“Permitted Liens” means (a) mechanics’, materialmens’, carriers’, workmens’,
repairmens’, contractors’ or other similar Liens arising or incurred in the
ordinary course of business that are not delinquent and are not material in any
respect to the Acquired Assets or the Business, (b) easements, rights-of-way,
restrictions and other similar charges and encumbrances of record not
interfering materially with the ordinary conduct of the Business or the use or
occupancy, value of the assets subject thereto, and (c) Liens for Taxes not yet
due and payable or for Taxes being contested in good faith by appropriate
proceedings for which collection or enforcement is stayed and for which adequate
reserve has been made according to GAAP.

 

“Person” means any natural person and any corporation, partnership, limited
liability company, joint venture, trust, other legal entity or Governmental
Authority.

 

“Personal Data” means a natural person’s name, street address, telephone number,
e-mail address, date of birth, photograph, social security number or tax
identification number, credit card number, bank information, or biometric
identifiers or any other piece of information that, alone or in combination with
other information, allows the identification of, or contact with, any natural
person.

 



  -12- 

 

 

“Pre-Closing Insurance” has the meaning ascribed to such term in Section 5.17.

 

“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date or the portion of any Straddle Period through the end of the
Closing Date.

 

“Product Inventory Value” means an amount equal to the value of the Purchased
Inventory of finished Business Products, which value will be calculated in a
manner consistent with the Supply and Distribution Agreement.

 

“Product Registrations” means all approvals, licenses or registrations of any
Governmental Authority within the Territory, which are received by Seller before
the Closing Date, permitting the lawful sale, distribution and marketing of the
Business Products, together with subsequent submissions, supplements and
amendments thereto submitted prior to the Closing Date.

 

“Property Taxes” has the meaning ascribed to such term in Section 5.10(a).

 

“Proposed Final Closing Purchase Price” has the meaning ascribed to such term in
Section 2.7(a).

 

“Proposed Final Closing Purchase Price Statement” has the meaning ascribed to
such term in Section 2.7(a).

 

“Proscribed Recipient” has the meaning ascribed to such term in Section 3.8(e).

 

“Proxy Statement” means the proxy statement relating to the Stockholders’
Meeting (including any amendments or supplements thereto).

 

“Purchase Price” means the Closing Purchase Price plus the Earnout Payment (to
the extent payable pursuant to Section 2.10).

 

“Purchased Inventory” has the meaning ascribed to such term in Section 2.1(a).

 

“Regulatory Authority” means any regulatory agency, ministry, department or
other governmental body having authority in any country or region to control the
development, manufacture, marketing, and sale of Business Products, including
the Department of Justice, FDA, Federal Trade Commission and the European
Medicines Agency.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, disposing leaching or dumping into
the Environment (including the abandonment or discarding of barrels, containers,
or other closed receptacles containing any Hazardous Substance).

 



  -13- 

 

 

“Representative” means, with respect to any Person, any director, officer or
employee of such Person and any agent, consultant, legal, accounting, financial
or other advisor or other representative authorized by such Person to represent
or act on behalf of such Person.

 

“Restrictive Covenants” has the meaning ascribed to such term in Section 5.8(f).

 

“Retained Compliance Records” has the meaning ascribed to such term in Section
5.1(b).

 

“Retained Liabilities” has the meaning ascribed to such term in Section 2.4.

 

“Safety Data Exchange Agreement” means a Safety Data Exchange Agreement, between
Seller and Buyer, to be effective as of the Closing Date, in a form acceptable
to Buyer and Seller and with customary terms.

 

“Sarbanes-Oxley Act” has the meaning ascribed to such term in Section 3.6(a).

 

“SEC” means the U.S. Securities Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, and the
regulations promulgated thereunder.

 

“Seller” has the meaning ascribed to such term in the Preamble.

 

“Seller Adverse Recommendation Change” has the meaning ascribed to such term in
Section 5.7(e).

 

“Seller Board” means the board of directors of the Seller.

 

“Seller Board Recommendation” means the Seller Board’s recommendation that the
Seller Stockholders adopt and approve this Agreement and the transactions
contemplated hereby.

 

“Seller Common Stock” means shares of the common stock, par value $0.001 per
share, of Seller.

 

“Seller Expenses” means (a) any investment banking, accounting, attorney or
other professional fees incurred by Seller prior to Closing, in connection with
the negotiation, preparation, execution and delivery of this Agreement or any
other Transaction Document and the transactions contemplated hereby and thereby,
plus (b) any Transfer Taxes, plus (c) any sale, transaction, change of control
bonuses, severance payments, retention payments or similar payments pursuant to
agreements, arrangements or promises entered into or made by Seller or any of
its Affiliates prior to the Closing and owed to Transferred Employees that are
payable by reason of, or in connection with, the execution of this Agreement or
the consummation of the transactions contemplated hereby, in each case to the
extent unpaid at or immediately prior to the Closing.

 

“Seller Indemnitees” has the meaning ascribed to such term in Section 8.2(b).

 



  -14- 

 

 

“Seller Marks” has the meaning ascribed to such term in Section 5.13.

 

“Seller SEC Documents” has the meaning ascribed to such term in Section 3.6(a).

 

“Seller Stockholders” means the holders of Seller Common Stock.

 

“Shared Contracts” has the meaning ascribed to such term in Section 5.11.

 

“Stockholder Approval” means the affirmative vote at the Stockholders’ Meeting
of Seller Stockholders holding at least a majority of the outstanding Seller
Common Stock as of the record date of the Stockholders’ Meeting to adopt this
Agreement and the transactions contemplated hereby.

 

“Stockholders’ Meeting” has the meaning ascribed to such term in Section
5.3(b)(i).

 

“Straddle Period” means any taxable period that includes (but does not end on)
the Closing Date.

 

“Subsidiary” of any Person means another Person, of which at least a majority of
the Equity Interests having by their terms ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
is owned or controlled directly or indirectly by such first Person.

 

“Superior Proposal” means a bona fide written Acquisition Proposal (with all
references to “twenty-five percent (25%)” in the definition thereof deemed to be
“a majority” for the purposes of this definition) made by any Person that (a) is
not received in violation of Section 5.7, (b) is fully financed, (c) is on terms
that the Seller Board determines in good faith, after consultation with the
Seller’s outside financial and legal advisors, taking into account all legal,
financial, regulatory and other aspects of the proposal (including any
termination or break-up fees, the conditionality, the likelihood and timing of
required governmental approvals, time likely to be required to consummate such
Acquisition Proposal, ability of the Person making the proposal to finance and
pay the contemplated consideration and the likelihood of success of such
Acquisition Proposal), are more favorable to the Seller Stockholders than the
transactions contemplated hereby (including any adjustment to the terms and
conditions proposed by Buyer in response to such Acquisition Proposal), and (d)
is reasonably likely to be consummated according to its terms.

 

“Suppliers” has the meaning ascribed to such term in Section 3.20.

 

“Supply and Distribution Agreement” has the meaning ascribed to such term in
Section 5.9(b).

 

“Survival Date” has the meaning ascribed to such term in Section 8.1.

 



  -15- 

 

 

“Tax” means (a) any U.S. federal, state or local, or non-U.S. income, franchise,
commercial activity, profits, gross receipts, ad valorem, net worth, value
added, sales, use, real or personal property, license, occupation, payroll,
withholding, employment or unemployment, disability, escheat, lost or unclaimed
property, environmental, excise, severance, stamp, registration, premium,
windfall profits, customs duties, capital stock, social security (or similar),
transfer, estimated, alternative or add-on minimum tax payable or other tax,
governmental fee or other like assessment or charge of any kind, including any
interest, penalties or additions to tax imposed in respect of the foregoing, in
each case, whether or not disputed, (b) any liability for the payment of any
amounts of any of the foregoing types as a result of being a member of an
affiliated, consolidated, combined or unitary group, or being a party to any
agreement or arrangement whereby liability for payment of such amounts was
determined or taken into account with reference to the liability of any other
Person, (c) any liability for the payment of any amounts as a result of being a
party to any tax sharing or allocation agreements or arrangements (whether or
not written) or with respect to the payment of any amounts of any of the
foregoing types as a result of any express or implied obligation to indemnify
any other Person, and (d) any liability for the payment of any of the foregoing
types as a successor, transferee or otherwise.

 

“Tax Returns” means returns, schedules, elections, reports, forms, declarations,
claims for refunds, and information statements relating to any Taxes, including
any schedules or attachments thereto and including any amendment thereof.

 

“Taxing Authority” means any United States, federal, state, local, or any
foreign, Governmental Authority responsible for the imposition, determination,
enforcement, assessment or collection of any Tax.

 

“Termination Date” has the meaning ascribed to such term in Section 7.1(b).

 

“Termination Fee” has the meaning ascribed to such term in Section 7.3(a).

 

“Territory” means Canada, Mexico and the United States of America (including
their respective territories and possessions).

 

“Third Party Claim” has the meaning ascribed to such term in Section 8.4(c)(i).

 

“Transaction Documents” means, collectively, this Agreement, the Bill of Sale,
the Assignment and Assumption Agreement, the IP Assignment and Assumption
Agreement, the License-Back Agreement, the Warrant, the Safety Data Exchange
Agreement, the Transition Services Agreement and all other agreements and
documents entered into in connection with the transactions contemplated by this
Agreement.

 

“Transfer Taxes” means any sales, use, stock transfer, value added, real
property transfer, real property gains, transfer, stamp, registration,
documentary, recording or similar duties or Taxes together with any interest
thereon, penalties, fines, costs, fees, additions to Tax or additional amounts
with respect thereto incurred in connection with the transactions contemplated
by this Agreement.

 

“Transferred Employees” has the meaning ascribed to such term in Section 5.6(a).

 



  -16- 

 

 

“Transition Services Agreement” means the Transition Services Agreement,
substantially in the form of Exhibit E to this Agreement that is to be entered
into pursuant to this Agreement by Buyer and Seller on the Closing Date.

 

“Treasury Regulations” means the U.S. Treasury Regulations promulgated under the
Code.

 

“UCSD” means The Regents of the University of California, a California
corporation.

 

“UCSD-to-Buyer License Agreement” means a license agreement to be effective as
of the Closing Date, in a form acceptable to Buyer and Seller, pursuant to which
UCSD grants a license to Buyer to exploit certain Intellectual Property Rights
owned by UCSD.

 

“UCSD-to-Seller License Agreement” means a license agreement to be effective as
of the Closing Date, in a form acceptable to Buyer and Seller, pursuant to which
UCSD grants a license to Seller to exploit certain Intellectual Property Rights
owned by UCSD with respect to diagnostic uses in the targeting of CD206 receptor
positive cells residing in the lymph nodes with a
radio-labeled-carbohydrate-conjugated macromolecule.

 

“Unresolved Earnout Items” has the meaning ascribed to such term in Section
2.10(f)(ii).

 

“Unresolved Items” has the meaning ascribed to such term in Section 2.7(c).

 

“Warrant” means the Warrant for Common Stock of the Company, substantially in
the form of Exhibit F to this Agreement that is to be entered into pursuant to
this Agreement by Buyer and Seller on the Closing Date.

 

Section 1.2          Interpretation. Unless otherwise indicated to the contrary
herein by the context or use thereof: (a) the words, “herein,” “hereto,”
“hereof,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular Section or paragraph of this Agreement; (b) the
word “including” means “including, without limitation”; (c) masculine gender
will also include the feminine and neutral genders, and vice versa; (d) words
importing the singular will also include the plural, and vice versa; (e) the
word “or” is disjunctive but not necessarily exclusive; and (f) accounting terms
which are not otherwise defined in this Agreement will have the meanings given
to them under GAAP. Unless the context of this Agreement otherwise requires,
references to statutes will include all regulations promulgated thereunder and
all implementing regulations thereof and references to statutes or regulations
will be construed as including all statutory and regulatory provisions
consolidating, amending or replacing the statute or regulation. References to
documents or other written materials “provided” or “made available” to Buyer or
similar phrases will mean that such documents or other materials were present in
the online data room (the “Data Room”) maintained by Buyer on behalf of Seller
and made available to Buyer and its advisors in the Data Room at least three
Business Days prior to the date hereof. Promptly after the execution of this
Agreement and on the Closing Date, Buyer, at Buyer’s expense, will deliver an
electronic copy of the Data Room to Seller.

 



  -17- 

 

 

ARTICLE II
PURCHASE AND SALE OF THE ACQUIRED ASSETS

 

Section 2.1          Purchase and Sale of the Assets. On the terms and subject
to the conditions of this Agreement, at the Closing, Seller shall sell, assign,
convey and transfer to Buyer, and Buyer shall acquire from Seller, free and
clear of any Liens (other than Permitted Liens), all of Seller’s right, title
and interest in, to and under all of the business, properties, assets, goodwill
and rights of Seller of whatever kind or nature, real or personal, tangible or
intangible, owned, leased or licensed to Seller and used, held for use, or
intended to be used in operating the Business in the Territory, wherever located
and whether now existing or hereafter acquired, other than the Excluded Assets
(collectively, the “Acquired Assets”), including the following:

 

(a)          all of Seller’s or its Affiliates’ inventories used, held for use,
or intended to be used in operating the Business, wherever located, including
inventories of raw materials, finished goods, operating supplies,
work-in-process, products, supplies, packaging, packaging materials, parts and
other inventories used, held for use, or intended to be used in operating the
Business, including any such being held on consignment, bailment or other
arrangement (the “Purchased Inventory”);

 

(b)          all tooling, dies and other supplies and equipment, wherever
located, used or held for use in manufacturing, testing, storing or handling of
the Business Products, including the items listed on Schedule 2.1(b);

 

(c)          all supplier and customer lists and pricing information relating to
the Business Products;

 

(d)          other than the Excluded Contracts, all Contracts to which Seller or
any of its Affiliates is a party to the extent related to the development, offer
or sale of, or that are otherwise material to, Business Products in the
Territory or any Transferred Employee, including those Contracts listed on
Schedule 2.1(d) (the “Assumed Contracts”);

 

(e)          all Business Intellectual Property Rights, including the Seller
Marks and the other Intellectual Property set forth on Schedule 2.1(e), and the
goodwill associated therewith;

 

(f)          all Product Registrations of Regulatory Authorities related to the
Business Product, including the new drug application approved by the FDA for the
Business Product, all regulatory submissions in the United States that have been
made with respect to the Business Product and all Health Canada regulatory
submissions and, in each case all files, data and records related thereto;

 

(g)          all Permits related to the Business Product in the Territory;

 

(h)          the Assumed Clinical Trials and the Assumed Clinical Trial
Authorizations and all files and records related thereto;

 



  -18- 

 

 

(i)           all of Seller’s or its Affiliates’ claims, causes of action,
defenses and rights of offset or counterclaim against third parties relating to
any Acquired Asset or any Assumed Liability, including unliquidated rights under
manufacturers’ or vendors’ warranties;

 

(j)          all books and records relating to the Business, including all
product designs and manufacturing drawings and all technical, sales and
promotional literature used in the Territory, all correspondence with the FDA
regarding IND and NDA for the Business Product, all clinical study data
supporting the IND and NDA for the Business Product and all related historical
safety and pharmacovigilance data;

 

(k)          all insurance benefits to the extent relating to claims arising out
of events that occurred prior to Closing (if any) and associated with the
Acquired Assets, including such rights and proceeds receivable or hereafter
received under any insurance policy written prior to the Closing;

 

(l)          all right, title and interest in and to the Business Product;

 

(m)        all assets listed on Schedule 2.1(m); and

 

(n)          all goodwill associated with the Business and the Acquired Assets.

 

Section 2.2          Excluded Assets. Notwithstanding anything contained herein
to the contrary, Seller shall retain and Buyer shall not acquire or assume and
the Acquired Assets shall not include the following assets, properties and
rights (collectively, the “Excluded Assets”):

 

(a)          all cash and cash equivalents of Seller, together with all rights
to all bank accounts of Seller;

 

(b)          all accounts receivable of Seller;

 

(c)          all minute books, organizational documents, stock registers and
such other books and records of Seller as pertain to ownership, organization or
existence of Seller;

 

(d)          all personnel files for former employees and employees of Seller
who are not Transferred Employees;

 

(e)          all assets and Contracts related to, or assets held with respect
to, the Employee Plans;

 

(f)          all rights of Seller under the Transaction Documents;

 

(g)          the Contracts set forth on Schedule 2.2(g) (the “Excluded
Contracts”);

 

(h)          all insurance policies of Seller;

 

(i)          all assets, properties and rights, including all Contracts, related
to Seller’s business outside of the Territory;

 



  -19- 

 

 

(j)          all abandoned or unclaimed property reportable under any state or
local unclaimed property, escheat or similar Legal Requirement and associated
with periods prior to the Closing Date; and

 

(k)          all Intellectual Property Rights that are not Business Intellectual
Property Rights.

 

Section 2.3          Assumption of Certain Liabilities. Subject to the terms and
conditions of this Agreement, at the Closing, Buyer shall assume and agree to
pay, perform and discharge when due only the Liabilities in respect of the
Assumed Contracts to the extent not previously performed or discharged, but only
to the extent such Liabilities arise and accrue after the Closing Date and are
not the result of a breach of any representation, warranty or covenant contained
in this Agreement or a breach prior to the Closing Date of any Assumed Contract
(collectively, the “Assumed Liabilities”). No assumption by Buyer of any of the
Assumed Liabilities shall relieve or be deemed to relieve Seller from any
Liability under any Transaction Document with respect to any representations or
warranties or covenants made by Seller to Buyer.

 

Section 2.4          Retained Liabilities. Except for the Assumed Liabilities,
Buyer shall not assume pursuant to this Agreement or the transactions
contemplated hereby, and shall have no liability for, any Liabilities of Seller
or any of its Affiliates, or any of its or their predecessors in interest, of
any kind, character or description whatsoever (“Retained Liabilities”), all of
which shall be retained by and continue to be Liabilities of Seller or its
Affiliates, as applicable. Without intending to limit the generality or effect
of the foregoing, Retained Liabilities shall include the following Liabilities:

 

(a)          all Liabilities and obligations relating to, based in whole or in
part on events or conditions occurring or existing in connection with, or
arising out of, Seller or the Business as operated prior to the Closing Date, or
the ownership, possession, use, operation or sale or other disposition prior to
the Closing Date of any of the Acquired Assets (or any other assets, properties,
rights or interests associated, at any time prior to the Closing Date, with the
Business);

 

(b)          all Seller Expenses;

 

(c)          all Indebtedness and all Liabilities arising in connection with, or
relating to, any Indebtedness;

 

(d)          all Liabilities arising in connection with, or relating to,
Excluded Taxes;

 

(e)          all Liabilities based upon, arising out of or otherwise in respect
of any Employee Plans;

 

(f)          all Liabilities based upon, arising out of or otherwise in respect
of (i) any current or former employees or other services providers of Seller or
any other member of the Controlled Group for the period on and prior to the
Closing Date; and (ii) any current or former employees or other service
providers of Seller or any other member of the Controlled Group who do not
become Transferred Employees for the period following the Closing Date;

 



  -20- 

 

 

(g)          all Liabilities arising in connection with, or relating to, the
Excluded Assets;

 

(h)          all Liabilities arising in connection with, or relating to, any
real property owned, leased or otherwise used or occupied by Seller;

 

(i)          all investigation, feasibility study, mitigation, cleanup,
remediation, monitoring and other related activities or costs associated with
any Release of any Hazardous Substance on any real property leased by Seller;

 

(j)          all Liabilities arising out of or related to Seller’s business
outside of the Territory, including with respect to Contracts relating to
Seller’s business outside of the Territory;

 

(k)          all royalties or other Liabilities owed under the Contract listed
on Schedule 2.4(k); and

 

(l)          all Liabilities relating to abandoned or unclaimed property
reportable under any state or local unclaimed property, escheat or similar law
where the dormancy period elapsed prior to the Closing Date.

 

Section 2.5          Estimated Closing Purchase Price. No later than three
Business Days prior to the Closing, Seller will deliver to Buyer a statement
that will set forth Seller’s good faith calculation of the Closing Date Payment
(the “Estimated Closing Purchase Price Statement”). Such estimate of the Closing
Date Payment (the “Estimated Closing Purchase Price”) will be a good faith
estimate of the Closing Date Payment. The Estimated Closing Purchase Price
Statement will consist of a proposed calculation in reasonable detail of the
Estimated Closing Purchase Price, including Seller’s good faith estimate of the
amount of the Closing Date Payment and Product Inventory Value. Buyer will
review the Estimated Closing Purchase Price Statement and, if Buyer disagrees
with any item set forth in such statement, it will provide written notice to
Seller, along with a reasonably detailed explanation of the same, and the
Parties will attempt to resolve in good faith any such disagreements prior to
the Closing. If the Parties are unable to agree on the amounts set forth in the
Estimated Closing Purchase Price Statement, the values proposed by Seller in the
Estimated Closing Purchase Price Statement will be utilized for purposes of the
payment of the Estimated Closing Purchase Price. In no event will the
determination of the amounts set forth in the Estimated Closing Purchase Price
Statement prejudice a Party’s rights under Section 2.7(c).

 

Section 2.6          Payment of Estimated Closing Purchase Price. At the
Closing, Buyer will pay in cash:

 

(a)          the aggregate amount of Closing Date Indebtedness payable to the
holders of Closing Date Indebtedness designated in the direction letter
delivered to Buyer pursuant to Section 2.9(a)(v), on behalf of Seller or its
Affiliates and as specified in each such holder’s applicable payoff letter
(which payoff letters will be delivered to Buyer no later than three Business
Days prior to the Closing Date and will specify the amount necessary to fully
discharge all Closing Date Indebtedness owed to such Person and to release all
Liens under such Closing Date Indebtedness), to such account or accounts as
directed in the applicable payoff letter or as otherwise directed by Seller in
the direction letter delivered to Buyer pursuant to Section 2.9(a)(v);

 



  -21- 

 

 

(b)          on behalf of Seller, Seller Expenses, in each case in accordance
with the direction letter delivered to Buyer pursuant to Section 2.9(a)(v); and

 

(c)          to Seller, the Estimated Closing Purchase Price, by wire transfer
of immediately available funds, pursuant to instructions delivered to Buyer no
less than three Business Days prior to the Closing Date.

 

Section 2.7          Determination of the Final Closing Purchase Price.

 

(a)          As soon as reasonably practicable, but no later than 90 days after
the Closing Date, Buyer will prepare and deliver to Seller a statement (the
“Proposed Final Closing Purchase Price Statement”) consisting of a proposed
calculation in reasonable detail of the Closing Purchase Price (the “Proposed
Final Closing Purchase Price”), including Buyer’s good faith calculation of the
amount of the Closing Date Payment and Product Inventory Value.

 

(b)          During the 30-day period following Seller’s receipt of the Proposed
Final Closing Purchase Price Statement, Seller and its accountants will, at
Seller’s expense, be permitted reasonable access to review the financial books
and records of the Business, to the extent related to the Proposed Final Closing
Purchase Price, during regular business hours and such other good faith,
reasonable cooperation from Buyer and its personnel, accounts and advisors as it
may reasonably request to enable it to review and evaluate Buyer’s determination
of the Proposed Final Closing Purchase Price Statement.

 

(c)          If Seller does not deliver a written notice of dispute setting
forth in reasonable detail the items and amounts in dispute (a “Dispute Notice”)
to Buyer within 30 days after receiving the Proposed Final Closing Purchase
Price Statement, the Parties agree that the Proposed Final Closing Purchase
Price Statement will become final, binding and conclusive upon the Parties. If
Seller delivers a Dispute Notice to Buyer (the items and amounts in dispute, the
“Disputed Items”) within such 30-day period, the Parties will negotiate in good
faith to resolve the Disputed Items during the 30-day period commencing on the
date Buyer receives such Dispute Notice. If the Parties reach agreement with
respect to all Disputed Items within such 30-day period, Buyer will revise the
Proposed Final Closing Purchase Price Statement to reflect such agreement, which
will be final, binding and conclusive upon the Parties. For the avoidance of
doubt, any item or amount that is not specified as a Disputed Item in the
Dispute Notice will be deemed to be final, binding and conclusive upon the
Parties from and after such time as the Dispute Notice is delivered. If Seller
and Buyer do not obtain a final resolution of all Disputed Items within such
30-day period, then the unresolved Disputed Items (the “Unresolved Items”) will
be submitted to an independent firm of certified public accounts selected by
Buyer and reasonably acceptable to Seller (the “Accounting Firm”). The
Accounting Firm, acting as an expert and not as arbitrators, will render a
determination regarding the Unresolved Items within 30 days after referral of
the matter to the Accounting Firm, or as soon as practicable thereafter, which
determination must be in accordance with the terms of this Agreement and in
writing and must set forth, in reasonable detail, the basis therefor. The
determination of the Accounting Firm will be final, conclusive and binding upon
the Parties absent manifest error, and judgment may be entered upon the
determination of the Accounting Firm in any court having jurisdiction over the
Party against which such determination is to be enforced.

 



  -22- 

 

 

(d)          The Accounting Firm will make a determination only with respect to
the Unresolved Items, and in a manner consistent with this the provisions of
this Agreement, and in no event will the Accounting Firm’s determination of
Unresolved Items be for an amount outside the range of disagreement between
Buyer and Seller. Each Party will use its commercially reasonable efforts to
furnish to the Accounting Firm such work papers and other documents and
information pertaining to the Unresolved Items as the Accounting Firm may
request.

 

(e)          Buyer will revise the Proposed Final Closing Purchase Price
Statement to reflect the determination of the Accounting Firm pursuant to this
Section 2.7(e). The “Final Closing Purchase Price” will mean the Proposed Final
Closing Purchase Price as finally revised pursuant to this Section 2.7.

 

(f)          The fees and expenses of the Accounting Firm will be borne in the
same proportion as the aggregate dollar amount of the Unresolved Items that are
unsuccessfully disputed by each party (as finally determined by the Accounting
Firm) bears to the aggregate dollar amount of all of the Unresolved Items
submitted to the Accounting Firm.

 

(g)          No later than three Business Days after the date on which the Final
Closing Purchase Price is finally determined pursuant to this Section 2.7:

 

(i)          if the Final Closing Purchase Price is equal to or exceeds the
Estimated Closing Purchase Price, Buyer will pay Seller the amount by which the
Final Closing Purchase Price exceeds the Estimated Closing Purchase Price (if
any) by wire transfer of immediately available funds, pursuant to instructions
delivered to Buyer by Seller; and

 

(ii)          if the Estimated Closing Purchase Price exceeds the Final Closing
Purchase Price, Seller will pay Buyer an amount equal to the difference between
the Estimated Closing Purchase Price minus the Final Closing Purchase Price (if
any) by wire transfer of immediately available funds, pursuant to instructions
delivered to Seller by Buyer.

 

(h)          Any payments made pursuant to this Section 2.7 will be treated as
an adjustment to the Closing Purchase Price, including for Tax purposes, except
as otherwise required by any Legal Requirement.

 

Section 2.8          Closing. Upon the terms and subject to the conditions of
this Agreement, the closing of the transactions contemplated hereby (the
“Closing”) will take place at the offices of Jones Day, 325 John H. McConnell
Boulevard, Columbus, Ohio 43215, at 10:00 A.M. on the third Business Day
following the satisfaction or waiver of the conditions set forth in Article VI
(other than those conditions that by their terms cannot be satisfied until the
Closing, but subject to the fulfillment or waiver of such conditions at the
Closing), or on such date and time as the Parties mutually agree in writing. The
time and date of the Closing is herein called the “Closing Date.” The Closing
will be held by the remote exchange of documents unless another method or place
is agreed to in writing by the Parties.

 



  -23- 

 

 

Section 2.9          Closing Deliveries.

 

(a)          At the Closing, Seller will deliver or cause to be delivered to
Buyer the following:

 

(i)          the Bill of Sale, duly executed by Seller;

 

(ii)         the Assignment and Assumption Agreement, duly executed by Seller;

 

(iii)        the consents, waivers, approvals, Orders and authorizations listed
on Schedule 2.9(a)(iii), each in form and substance reasonably acceptable to
Buyer;

 

(iv)       a certificate executed by Seller to the effect that the conditions
specified in Sections 6.2(a), 6.2(b) and 6.2(c) have been satisfied;

 

(v)        at least three Business Days prior to the Closing Date, a direction
letter directing payment of (A) the Closing Date Indebtedness in accordance with
payoff letters with respect to such Closing Date Indebtedness and (B) the Seller
Expenses, which letter will also set forth each Person to whom Seller Expenses
are payable, the amount necessary to fully discharge the Seller Expenses due to
such Person and instructions to pay such amount, which shall have been delivered
to Buyer at least three Business Days prior to the Closing Date;

 

(vi)       evidence satisfactory to Buyer in its sole discretion that all Liens
encumbering the Acquired Assets have been or will be terminated (other than
Permitted Liens);

 

(vii)      the Transition Services Agreement, duly executed by Seller;

 

(viii)     the Safety Data Exchange Agreement, duly executed by Seller;

 

(ix)        the License-Back Agreement, duly executed by Seller;

 

(x)         the Warrant, duly executed by Seller;

 

(xi)        the IP Assignment and Assumption Agreements, duly executed by
Seller;

 

(xii)       a copy of the UCSD-to-Seller License Agreement, duly executed by
UCSD and Seller; and

 



  -24- 

 

 

(xiii)      any other certificates, documents or instruments required to be
delivered at Closing pursuant to this Agreement.

 

(b)          At the Closing, Buyer will deliver or cause to be delivered the
following:

 

(i)          the Assignment and Assumption Agreement, duly executed by Buyer;

 

(ii)         a certificate of the President or a Vice President of Buyer, dated
the Closing Date, to the effect that the conditions specified in Sections 6.3(a)
and 6.3(b) have been satisfied;

 

(iii)        the Transition Services Agreement, duly executed by Buyer;

 

(iv)        the Safety Data Exchange Agreement, duly executed by Buyer;

 

(v)         the License-Back Agreement, duly executed by Buyer;

 

(vi)        the Warrant, duly executed by Buyer; and

 

(vii)       a copy of the UCSD-to-Buyer License Agreement, duly executed by UCSD
and Buyer.

 

Section 2.10       Earnout Payments.

 

(a)          Contingent Payments. Subject to Buyer’s right to off-set the
Earnout Payments as set forth in this Agreement, during the Contingent Payment
Period, Buyer will pay to Seller an amount equal to eight percent of the Annual
Sales for each Measuring Year (the “Contingent Payments”). In the case of
Contingent Payments to be made with respect to the first three Measuring Years
during the Contingent Payment Period, Buyer will make such payments on a
quarterly basis (equal to the greater of (i) eight percent of Net Sales during
the applicable fiscal quarter or (ii) $1,675,000) to Seller, by wire transfer of
immediately available funds to such account as directed by Seller, within 30
days following the end of each fiscal quarter during the applicable Measuring
Year. Notwithstanding the foregoing, with respect to the first Measuring Year,
the minimum Contingent Payment will be pro rated based on a fraction, the
numerator of which equals the number of days elapsed between the Closing Date
through and including June 30, 2017 and the denominator of which equals 365,
and, to the extent such pro ration results in Seller receiving less than the
minimum Contingent Payment for such first Measuring Year, Buyer will pay Seller
an amount equal to the difference between what the Seller received and the
minimum Contingent Payment for such first Measuring Year within 30 days
following the end of the second fiscal quarter of the fourth Measuring Year
(such payment, the “Catch-up Contingent Payment”). Notwithstanding the
foregoing, if the Contingent Payment in any of the first three Measuring Years
would be less than $6,700,000 (as pro rated for the first Measuring Year) based
upon the calculation of Net Sales set forth above, then the Contingent Payment
for the applicable Measuring Year will be deemed to be $6,700,000 (as pro rated
for the first Measuring Year) (each such Contingent Payment during the first
three Measuring Years, and the Catch-up Contingent Payment, each a “Guaranteed
Payment”); provided, however, that Buyer will have the right to off-set the
difference between $6,700,000 and the amount that would have otherwise been
payable in the absence of this minimum threshold against any future Earnout
Payments that are not Guaranteed Payments. In no event will the sum of all
Contingent Payments made hereunder exceed $160,000,000.

 



  -25- 

 

 

(b)          Milestone Payments.

 

(i)          Subject to Buyer’s right to off-set the Earnout Payments as set
forth in this Agreement, following the Closing but only during the Contingent
Payment Period, Buyer will pay to Seller the following additional amounts (each,
a “Milestone Payment”) upon the achievement by or on behalf of Buyer of the
following events (each, a “Milestone Event”):

 

(A)          $10,000,000, payable after the first Fiscal Year in which Annual
Sales exceed $100,000,000;

 

B)          $15,000,000, payable after the first Fiscal Year in which Annual
Sales exceed $200,000,000;

 

(C)          $20,000,000, payable after the first Fiscal Year in which Annual
Sales exceed $300,000,000; and

 

(D)          $25,000,000, payable after the first Fiscal Year in which Annual
Sales exceed $400,000,000.

 

(ii)         For the avoidance of doubt, each Milestone Payment will be paid
only once, and therefore in no event will the Milestone Payments exceed
$70,000,000 in the aggregate; provided, however, that more than one Milestone
Payment can be earned in the same Fiscal Year. For the sake of clarity, a
Milestone Payment is not a Contingent Payment, and a Contingent Payment is not a
Milestone Payment.

 

(iii)        Within 45 days following the end of each Fiscal Year in which a
Milestone Event has been achieved, Buyer will pay to Seller, by wire transfer of
immediately available funds to such account as directed by Seller, an amount
equal to the applicable Milestone Payment.

 

(c)          Notwithstanding anything to the contrary in this Agreement and
subject to the qualifications set forth in Article VIII, the obligation of Buyer
to make the Earnout Payment will be qualified in its entirety by the right of
Buyer to reduce the amount of the Earnout Payment by the amount of (i) any
payment that Seller may be required to make to Buyer pursuant to Section
2.7(g)(ii) or (ii) certain indemnifiable Losses in respect of one or more
indemnification claims to which any Buyer Indemnitee is entitled pursuant to
Article VIII.

 

(d)          From and after the Closing, Buyer may operate the Business,
Acquired Assets and Assumed Liabilities as it deems appropriate in its sole
discretion, even if those operations adversely affect the potential for Seller
to receive any Earnout Payments, including changing the price, marketing
strategy, distribution channel or manufacturing, packaging or testing
arrangements with respect to the Business Product.

 



  -26- 

 

 

(e)          The Earnout Payments made pursuant to this ‎Section 2.10 shall be
treated as additional Purchase Price, including for Tax purposes, except as
otherwise required by any Legal Requirement.

 

(f)          Seller’s Review of Earnout Payments.

 

(i)          On or prior to the date of each Earnout Payment, Buyer shall
deliver to Seller a reasonably detailed accounting of (i) the calculation of
such Earnout Payment and the Annual Sales for the Contingent Payment Period to
which such Earnout Payment applies, if applicable, and (ii) the aggregate amount
of Net Sales during the entire Contingent Payment Period as of the date of such
Earnout Payment, if applicable (each, an “Earnout Payment Statement”); provided
that Buyer shall only be required to deliver to Seller an Earnout Payment
Statement on account of Contingent Payments for the Fiscal Years ended June 30
of the first three Measuring Years, and for no quarterly Contingent Payments
made during such Measuring Years, and such annual Earnout Payment Statements
shall provide a calculation of the Contingent Payments and Annual Sales made in
each fiscal quarter of such Measuring Year. During the 30-day period following
Seller’s receipt of each Earnout Payment Statement, Seller and its accountants
will, at Seller’s expense, be permitted reasonable access to review the
financial books and records of the Business, to the extent related to Annual
Sales of the Business that are subject to the Earnout Payment Statement, during
regular business hours and such other good faith, reasonable cooperation from
Buyer and its personnel, accounts and advisors as it may reasonably request to
enable it to review and evaluate the Earnout Payment Statement. Seller shall
have 30 days from the date of receipt of each Earnout Payment Statement (such
period, the “Earnout Payment Dispute Period”) to notify Buyer (such notice, the
“Earnout Payment Dispute Notice”), that Seller disagrees with the amount of the
Earnout Payment subject to, or any items set forth in, such Earnout Payment
Statement. The Earnout Payment Dispute Notice shall set forth in good faith and
reasonable detail Seller’s disputed items and amounts. If Seller does not
deliver an Earnout Payment Dispute Notice to Buyer during the Earnout Payment
Dispute Period, then the contents of the Earnout Payment Statement and the
amount of the Earnout Payment to which such Earnout Payment Statement applies
shall be deemed to be final, binding and conclusive upon the Parties.

 

(ii)         If Seller delivers an Earnout Payment Dispute Notice to Buyer (the
items and amounts in dispute, the “Earnout Disputed Items”) within such 30-day
period, the Parties will negotiate in good faith to resolve the Earnout Disputed
Items during the 30-day period commencing on the date Buyer receives such
Earnout Dispute Notice. If the Parties reach agreement with respect to all
Earnout Disputed Items within such 30-day period, Buyer will revise the Earnout
Payment Statement to reflect such agreement, which will be final, binding and
conclusive upon the Parties. For the avoidance of doubt, any item or amount that
is not specified as an Earnout Disputed Item in the Earnout Dispute Notice will
be deemed to be final, binding and conclusive upon the Parties from and after
such time as the Earnout Dispute Notice is delivered. If Seller and Buyer do not
obtain a final resolution of all Earnout Disputed Items within such 30-day
period, then the unresolved Earnout Disputed Items (the “Unresolved Earnout
Items”) will be submitted to the Accounting Firm. The Accounting Firm, acting as
an expert and not as arbitrators, will render a determination regarding the
Unresolved Earnout Items within 30 days after referral of the matter to the
Accounting Firm, or as soon as practicable thereafter, which determination must
be in accordance with the terms of this Agreement and in writing and must set
forth, in reasonable detail, the basis therefor. The determination of the
Accounting Firm will be final, conclusive and binding upon the Parties absent
manifest error, and judgment may be entered upon the determination of the
Accounting Firm in any court having jurisdiction over the Party against which
such determination is to be enforced.

 



  -27- 

 

 

(iii)        The Accounting Firm will make a determination only with respect to
the Unresolved Earnout Items, and in a manner consistent with this the
provisions of this Agreement, and in no event will the Accounting Firm’s
determination of Unresolved Earnout Items be for an amount outside the range of
disagreement between Buyer and Seller. Each Party will use its commercially
reasonable efforts to furnish to the Accounting Firm such work papers and other
documents and information pertaining to the Unresolved Earnout Items as the
Accounting Firm may request.

 

(iv)        The fees and expenses of the Accounting Firm will be borne in the
same proportion as the aggregate dollar amount of the Unresolved Earnout Items
that are unsuccessfully disputed by each party (as finally determined by the
Accounting Firm) bears to the aggregate dollar amount of all of the Unresolved
Earnout Items submitted to the Accounting Firm.

 

(v)        No later than three Business Days after the date on which the final
Earnout Payment Statement is finally determined pursuant to this Section
2.10(f), Buyer will pay Seller any additional amounts required to be paid as
part of the Earnout Payment subject to the final Earnout Payment Statement by
wire transfer of immediately available funds, pursuant to instructions delivered
to Buyer by Seller.

 

Section 2.11       Withholding. Buyer, Seller or their respective Affiliates may
deduct and withhold from the consideration payable in connection with the
transactions contemplated by this Agreement or any other Transaction Document
such amounts as Buyer, Seller or any of their respective Affiliates or agents,
as applicable, is required to deduct and withhold with respect to the making of
such payment under any Legal Requirement related to Taxes. Any amounts deducted
and withheld in accordance with this Section 2.11 will be treated for all
purposes of this Agreement and any other Transaction Document, as applicable, as
having been paid to the Person in respect of which such deduction and
withholding was made.

 



  -28- 

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Except as set forth in the Disclosure Schedules, Seller hereby represents and
warrants to Buyer as follows and, unless the context otherwise requires, each
reference to “Seller” in this Article III will also refer to each of Seller’s
Subsidiaries:

 

Section 3.1         Organization. Seller is a corporation duly organized,
validly existing and in good standing under the Legal Requirements of the State
of Delaware and has all requisite corporate power and authority to own and lease
the Acquired Assets and to operate and carry on the Business as presently
conducted. Seller is duly qualified to do business as a foreign corporation or
limited liability company, as applicable, and is in good standing in each
jurisdiction wherein the nature of the Business or the ownership of the Acquired
Assets makes such qualification necessary, except where the failure to be so
qualified and in good standing would not, individually or in the aggregate,
reasonably be expected to be materially adverse to Seller or the Business.

 

Section 3.2        Authority, Validity and Enforceability. Subject to obtaining
the Stockholder Approval, Seller has all requisite power and authority or
capacity, as applicable, to execute, deliver and perform its respective
obligations under this Agreement and the other Transaction Documents. This
Agreement and each of the other Transaction Documents have been duly executed
and delivered by Seller and, assuming due authorization, execution, delivery and
performance by Buyer, represent the legal, valid and binding obligation of
Seller enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
fraudulent conveyance and other similar Legal Requirements and principles of
equity affecting creditors’ rights and remedies generally (the “General
Enforceability Exceptions”). Subject to obtaining the Stockholder Approval, no
further action on the part of Seller is or will be required in connection with
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

Section 3.3         No Subsidiaries. Seller has no Subsidiaries other than those
set forth on Schedule 3.3.

 

Section 3.4         No Conflict. Subject to and assuming satisfaction of the
requirements set forth in ‎Section 3.5, neither the execution of this Agreement
or the other Transaction Documents, nor the performance by Seller of Seller’s
obligations under any Transaction Document will (a) violate or conflict with any
Legal Requirement applicable to Seller or by which Seller’s properties or assets
are bound, (b) contravene any provision contained in the Organizational
Documents of Seller, (c) conflict with, violate or result in a breach (with or
without the lapse of time, the giving of notice or both) of, or constitute a
default (with or without the lapse of time, the giving of notice or both) or
result in the creation of any Lien under (i) any Contract or (ii) any Legal
Requirement or other restriction of any Governmental Authority to which Seller
is bound or to which the Equity Interests of Seller or any of its assets or
properties are subject, or (d) result in the acceleration of, or permit any
Person to terminate, modify, cancel, accelerate or declare due and payable prior
to its stated maturity, any material obligation of Seller, which in the case of
clauses (c) and (d) above, would not, individually or in the aggregate,
reasonably be expected to either be materially adverse to the Business or
materially affect the ability of Seller to timely consummate the transactions
contemplated by this Agreement.

 



  -29- 

 

 

Section 3.5        Consents. Except as provided in Section 3.2, notice to,
filing with, or authorization, registration, consent or approval of any Person
or any Governmental Authority is necessary for the execution, delivery or
performance of this Agreement or the other Transaction Documents to which Seller
is a party or the consummation of the transactions contemplated by any
Transaction Document by Seller, except for (a) compliance with, and any filings
required by, the HSR Act, and (b) notices, filings and approvals set forth on
Schedule ‎3.5.

 

Section 3.6         Financial Statements; Undisclosed Liabilities.

 

(a)          Since December 31, 2012, Seller has filed with or otherwise
furnished to (as applicable) the SEC all registration statements, prospectuses,
forms, reports, definitive proxy statements, schedules and documents required to
be filed or furnished by it under the Securities Act or the Exchange Act, as the
case may be, together with all certifications required pursuant to the
Sarbanes-Oxley Act of 2002, as amended (“Sarbanes-Oxley Act”) (such documents
and any other documents filed by Seller with the SEC, as have been supplemented,
modified or amended since the time of filing, collectively, the “Seller SEC
Documents”), except as would not, individually or in the aggregate, reasonably
be expected to be materially adverse to the Business. As of their respective
filing dates or, if supplemented, modified or amended since the time of filing
and prior to the date hereof, as of the date of the most recent such supplement,
modification or amendment, the Seller SEC Documents (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, except as
would not, individually or in the aggregate, reasonably be expected to be
materially adverse to the Business, and (ii) complied with the then applicable
requirements of the Exchange Act or the Securities Act, as the case may be, and
the Sarbanes-Oxley Act, each as in effect on the date such document was filed,
except as would not, individually or in the aggregate, reasonably be expected to
be materially adverse to the Business.

 

(b)          Schedule 3.6 sets forth true and complete copies of (i) the audited
balance sheets, statements of income, and statements of cash flows of Seller as
of and for the fiscal years ended December 31, 2015 and 2014, together with the
independent auditor’s reports thereon, and (ii) the unaudited balance sheet and
statement of operations of Seller as of and for the nine-month period ended
September 30, 2016 (collectively, the “Financial Statements”). The Financial
Statements present fairly, in all material respects, the financial position and
results of operations, and in the case of the unaudited interim Financial
Statements, cash flows, of the Business as of the respective dates or for the
respective periods set forth therein, all in conformity with GAAP consistently
applied during the periods involved, except as otherwise noted therein, and
subject, in the case of the unaudited interim Financial Statements, to the
absence of footnotes and to normal year-end adjustments, none of which would be
material.

 

(c)          Except as set forth on Schedule 3.6, Seller, with respect to the
Business, has no Liabilities, except (i) Liabilities that are accrued, reserved
against or reflected in the most recent balance sheet included in the Financial
Statements (or disclosed in the notes thereto), all such reserves having been
established in accordance with GAAP, (ii) Liabilities which have arisen since
the date of the most recent balance sheet included in the Financial Statements
and that were incurred in the ordinary course of business consistent with past
practice and which are not material in amount or (iii) Liabilities incurred in
connection with this Agreement and the transactions contemplated hereby.

 



  -30- 

 

 

Section 3.7          Absence of Certain Developments. Except as set forth on
Schedule 3.7, since December 31, 2015 until the date hereof, (a) there has not
been any Material Adverse Effect, (b) Seller has conducted the Business in the
ordinary and usual course of business consistent with past practices and (c)
there has not occurred any action or event that, had it occurred after the date
of this Agreement and prior to the Closing, would have required the consent of
Buyer under Section 5.2.

 

Section 3.8          Compliance with Laws; Governmental Authorizations;
Licenses; Etc.

 

(a)          Except as set forth on Schedule 3.8(a)(i), Seller is and has been
in compliance with all applicable Legal Requirements in all material respects.
Except as set forth on Schedule 3.8(a)(ii), Seller has not received any written
or, to Seller’s Knowledge, verbal notice regarding any actual, alleged, possible
or potential violation of, or failure to comply with, any Legal Requirement
applicable to the Business or the Acquired Assets.

 

(b)          Seller has, and is in compliance in all material respects with, all
Permits that are necessary to operate the Business as presently conducted, and
has made available all such Permits to Buyer in the Data Room. All such Permits
are in full force and effect and no fees or charges required to be paid with
respect to such Permits are outstanding. Seller is not, and has not been since
the date of issuance of the Permits, in default or violation of any such Permit.

 

(c)          None of the pharmaceutical drug inventory of Seller has been
purchased or received into inventory since December 31, 2011 from any vendor
other than the contract manufacturer thereof. The documentation of Seller
confirms that such pharmaceutical products have been acquired directly from the
contract manufacturers, and such documentation is true and accurate in all
material respects. Seller has not sold any pharmaceutical drugs in the Territory
to any Person other than to its exclusive distributor.

 

(d)          Seller: (i) has undertaken all surveys, audits, inventories,
reviews, analyses and/or assessments (including any risk assessments) of all
areas of its business and related operations required by HIPAA and/or that could
be materially adversely affected by the failure of Seller or the Business to be
HIPAA Compliant; (ii) has implemented a plan to ensure that Seller is HIPAA
Compliant; (iii) is HIPAA Compliant; and (iv) is not aware of any breach of
“unsecured protected health information” (as defined in HIPAA) related to the
Business.

 



  -31- 

 

 

(e)          Seller, directly or indirectly through any Representative or other
Person acting on behalf of Seller (including any distributor, agent, or sales
intermediary), has not (i) taken any action in violation of any applicable
Anti-corruption Laws or (ii) paid, offered, promised to pay, or authorized the
payment of, any monies or any other thing of value to any Government Official
(including employees of government-owned or –controlled entities or partially
government-owned or -controlled entities), any political party or candidate for
political office or to any other Person (collectively, a “Proscribed
Recipient”): (A) for the purpose of (1) influencing any act, omission or
decision of such Proscribed Recipient, (2) inducing such Proscribed Recipient to
do or omit to do any act in violation of the lawful duty of such Proscribed
Recipient, or to use his, her or its influence with a Governmental Authority to
affect or influence any act or decision of such Governmental Authority, (3)
assisting Seller or any of its Representatives in obtaining or retaining
business for or with, or directing business to, any Person in violation of any
applicable Anti-corruption Laws, (4) securing any advantage in violation of any
applicable Anti-corruption Laws, or (5) inducing such Proscribed Recipient to
influence or affect any act or decision of any Governmental Authority in
violation of any applicable Anti-corruption Laws, or (B) in a manner which would
constitute or have the purpose or effect of public or commercial bribery,
acceptance of, or acquiescence in extortion, kickbacks or other unlawful or
improper means of obtaining or retaining business or any improper advantage.

 

(f)          Neither Seller nor any of its Representatives (acting on behalf of
Seller) has been convicted of violating any Anti-corruption Laws or Health Care
Laws or, to Seller’s Knowledge, subjected to any investigation or proceeding by
a Governmental Authority for, in each case, potential corruption, fraud or
violation of any applicable Anti-corruption Laws, or violation of any applicable
Health Care Laws.

 

Section 3.9          Litigation. Except as set forth on Schedule 3.9, there are
no Actions or Orders pending or, to Seller’s Knowledge, threatened, and since
December 31, 2011, there have been no Actions or Orders against Seller or an
officer, director or employee of Seller (a) relating to the Business, the
Business Products, or the Acquired Assets or (b) seeking to enjoin, condition or
delay the transactions contemplated under any of the Transaction Documents.
Except as set forth on Schedule 3.9, neither Seller nor the Business is, as of
the date hereof, a party to any Action or, to Seller’s Knowledge, threatened
Action that would reasonably be expected to affect, prohibit, condition or delay
the consummation of the transactions contemplated under any of the Transaction
Documents. Except as set forth on Schedule 3.9, neither Seller nor the Business,
including its assets and properties, is subject to any Order.

 

Section 3.10        Taxes.

 

(a)          All Tax Returns required to be filed before Closing with respect to
the Acquired Assets or the Business have been duly and timely (taking into
account applicable extensions) filed with the appropriate Taxing Authority, and
all such Tax Returns are true, correct and complete in all material respects.
None of the Tax Returns with respect to the Acquired Assets or the Business is
currently subject to a grant of any extension of time within which to file such
Tax Return.

 

(b)          All Taxes with respect to the Acquired Assets or the Business
(whether or not shown as due and payable on any Tax Return) that are due before
Closing have been timely paid to the appropriate Taxing Authorities. No
deficiencies for Taxes have been claimed, threatened, proposed or assessed or,
to Seller’s Knowledge, are expected to be claimed, threatened, proposed or
assessed, in each case, with respect to the Acquired Assets or the Business.

 



  -32- 

 

 

(c)          All Taxes required to be withheld by Seller before Closing with
respect to the Acquired Assets or the Business in connection with any amounts
paid or owing to any employee, independent contractor, creditor, stockholder or
other third party have been timely withheld and all such withheld Taxes have
been timely paid over and reported to the appropriate Taxing Authorities in
accordance with applicable Legal Requirements.

 

(d)          There is no Tax audit or examination in process with respect to the
Acquired Assets or the Business, Seller has not received notice from any
Governmental Authority indicating an intent to open an audit or other review or
request for information related to Tax matters with respect to the Acquired
Assets or the Business, and to Seller’s Knowledge, no such audit or other review
or request for information is pending, threatened or under discussion with any
Governmental Authority with respect to the Acquired Assets or the Business. No
Tax Return of Seller with respect to the Acquired Asset or the Business is the
subject of any Action, and no Governmental Authority has proposed in writing any
adjustment to any Tax Return with respect to the Acquired Assets or the
Business.

 

(e)          Seller (i) has not waived any statute of limitations in respect of
Taxes or otherwise agreed or consented to any extension of time in respect of a
Tax assessment or deficiency, in each case, with respect to the Acquired Assets
or the Business, and (ii) is not the beneficiary of any such extension of time
in which any Tax with respect to the Acquired Assets or the Business may be
assessed or collected by any Governmental Authority.

 

(f)          Seller has complied with all Legal Requirements relating to sales,
use, goods and services or other commodity Taxes with respect to the Acquired
Assets or the Business. All sales, use, goods and services or other commodity
Taxes with respect to the Acquired Assets or the Business that are required to
be collected and remitted have been collected and remitted, or will be remitted
to the appropriate Governmental Authority within the prescribed time periods, or
duly executed certificates of exemption which are sufficient to establish that
no such Taxes are due have been received and maintained.

 

Section 3.11        Environmental Matters.

 

(a)          Since December 31, 2011, Seller and the Business have been in
compliance in all material respects with all applicable Environmental Laws and
Environmental Permits, has maintained all material Environmental Permits
required by applicable Environmental Laws for the operation of the Business, and
has timely applied for the renewal of all such Environmental Permits.

 

(b)          Seller has not received (i) any written notice from any
Governmental Authority regarding any actual or alleged violation of
Environmental Laws, or any Liabilities or potential Liabilities for personal
injury, property damage or investigatory or cleanup obligations arising under
Environmental Laws (including in connection with the disposal of or arrangement
for disposal of any Hazardous Substance), in either case which is pending or
unresolved or (ii) received notice under the citizen suit provisions of any
Environmental Law.

 



  -33- 

 

 

(c)          There has been no Release of any Hazardous Substance on any Leased
Real Property or any other location that requires investigation, corrective
action, cleanup or remediation by, or that has given rise to or would give rise
to any material Liability of, Seller under any applicable Environmental Laws.

 

(d)          Seller has not treated, stored, disposed of, arranged for the
disposal of, transported, handled, Released, or exposed any Person to, any
Hazardous Substance so as to give rise to any material Liability.

 

(e)          Seller has made available to Buyer all environmental assessments,
and audits, and all other material environmental, health and safety documents,
in Seller’s or any possession, custody or control.

 

Section 3.12        Employee Matters.

 

(a)          Except as set forth on Schedule 3.12(a), as of the date hereof, (i)
Seller is not bound by any collective bargaining agreement with respect to its
employees, (ii) there is no labor strike, work stoppage or lockout pending or,
to Seller’s Knowledge, threatened against or by Seller and during the past two
years there has been no such action, (iii) no union organization campaign is in
progress with respect to any of the employees of Seller, (iv) to Seller’s
Knowledge, there is no unfair labor practice charge or complaint pending or
threatened against Seller before the National Labor Relations Board, and (v)
there is no pending employment Action before any state or federal court,
arbitrator, Equal Employment Opportunity Commission, U.S. Department of Labor or
any other applicable federal or state agency (or, to Seller’s Knowledge, threat
of any such employment Action).

 

(b)          Seller is in compliance, in all material respects, with all
applicable Legal Requirements pertaining to employment, employment practices and
the employment of labor, including all such Legal Requirements relating to
employment agreements, labor relations, employee Personal Data, equal employment
opportunities, fair employment practices, prohibited discrimination or
distinction, consultation and/or information, wages, hours, working time, the
retention of records showing time worked and paid, safety and health, workers’
compensation and unemployment compensation.

 

(c)          Schedule 3.12(c) sets forth a complete and correct list, as of
immediately prior to the date of this Agreement, of each Employee, and with
respect to each such Employee, his or her (i) name; (ii) employer; (iii) title;
(iv) location; (v) date of hire and years of service with Seller or such other
member of the Controlled Group (including any predecessor); (vi)
exempt/non-exempt status; (vii) employment status (i.e., whether full-time,
part-time, temporary, etc.); (viii) active/inactive status (and type of leave,
if applicable); (ix) accrued but unused paid time off; (x) base compensation or
hourly wage rate, commission/bonus and total compensation for the prior year;
and (xi) current annual base salary or hourly wage rate and commission/bonus
paid to date.

 

(d)          Seller has not engaged in any facility closure or employee layoff
activities within the last two years that would require notice to be provided
under the Worker Adjustment Retraining and Notification Act of 1988 or any
similar state or local Legal Requirement related to a mass layoff or facility
closure. Schedule 3.12(d) sets forth a complete and correct list of all former
employees of Seller whose employment has been terminated within the two years
prior to the date hereof, together with their date of termination and work
location. There are no pending or, to Seller’s Knowledge, threatened charges or
Actions in connection with the employment or the termination thereof, as the
case may be, brought by the employees listed on Schedule 3.12(c) or (d).

 



  -34- 

 

 

(e)          All individuals who perform services for Seller has been classified
correctly, in accordance with the terms of each Employee Plan and ERISA, the
Code, the Fair Labor Standards Act and all other applicable Legal Requirements,
as employees (including as to overtime exempt or non-exempt), independent
contractors or leased employees, and Seller has received no written notice to
the contrary from any Person or Governmental Authority.

 

Section 3.13       Employee Benefit Plans.

 

(a)          Each Employee Plan has been maintained, operated, and administered
in compliance with its terms and any related documents or agreements and in
material compliance with all applicable Legal Requirements. All Employee Plans
are sponsored by Seller. No Employee Plan is maintained outside of the United
States.

 

(b)          Neither Seller nor any other member of the Controlled Group
currently has, and at no time in the past has had, an obligation to contribute
to a “defined benefit plan” as defined in Section 3(35) of ERISA, a pension plan
subject to the funding standards of Section 302 of ERISA or Section 412 of the
Code, a “multiemployer plan” as defined in Section 3(37) of ERISA or Section
414(f) of the Code or a “multiple employer plan” within the meaning of Section
210(a) of ERISA or Section 413(c) of the Code or a “multiple employer welfare
arrangement” as defined in Section 3(40) of ERISA.

 

(c)          There is no pending or, to Seller’s Knowledge, threatened
assessment, complaint, proceeding, or investigation of any kind in or before any
Governmental Authority with respect to any Employee Plan (other than routine
claims for benefits), nor, to Seller’s Knowledge, is there any basis for one.

 

(d)          No Employee Plan provides payments or benefits, including death or
medical benefits, beyond termination of service or retirement other than (i)
coverage mandated by Legal Requirements or (ii) death or retirement benefits
under any Employee Plan that is intended to be qualified under Section 401(a) of
the Code.

 

Section 3.14       Intellectual Property Rights.

 

(a)          Schedule 3.14(a) sets forth a true, correct and complete list (with
title or mark, owner, country, registration and application numbers, dates
indicated and inventors, as applicable) of all Owned Business Intellectual
Property that has been issued or registered to, or is the subject of a pending
application by, the Seller or its Affiliates. All fees associated with
maintaining any such Owned Business Intellectual Property registrations have
been paid in full in a timely manner to the proper Governmental Authority. All
of such Owned Business Intellectual Property registrations other than potential
copyrights have been duly registered with, filed in or issued by, as the case
may be, the applicable Governmental Authority, and such registrations, filings,
and issuances have not been abandoned, remain in full force and effect, and, if
issued or granted, are valid and enforceable. To the Seller’s Knowledge, there
are no materials, information, facts, or circumstances that would render any
such Owned Business Intellectual Property registrations invalid or
unenforceable, or that would materially affect any pending application for any
Owned Intellectual Property registrations. All actions required to record each
assignee throughout the entire chain of title of each of the Owned Business
Intellectual Property, including from each inventor of a patent to Seller, with
each applicable Governmental Authority up through Closing, have been taken.

 



  -35- 

 

 

(b)          The Owned Business Intellectual Property, together with the
Intellectual Property Rights that are the subject of the Contracts listed in
Schedule 3.15(b)(i), constitute all of the Intellectual Property Rights
necessary for the Business as of the date hereof and as of the Closing Date. No
Person who has licensed Business Intellectual Property Rights to Seller or an
Affiliate has ownership or any exclusive rights to any improvements, derivative
works and other modifications made by Seller or an Affiliate that are included
in any Business Product. After giving effect to the transactions contemplated by
this Agreement, no Affiliate or current or former partner, director,
stockholder, officer, employee or contractor of Seller or any of its Affiliates
will own or retain any rights, title or interest in any Business Intellectual
Property Rights, other than pursuant to the License-Back Agreement and
UCSD-to-Seller License Agreement.

 

(c)          The operation of the Business, as currently conducted, including
the design, development, manufacture, use, import, export, offer for sale, sale,
licensing, reproduction, distribution, public display, public performance,
creation of derivative works or other exploitation of any Business Product does
not infringe, misappropriate, dilute or otherwise violate or conflict with any
Intellectual Property Rights of any Person, otherwise violate any rights of any
Person (including any right to privacy or publicity), or constitute unfair
competition or deceptive trade practices or other violation under the laws of
any jurisdiction to which such Business may be subject. Neither Seller nor any
of its Affiliates have received any notice from any Person (i) alleging any of
the foregoing; (ii) claiming that Seller or any of its Affiliates must license
from any Person or refrain from using any Intellectual Property Rights or
offering Seller or any of its Affiliates to take a license to avoid any
potential claim or disruption; or (iii) challenging the validity,
enforceability, patentability, registerability, or Seller’s or its Affiliates’
scope or ownership of any of the Business Intellectual Property Rights. Neither
Seller nor any of its Affiliates have requested or received any opinion of
counsel regarding any perceived risk or allegation of infringement,
misappropriation or other violation or conflict involving any Intellectual
Property Rights or the operation of the Business. Seller has made available to
Buyer all freedom to operate searches or studies and the results thereof
conducted by or on behalf of Seller or any of its Affiliates.

 

(d)          To Seller’s Knowledge, no Person has infringed, misappropriated,
otherwise violated or conflicted with, or is suspected by Seller or any of its
Affiliates to be infringing, misappropriating, otherwise violating or
conflicting with, any Business Intellectual Property Rights. Except as provided
on Schedule 3.14(d), since December 31, 2011, neither Seller nor any of its
Affiliates have sent any written notice to any Person alleging that such Person
infringed or misappropriated any Business Intellectual Property Right.

 



  -36- 

 

 

(e)          Seller and its Affiliates have taken all commercially reasonable
steps to protect and maintain all Business Intellectual Property Rights and to
preserve the confidentiality of any trade secrets comprised in Business
Intellectual Property Rights and any of their confidential information, in each
case at least in accordance with best industry practices. All disclosures by
Seller or its Affiliates of their trade secrets or confidential information have
been made pursuant to a written Contract that provides reasonable protection for
such confidential information and trade secrets.

 

(f)          No current or former employee of Seller or any of its Affiliates,
consultant or contractor has any valid claim of ownership, in whole or in part,
to any Business Intellectual Property Rights or derivative works thereof, or has
asserted any such claim of ownership or right. Seller or its Affiliate has
required each current and former employee and current and former contractor who
has contributed to the conception, reduction to practice, creation, authorship
or development of any Business Intellectual Property Rights relating to the
Business or Business Product to sign a valid and enforceable Contract that
assigns to Seller or its Affiliate and creates a binding obligation to assign to
Seller or its Affiliate, all right, title and interest in and to the Business
Intellectual Property Rights conceived, reduced to practice, created, authored
or developed by such Person relating to or in the scope of such Person's
employment by or engagement with Seller or its Affiliate, and waives (subject to
limitations of applicable law) any unassignable rights such as moral rights that
they may possess in the Business Intellectual Property Rights.

 

(g)          No funding, facilities or resources of any Governmental Authority,
university, academic institution or research center was used in the development
of any Business Intellectual Property Right that is material to any Business
Product, where, as a result of such funding or use of such facilities or
resources: (i) any Governmental Authority, university, educational institution
or research center has any valid claim to any right, title or interest
(including any “march in” rights) in or to any Owned Business Intellectual
Property; (ii) Seller’s or its Affiliates’ ability to enforce, license or
exclude others from using any Owned Business Intellectual Property or any
Business Product is impaired; or (iii) Seller or any of its Affiliates would be
required to repay any funds to the Government Authority, university, academic
institution or research center.

 

(h)          Neither the Seller nor any of its Affiliates are subject to any
agreement with any standards body or other similar entity, have participated in
any standards-setting activities or joined any standards setting or similar
organization, that would obligate the Seller or any of its Affiliates to grant
licenses or rights to or otherwise restrict the ability of the Seller or any of
its Affiliates or to enforce, license or exclude others from using, any Owned
Business Intellectual Property or any Business Product, in each case except for
such Owned Business Intellectual Property set forth in Schedule 3.15(b)(i).

 



  -37- 

 

 

(i)          Neither this Agreement nor the transactions contemplated by this
Agreement, pursuant to any Contract between Seller or its Affiliate and any
other Person, will result in: (1) Buyer or any Affiliate of Buyer granting to
any Person any right to or with respect to any Business Intellectual Property
Rights owned by, or licensed to, any of them, (2) Buyer or any Affiliate of
Buyer being bound by, or subject to, any non-competition or other material
restriction on the operation or scope of their respective businesses,
respectively, in the absence of this Agreement or the transactions contemplated
by this Agreement (3) Buyer or any Affiliate of Buyer being obligated to pay any
royalties or other amounts to any Person in excess of those amounts payable by
any of them, or (4) the breach, modification, cancellation, termination or
suspension of, or acceleration of any payments under, any agreement relating to
the Business Intellectual Property Rights (or give rise to any right with
respect to any of the foregoing).

 

(j)          Seller has commercially reasonable security measures and policies
in place to protect Confidential Information, Personal Data and proprietary
information, including trade secrets, software, databases, systems, networks and
Internet sites, held by it from unlawful or unauthorized access, use,
modification or disclosure by any Person, and Seller is in material compliance
with such measures and policies. To Seller’s Knowledge, no Person has gained
unauthorized access to or made any unauthorized use of any confidential
information pertaining to Business Intellectual Property Rights, Personal Data
or proprietary information maintained by Seller.

 

Section 3.15       Material Contracts. Schedule 3.15 sets forth all Contracts in
effect as of the date hereof and of the type described below (all such Contracts
of the type described below, the “Material Contracts”):

 

(a)          all Contracts for the purchase or lease by Seller of any tooling,
dies or other supplies and equipment used or held for use in manufacturing,
testing, storing or handling of the Business Products;

 

(b)          all Contracts under which (i) Seller has been granted rights to or
in any Business Intellectual Property Rights from a third party, including such
Business Intellectual Property Rights as are: (1) used in or otherwise
reasonably necessary for the making, having made, use, selling, offering for
sale, export, importation or other use of the Business Products in the
Territory; or (2) otherwise used in or necessary to the conduct of the Business
in the Territory other than commercial off-the-shelf software licensed by Seller
that are used solely in connection with the Business’s internal operations and
that have not been modified or customized by or for the Business, or (ii)
Contracts under which Seller grants any other Person any right or authorization
to use any Business Intellectual Property Rights;

 

(c)          all Contracts (i) prohibiting in any respect Seller from freely (A)
engaging or competing (1) in any line of business, (2) in any geographic
location or (3) with any Person, or (B) soliciting or hiring any Person, (ii)
providing for “meet competition,” “most favored nation” pricing terms or similar
rights or (iii) establishing an exclusive sale or purchase obligation with
respect to any Person, product or any geographic location;

 

(d)          all Contracts relating to Indebtedness guaranteed, incurred or
provided by Seller;

 



  -38- 

 

 

(e)          all partnership Contracts, joint venture Contracts or similar types
of Contracts involving a sharing of profits, losses, costs or Liabilities with
any other Person;

 

(f)          all customer Contracts (or group of related Contracts) of Seller;

 

(g)          all Contracts with suppliers and service providers related to the
Business;

 

(h)          any Contract or group of related Contracts for any single capital
expenditure in excess of $50,000;

 

(i)          all Contracts related to the Business which are not terminable
without penalty by Seller upon 30 days’ or less advance notice;

 

(j)          all Contracts relating to the disposition or acquisition by Seller
of any business other than this Agreement (whether by merger, sale or purchase
of assets, sale or purchase of stock or equity ownership interests or otherwise)
(i) entered into on or after December 31, 2011 or (ii) that contain material
surviving obligations of Seller;

 

(k)          all (i) Contracts with a Governmental Authority that are related to
the Business, including any blanket purchasing agreement or task order issued
pursuant to such a Contract, or (ii) subcontracts (at any tier) of Seller that
are related to the Business with another Person that holds either a prime
contract with a Governmental Authority, a subcontract (at any tier) under such a
prime contract, or any teaming agreement with any entity in connection with any
Government Contract or the potential award of a Government Contract;

 

(l)           all other Contracts that are material to the Acquired Assets or
the operation of the Business and not otherwise disclosed pursuant to this
Section 3.15; or

 

(m)         any commitment to do any of the foregoing described in clauses (a)
through (l).

 

Each Material Contract is in full force and effect and is a valid and binding
agreement of Seller, as the case may be, and assuming such Material Contract is
binding and enforceable against the other parties thereto, is enforceable in
accordance with its terms (subject to the General Enforceability Exceptions).
Seller is not and, to Seller’s Knowledge, each of the other parties thereto are
not, in material default or material breach under, any of such Material
Contracts and no event has occurred which, with or without notice or lapse of
time, or both, would constitute such a material default or material breach.
Except as otherwise disclosed in the Disclosure Schedules, no party has
delivered written notice of termination and, to Seller’s Knowledge, no party has
threatened to exercise any termination rights with respect to any Material
Contracts. True, correct and complete copies of the Material Contracts,
including all amendments, schedules, exhibits and other attachments thereto
existing as of the date hereof, have been made available to Buyer.

 

Section 3.16       Insurance. Schedule 3.16 contains a complete and correct list
of all policies of fire, liability, workers’ compensation, property, casualty
and other forms of insurance owned or held by Seller or otherwise held for the
benefit of the Business as of the date hereof. All such policies are in full
force and effect. As of the date hereof, no notice of cancellation or
termination has been received with respect to any such policy. No insurance
carrier under any such insurance policy has issued a reservation of rights with
regard to or disputed its obligation with respect to any material claim. Such
policies are in amounts that are customary, adequate and suitable in relation to
Business, assets and Liabilities, and all premiums have been paid in full.

 



  -39- 

 

 

Section 3.17       Title to Assets.

 

(a)          Seller has good and marketable title to all of the Acquired Assets
(including those reflected on the most recent balance sheet included in the
Financial Statements, but excluding any such tangible assets and properties
sold, consumed, or otherwise disposed of in the ordinary course of business
since the date of the most recent balance sheet included in the Financial
Statements), free and clear of all Liens, except for Permitted Liens.

 

(b)          The operations of the Business are conducted solely by Seller and
not through any other Person. Assuming a sufficient number of employees of the
Business or suitable replacements thereof operate the Business after the
Closing, the Acquired Assets are sufficient in all material respects for the
continued conduct of the Business in the Territory after the Closing in
substantially the same manner as currently conducted and constitute all of the
rights, property and assets used, or intended to be used in the Business in the
Territory and necessary to conduct the Business as currently conducted in the
Territory.

 

Section 3.18      Affiliate Transactions. Schedule 3.18 sets forth (a) all
existing arrangements or relationships between Seller and any of its Affiliates
or Representatives (other than an Employee Plan) and (b) any property or right,
tangible or intangible, which is owned by an Affiliate or Representative of
Seller and used in the operation of the Business (collectively, “Affiliate
Transactions”).

 

Section 3.19      Brokers. No Person is or will be entitled to a broker’s,
finder’s, investment banker’s, financial adviser’s or similar fee from Seller or
any of its Affiliates in connection with this Agreement or any of the
transactions contemplated by the Transaction Documents. Buyer will not have any
Liability to any advisor under the terms of any engagement letter or other
Contract between the Seller or its Affiliates, on the one hand, and any advisor
or any other Representative, on the other hand.

 

Section 3.20      Suppliers. Schedule 3.20 sets forth (a) the names of the
suppliers and vendors from which Seller ordered raw materials, supplies,
merchandise and other goods or services related to the Business Product during
each of the fiscal years ended December 31, 2015 and the eight-month period
ended August 31, 2016 (collectively, the “Suppliers”), and (b) the amount paid
to each such supplier, vendor or service provider by Seller on behalf of the
Business during such periods. Seller has not received any written notice stating
that any such supplier, vendor or service provider will, and to Seller’s
Knowledge, no such supplier, vendor or service provider intends to, cease
selling to Seller or intends to materially alter the amount of or change the
terms of such sales. Seller has not experienced any disruption in supply outside
the ordinary course of business during the eight-month period ended August 31,
2016.

 



  -40- 

 

 

Section 3.21      Recalls; Product Liability. No event has occurred or
circumstance exists within the Territory that (with or without notice or lapse
of time) is reasonably likely to give rise to any actual, alleged, possible or
potential (a) obligation on the part of Seller or any of its Subsidiaries to
undertake, or to bear all or any portion of the costs of, any product recall of
any nature with respect to the Business Products, (b) loss of or refusal to
renew the Product Registrations relating to the Business Products, (c) renewal
of the Product Registrations on terms less advantageous to Seller or any of its
Subsidiaries than the terms of those Product Registrations currently in force,
or (d) action to enjoin or suspend production of any Business Product. Since
December 31, 2011, except as set forth on Schedule 3.21, no Business Product has
been recalled, suspended, discontinued, or withdrawn from the market within the
Territory, and no Business Product is currently involved in any ongoing, or to
the Knowledge of Seller, threatened or potential, recall, discontinuance,
withdrawal, or suspension from the market within the Territory.

 

Section 3.22       FDA and Regulatory Matters.

 

(a)          All existing Product Registrations held by Seller or any of its
Subsidiaries are set forth on Schedule 3.22(a). Seller is the sole and exclusive
owner of all Product Registrations. Each Product Registration is valid and in
full force and effect.

 

(b)          Seller and its Subsidiaries are in compliance with all Product
Registrations and Laws applicable to the Business Products, including all
post-approval monitoring, adverse event reporting, clinical study and other
obligations. To Seller’s Knowledge, there have been no serious adverse events
relating to any of the Products that would adversely affect Buyer’s ability to
commercialize the Business Products in any respect.

 

(c)          All applications, submissions, information, claims, reports and
statistics, and other data derived therefrom, utilized as the basis for or
submitted in connection with any and all requests for any Product Registrations
when submitted to the Regulatory Authority issuing such Product Registration
were true, complete and correct in all respects as of the date of submission, or
as subsequently corrected or modified, and any required updates, changes,
corrections or modifications to any applicable applications, submissions,
information, claims, reports or statistics required by any applicable Regulatory
Authority to maintain the Product Registrations have been submitted to such
Regulatory Authority.

 

(d)          Except as set forth on Schedule 3.22(d), Seller has not received
from any Regulatory Authority within the Territory any FDA Form 483 or other
written notice of Governmental Authorities’ inspectional observations, “untitled
letters,” “warning letters” or requests or requirements to make changes to the
Business Product.

 

(e)          All pre-clinical and clinical trials conducted or currently being
conducted by Seller with regard to the Business Products or the Acquired Assets
are in compliance with (i) applicable protocols, procedures and controls, (ii)
all applicable Legal Requirements promulgated by the FDA and comparable foreign
Regulatory Authorities relating thereto, including without limitation the FDA
Act, and its applicable implementing regulations, and (iii) good laboratory and
clinical practice standards. Except as set forth on Schedule 3.22(e), no IND
submitted by or on behalf of Seller with the FDA regarding the Business Products
has been terminated or suspended by the FDA, and neither the FDA nor any
applicable foreign Regulatory Authority within the Territory has commenced, or,
to the Knowledge of Seller, threatened to initiate, any action to place a
clinical hold order on, or otherwise terminate or suspend, any ongoing clinical
investigation conducted by or on behalf of Seller involving the Business
Products.

 



  -41- 

 

 

(f)          Seller has made available to Buyer all adverse drug experience
reports and safety data from all clinical trials as of the date hereof relating
to the Business Products. Seller has disclosed all protocols for all Assumed
Clinical Trials and, to the extent required by applicable Legal Requirements,
such protocols were approved by all applicable Governmental Authorities. All
clinical trials pending on the date of this Agreement in relation to the
Business Products are the trials listed on Schedule 1.1(b).

 

(g)          None of the officers of Seller have been disqualified or debarred
by any Regulatory Authority for any purpose, or have been charged with or
convicted under any Legal Requirement for conduct relating to the development or
approval or otherwise relating to the regulation of any drug product under any
Legal Requirement. Seller is not the subject of pending or, to Seller’s
Knowledge, threatened investigations with respect to the Business Products under
the FDA’s Application Integrity Policy set forth in Compliance Policy Guide
7150.09, Sec. 120.100 and any amendments thereto, or any similar Legal
Requirement of any other Regulatory Authority. Seller has complied with all
applicable Legal Requirements relating to the marketing, promotion and
distribution of the Business Products. As of the Closing Date, Seller will be in
compliance with all applicable Legal Requirements in the Territory relating to
any Rebates, Chargebacks or Adjustments for the Business Products.

 

(h)          There are no investigations, audits, Actions, suits, hearings,
charges, claims, demands, written notices or other proceedings of a Regulatory
Authority pending or, to Seller’s Knowledge, threatened with respect to Seller
or any of its Affiliates.

 

Section 3.23       Inventory. All Purchased Inventory will be of good, useable
and merchantable quality in all material respects and saleable in the ordinary
course of business.

 

Section 3.24      Seller Board Recommendation. The Seller Board has (a) duly and
validly approved this Agreement, (b) determined that the transactions
contemplated hereby are advisable and in the best interests of the Seller and
the Seller Stockholders, and (c) unanimously resolved to recommend to the Seller
Stockholders that they vote in favor of the transactions contemplated hereby,
subject to Section 5.7(e).

 

Section 3.25      Disclaimer of other Representations and Warranties. Except as
expressly set forth herein or in the Supply and Distribution Agreement, Seller
makes no representation or warranty, express or implied, at law or in equity, in
respect of Seller, the Business, or any of its Representatives, assets,
Liabilities, prospects or operations, including, with respect to merchantability
or fitness for any particular purpose, and any such other representations or
warranties are hereby expressly disclaimed. Buyer acknowledges it is not relying
upon any representations or warranties of Seller other than those expressly set
forth herein and in the Supply and Distribution Agreement.

 



  -42- 

 

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as follows:

 

Section 4.1        Organization. Buyer is a limited liability company duly
organized, validly existing and in good standing under the Legal Requirements of
the State of Delaware and has all requisite power and authority to own, lease
and operate its property and assets and to carry on its business as presently
conducted.

 

Section 4.2        Authority, Validity and Enforceability. Buyer has all
requisite corporate power and authority or capacity, as applicable, to execute,
deliver and perform its obligations under this Agreement and the other
Transaction Documents. The execution, delivery and performance of this Agreement
and each of the Transaction Documents, and the consummation of the transactions
contemplated hereby, has been duly authorized and approved by all required
action on the part of Buyer. This Agreement and each of the other Transaction
Documents have been duly executed and delivered by Buyer and, assuming due
authorization, execution, delivery and performance by Seller, represent the
legal, valid and binding obligation of Buyer enforceable against Buyer in
accordance with its terms, subject to the General Enforceability Exceptions. No
further action on the part of Buyer is or will be required in connection with
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

Section 4.3        No Conflicts. Neither the execution and delivery of this
Agreement or any other Transaction Document, the consummation of the
transactions contemplated under any Transaction Document nor the fulfillment of
and the performance by Buyer of its obligations hereunder or thereunder will (a)
contravene any provision contained in Buyer’s Organizational Documents, (b)
conflict with, violate or result in a breach (with or without the lapse of time,
the giving of notice or both) of, or constitute a default (with or without the
lapse of time, the giving of notice or both) or result in the creation of any
Lien under (i) any material Contract or (ii) assuming satisfaction of the
requirements set forth in Section 4.4, any Legal Requirement or other
restriction of any Governmental Authority to which Buyer is bound or to which
Buyer’s assets or properties are subject or (c) result in the acceleration of,
or permit any Person to terminate, modify, cancel, accelerate or declare due and
payable prior to its stated maturity, any material obligation of Buyer, which,
in the case of clauses (b) and (c) would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of Buyer
to perform its obligations under this Agreement or to consummate the
transactions contemplated by the Transaction Documents.

 

Section 4.4         Consents. No notice to, filing with, or authorization,
registration, consent or approval of any Governmental Authority is necessary for
the execution, delivery or performance of this Agreement or the consummation of
the transactions contemplated by the Transaction Documents by Buyer, except for
(a) filings, permits, authorizations, consents and approvals required under, and
other applicable requirements of, the HSR Act and the FTC Order, and (b) those
the failure of which to make or obtain would not individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of Buyer to perform its obligations under this Agreement or to
consummate the transactions contemplated by the Transaction Documents.

 



  -43- 

 

 

Section 4.5         Litigation. Buyer is not as of the date hereof a party to
any Action or, to the knowledge of Buyer, threatened Action which would have a
material adverse effect on the ability of Buyer to perform its respective
obligations under this Agreement or to consummate the transactions contemplated
by the Transaction Documents.

 

Section 4.6        Brokers. No Person is or will be entitled to a broker’s,
finder’s, investment banker’s, financial adviser’s or similar fee from Buyer in
connection with this Agreement or any of the transactions contemplated hereby.

 

Section 4.7        Financial Ability. As of the date hereof, Buyer has, and at
the Closing, Buyer will have, sufficient cash or available committed credit
facilities necessary to consummate the transactions contemplated by this
Agreement and to pay all related fees and expenses. Buyer acknowledges that this
Agreement contains no financing contingency.

 

ARTICLE V
COVENANTS AND AGREEMENTS

 

Section 5.1        Access and Information.

 

(a)          From the date hereof until the Closing or, if earlier, the
termination of this Agreement in accordance with its terms, Buyer will be
entitled to access to the properties, business and operations of Seller and the
Business (including access to the personnel, counsel, accountants, consultants
and representatives thereof) and such examination of the books and records of
Seller and the Business as Buyer may reasonably request, during normal business
hours and upon reasonable advance notice, and Seller will cooperate with any
such requests for access to the foregoing to the extent such access does not
unreasonably interfere with the operations, activities and employees of Seller.

 

(b)          Upon the written request of Buyer, Seller agrees to furnish to
Buyer a copy of any requested Retained Compliance Record as soon as reasonably
practicable, but in any event no later than the close of business on the fifth
Business Day after the date of the request. The Parties agree that, as provided
in the preceding sentence, Buyer will require access to healthcare compliance
records relating to transactions with healthcare professionals and customers,
including meals and entertainment receipts, needs assessments, fair market value
determinations, grant and charitable donation reviews and approvals, audit and
investigation reports, and any other documentation that would support compliance
with applicable Legal Requirements governing healthcare, transparency of
interactions with healthcare professionals and/or institutions and/or
anti-bribery, including all Health Care Laws and the Foreign Corrupt Practices
Act, 5 U.S.C. §§ 78dd-1, et seq., as amended (to the extent the foregoing do not
constitute Acquired Assets, the “Retained Compliance Records”). Subject to the
last sentence of this clause (b), Seller shall (i) retain all Retained
Compliance Records in accordance with Seller’s existing records retention
policies as of the date of this Agreement and (ii) upon reasonable written
notice and subject to applicable Legal Requirements, afford to Buyer and its
Affiliates and its and their respective Representatives reasonable access during
normal business hours to the Retained Compliance Records. There shall be no cost
to Buyer for any such retention of or access to the Retained Compliance Records.
In the event Seller intends to destroy or otherwise no longer retain any or all
of the Retained Compliance Records for the length of time Seller would
ordinarily retain the Retained Compliance Records in accordance with the
applicable existing records retention policies of Seller or its Affiliates as of
the date of this Agreement, Seller shall provide at least 90 days’ advance
written notice of such proposed action to Buyer and shall afford Buyer the
opportunity to take possession of or copy (at the election of Buyer) such
retained Compliance Records (at no cost to Buyer or its Affiliates).

 



  -44- 

 

 

(c)          All information disclosed, whether before or after the date hereof,
pursuant to this Agreement or the other Transaction Documents or in connection
with the transactions contemplated by any Transaction Document, or the
discussions and negotiations preceding, this Agreement to Buyer (or its
Representatives) will be kept confidential by such Persons in accordance with
the Confidentiality Agreement and will not be used by any Person, other than in
connection with the transactions contemplated by this Agreement. The Parties
agree that notwithstanding anything to the contrary contained in the
Confidentiality Agreement, the Confidentiality Agreement will survive from the
date hereof, and only if the Closing occurs, the confidentiality obligations
with respect to any Acquired Assets that constitute “confidential information”
thereunder will terminate at the Closing.

 

Section 5.2        Conduct of Business Prior to Closing. From the date hereof
until the Closing or, if earlier, the termination of this Agreement in
accordance with its terms, except as (w) otherwise expressly provided herein,
(x) expressly consented to in writing by Buyer, which consent shall not be
unreasonably withheld, conditioned or delayed, (y) set forth on Schedule 5.2 or
(z) expressly required by applicable Legal Requirement, Seller will:

 

(a)          (i) use its commercially reasonable efforts to preserve the present
business operations, organization and goodwill of the Business and preserve
present relationships with customers, suppliers and employees of the Business
and (ii) conduct the Business in the ordinary course consistent with past
practice;

 

(b)          not take or permit any action that, if it had been taken or
permitted prior to the date hereof, would reasonably be expected to result in a
breach of any representation or warranty made by Seller in this Agreement;

 

(c)          not amend its Organizational Documents in any manner that would
frustrate the transactions contemplated by this Agreement;

 

(d)          not merge or consolidate with or otherwise acquire the Equity
Interests of any other Person;

 

(e)          not adopt a plan or complete or partial liquidation or authorize or
undertake a dissolution, consolidation, restructuring, recapitalization or other
reorganization;

 

(f)          not sell, pledge, dispose of, transfer, lease, license, guarantee,
encumber or authorize the sale, pledge, disposition, transfer, lease, license,
guarantee or encumbrance of any assets, other than any sale of finished Product
Inventory in the ordinary course of business;

 



  -45- 

 

 

(g)          not take any action that would reasonably be expected to materially
increase Taxes with respect to the Business or the Acquired Assets for any
taxable period beginning after the Closing Date or the portion of any Straddle
Period beginning the day after the Closing Date;

 

(h)          not waive, release, compromise or settle any pending or threatened
Action except for Actions (i) with respect to which an insurer has the right to
control the decision to settle or (ii) as to which such settlement does not
adversely affect Seller after the Closing or solely involves monetary payments,
prior to the Closing, of less than $75,000; or

 

(i)          agree, commit or offer to or fail to perform any action that
results in or legally binds Seller to do any of the foregoing referred to in
clauses (a)-(h) of this Section 5.2.

 

Section 5.3         Additional Reports; Stockholder Approval; Proxy Statement.

 

(a)          Additional Reports. Until the Closing Date or termination of this
Agreement, Seller will furnish to Buyer drafts of all such forms, statements,
reports, certifications, schedules and other documents that relate to this
Agreement a reasonable time prior to filing with, or furnishing to, the SEC, and
copies of any such forms, statements, reports, certifications, schedules and
other documents that it files with, or furnishes to, the SEC on or after the
date of this Agreement, which relate to the Business, this Agreement or the
transactions contemplated hereby.

 

(b)          Stockholder Approvals.

 

(i)          As soon as possible after the date of this Agreement, Seller shall,
in accordance with applicable Legal Requirements (including the DGCL) and
Seller’s Organizational Documents, establish a record date for, duly call, give
notice of, convene and hold an annual or special meeting of its stockholders
(the “Stockholders’ Meeting”) for the purpose of obtaining the Stockholder
Approval.

 

(ii)         Subject to Section 5.7, Seller shall (A) through the Seller Board,
recommend to the Seller Stockholders the approval and adoption of this Agreement
and the transactions contemplated hereby, and include in the Proxy Statement
such recommendation, (B) use its commercially reasonable efforts to solicit from
the Seller Stockholders proxies in favor of the approval and adoption of this
Agreement and (C) take all actions reasonably necessary or advisable to secure
the Stockholder Approval.

 

(iii)        Subject to the Seller’s rights under Section 5.7, the Seller
acknowledges that its obligations pursuant to Section 5.3(b)(i) will not be
affected by any Seller Adverse Recommendation Change or the commencement, public
proposal, public disclosure or communication to the Seller or the Seller
Stockholders of any Acquisition Proposal.

 



  -46- 

 

 

(c)          Proxy Statement.

 

(i)          As soon as possible after the date of this Agreement, and in no
event later than ten (10) calendar days after the date of this Agreement, Seller
shall prepare and file a preliminary Proxy Statement with the SEC under the
Exchange Act and shall use its commercially reasonable efforts to have such
preliminary Proxy Statement promptly cleared by the SEC, considering any and all
comments from the SEC to the Proxy Statement. Seller shall, after consultation
with Buyer, respond promptly to all comments of and requests by the SEC with
respect to such preliminary Proxy Statement and shall cause a definitive Proxy
Statement and all required amendments and supplements thereto to be disseminated
to the Seller Stockholders entitled to vote at the Stockholders’ Meeting at the
earliest practicable time. Seller will notify Buyer promptly of the receipt of,
and will respond promptly to, any (A) comments from the SEC or its staff and (B)
requests by the SEC or its staff for amendments or supplements to the Proxy
Statement or for additional information, and Seller will supply Buyer with
copies of all correspondence between Seller or any of its Representatives, on
the one hand, and the SEC or its staff, on the other hand, with respect to the
Proxy Statement or the transactions contemplated by this Agreement. Buyer and
its counsel will be given a reasonable opportunity to be involved in the
drafting of and review and comment upon the Proxy Statement and any amendment or
supplement thereto and any correspondence prior to its filing with the SEC or
dissemination to the Seller Stockholders.

 

(ii)         No amendment or supplement to the Proxy Statement will be made by
Seller without the prior approval of Buyer, which will not be unreasonably
withheld, conditioned or delayed. If at any time prior to the Stockholders’
Meeting, any information relating to Seller, Buyer or any of their respective
Affiliates, directors or officers or the transactions contemplated by this
Agreement should be discovered by Seller or Buyer, which should be set forth in
an amendment or supplement to the Proxy Statement so that the Proxy Statement
shall not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading, the Party that discovers such information shall promptly
notify the other Party, and an appropriate amendment, supplement or other filing
incorporated by reference into the Proxy Statement describing such information
shall be filed by Seller with the SEC and, to the extent required by applicable
Legal Requirements, (A) disseminated to the Seller Stockholders and (B) proxies
in connection therewith will be resolicited, in each case, as promptly as
reasonably practicable.

 

(iii)       Seller shall cause: (A) the Proxy Statement to include all
information required under applicable Legal Requirements to be furnished to the
Seller Stockholders in connection with the transactions contemplated by this
Agreement and, subject to Section 5.7, to include the Seller Board
Recommendation and (B) all documents filed with the SEC in connection with the
transactions contemplated by this Agreement to comply as to form and substance
with all applicable requirements of the Exchange Act. The information included
or incorporated by reference in the Proxy Statement will not at the time (1) the
Proxy Statement (or any amendment or supplement thereto) is filed with the SEC,
(2) the Proxy Statement is disseminated to Seller Stockholders, or (3) of the
Stockholders’ Meeting, contain any untrue statement of a material fact or omit
to state any material fact required to be stated therein or necessary in order
to make the statements made therein, in light of the circumstances they were
made, not misleading. Notwithstanding the foregoing, Seller makes no
representation or warranty with respect to statements made in the Proxy
Statement regarding Buyer and furnished in writing by Buyer expressly for
inclusion in the Proxy Statement. It is understood and agreed that all other
information in the Proxy Statement will be deemed to have been furnished by
Seller. Buyer shall supply all information regarding Buyer reasonably requested
by Seller in connection with the preparation of the Proxy Statement as promptly
as practicable.

 



  -47- 

 

 

Section 5.4         Commercially Reasonable Efforts; Notification of Certain
Events.

 

(a)          Subject to the terms and conditions herein provided, each of the
Parties will use its commercially reasonable efforts to take, or cause to be
taken, all action, and to do, or cause to be done, all things reasonably
necessary, proper or advisable under applicable Legal Requirements to consummate
and make effective the transactions contemplated by this Agreement. Each of the
Parties will use its commercially reasonable efforts to promptly obtain all
authorizations, consents, orders and approvals of, and to promptly give all
notices to and make all filings with, all Governmental Authorities and other
Persons that may be or become necessary for the performance of its obligations
under this Agreement and the consummation of the transactions contemplated by
this Agreement, including the consents, waivers, approvals and notices referred
to in Schedule ‎3.5. All such consents, waivers, approvals and notices shall be
in writing and in form and substance reasonably satisfactory to Buyer. Executed
counterparts of such consents, waivers and approvals shall be delivered to Buyer
promptly after receipt thereof, and copies of such notices shall be delivered to
Buyer promptly after the making thereof. Notwithstanding the foregoing or
anything to the contrary set forth in this Agreement, in connection with
obtaining such authorizations, consents, orders and approvals from third parties
that are not Governmental Authorities, no Party will be required to make
payments to any Person, provided, that Seller will remain required to make
payments required by the terms of any Contract between Seller and such Person.

 

(b)          In furtherance and not in limitation of the terms of Section
5.4(a), to the extent not made prior to the date hereof, each Party will make,
or cause to be made, an appropriate filing pursuant to the HSR Act (if required
by Legal Requirements) and the FTC Order with respect to the transactions
contemplated by this Agreement as promptly as practicable following the date of
this Agreement, and in no event later than the fifth Business Day after the date
hereof, and will supply as promptly as practicable to the appropriate
Governmental Authorities any additional information and documentary material
that may be requested pursuant to the HSR Act or the FTC Order. The Parties
agree that they will request early termination of the waiting period under the
HSR Act (to the extent any filings thereunder are required by Legal
Requirements) and the FTC Order. Without limitation of the foregoing, neither
the Parties nor its Affiliates will enter into any Contract with any
Governmental Authority not to consummate the transactions contemplated by this
Agreement, except with the prior written consent of the other Party.
Notwithstanding anything herein to the contrary, neither Buyer nor any of its
Affiliates will be under any obligation to, nor, without Buyer’s prior written
consent (which consent may be withheld in Buyer’s sole discretion), will Seller
propose, negotiate, offer to commit and effect (and if such offer is accepted,
commit to and effect), by consent decree, hold separate Order, or otherwise, or
agree to any consent decree, hold separate Order or other Order providing for,
(i) the sale, divestiture or disposition of any assets or businesses of Buyer or
any of its Affiliates or Seller, or the holding separate of any capital stock of
any such Person, or the imposition of any limitation on the ability of Buyer or
any of its Affiliates, to own such assets, or (ii) the imposition of any other
limitation whatsoever on the business activities of Buyer or any of its
Affiliates or Seller. Each Party will be responsible for and pay when due its
costs, fees and expenses in connection with any filings or other actions of the
Parties called for herein and necessitated by the HSR Act, the FTC Order or any
similar antitrust or competition Legal Requirements applicable to the Parties
with respect to the transactions contemplated by this Agreement.

 



  -48- 

 

 

(c)          Each Party will (i) promptly notify the others of any written
communication to that Party from any Governmental Authority and, subject to
applicable Legal Requirement, permit the other to review in advance any proposed
written communication to any of the foregoing and (ii) furnish the other with
copies of all correspondence, filings and communications (and memoranda setting
forth the substance thereof) between them and its Affiliates on the one hand,
and any Governmental Authority on the other hand, with respect to this Agreement
and the transactions contemplated hereby.

 

(d)          Subject to the provisions of this Section 5.4, in the event any
Action is commenced which questions the validity or legality of the transactions
contemplated by this Agreement or seeks damages in connection therewith, the
Parties agree to cooperate and use their commercially reasonable efforts to
defend against such Action and, if an Order is issued in any such Action, to use
commercially reasonable efforts to have such Order lifted, and to cooperate
reasonably regarding any other impediment to the consummation of the
transactions contemplated by this Agreement.

 

(e)          Each Party will give prompt written notice to the other of the
occurrence, or failure to occur, of any event which occurrence or failure would
cause any representation or warranty of Seller or Buyer as the case may be,
contained in the Transaction Documents to be untrue or inaccurate in any
material respect at any time from the date hereof to the Closing or that would
reasonably be expected to result in the failure to satisfy any of the conditions
specified in Article VI, or otherwise prohibit, condition or delay the Closing.
Notwithstanding anything herein to the contrary, in no event will any notice
provided under this Section 5.4(e) be deemed to cure any breach of any such
representation or warranty for any purpose under this Agreement.

 

Section 5.5         Public Announcements. The timing and content of all public
announcements regarding any aspect of this Agreement or the transactions
contemplated hereby will be mutually agreed upon in advance by the Parties;
provided that any Party may make any such announcement or disclosure which it in
good faith believes, based on advice of counsel, is required by Legal
Requirement or securities listing standard (in which case each party will
consult with the other prior to any such announcement or disclosure to the
extent reasonably practicable as to the form and content of such disclosure or
announcement and will only disclose that information that is required by Legal
Requirement based upon advice of counsel).

 



  -49- 

 

 

Section 5.6         Employee Matters.

 

(a)          Buyer may offer employment from and after the Closing Date to any
Employee as the Buyer may determine in its sole discretion, on such terms and
conditions as Buyer may determine in its sole discretion, but Buyer will not be
obligated to do so pursuant to this Agreement or for any other reason. Those
Employees who accept such offers of employment effective as of the Closing Date
shall be referred to herein as “Transferred Employees”.

 

(b)          Seller shall cause each Transferred Employee who participates in
the Navidea Biopharmaceuticals, Inc. 401K Plan to be fully vested in his or her
account balance under such plan, effective as of the Closing Date.

 

(c)          With respect to any bonus or commission plans or programs of Seller
or its Affiliates that cover Transferred Employees, Seller will pay, or cause to
be paid, any such bonus or commission amounts that would have been earned, based
on the achievement of the applicable performance measures or objectives, through
the Closing Date to the applicable Transferred Employees on the Closing Date.

 

(d)          With respect to any sale, transaction, change of control bonuses,
severance payments, retention payments or similar payments pursuant to
agreements, arrangements or promises entered into or made by Seller or any of
its Affiliates prior to the Closing and owed to Transferred Employees that are
payable by reason of, or in connection with, the execution of this Agreement or
the consummation of the transactions contemplated hereby, Seller will pay such
amounts to the applicable Transferred Employees on the Closing Date. For the
avoidance of doubt, all such bonuses and payments are Retained Liabilities.

 

(e)          (i) Seller will have the sole responsibility for “continuation
coverage” benefits provided on and after the Closing Date for all current and
former employees of Seller or any other member of the Controlled Group and
“qualified beneficiaries” of such employees for whom a “qualifying event” occurs
prior to or on the Closing Date, and (ii) Seller will have the sole
responsibility for “continuation coverage” benefits provided after the Closing
Date for all current and former employees of Seller or any other member of the
Controlled Group who do not become Transferred Employees and “qualified
beneficiaries” of such employees for whom a “qualifying event” occurs after
Closing Date. Buyer will have the sole responsibility for “continuation
coverage” benefits provided after the Closing Date for all Transferred Employees
and “qualified beneficiaries” of Transferred Employees for whom a “qualifying
event” occurs after the Closing Date. The terms “continuation coverage,”
“qualified beneficiaries” and “qualifying event” shall have the meanings
ascribed to them under section 4980B of the Code and sections 601-608 of ERISA
and any similar state Legal Requiement.

 

(f)          Following the date of this Agreement, Seller will reasonably
cooperate in all matters reasonably necessary to effect the transactions
contemplated by this Section 5.6, including, to the extent permitted by
applicable Legal Requirement, exchanging information and data relating to
payroll, workers compensation, employee benefits and employee benefit plan
coverages, and in obtaining any governmental approvals required hereunder.

 



  -50- 

 

 

(g)          This Agreement is not intended by the Parties to, and nothing in
this Section 5.6 or otherwise in this Agreement, whether express or implied,
will (i) constitute an amendment to any Employee Plan or any employee benefit
plan of Buyer or its Affiliates or (ii) confer on any current or former employee
of Seller or any other Person (other than the parties to this Agreement) any
rights or remedies (including third-party beneficiary rights).

 

Section 5.7         Exclusivity.

 

(a)          Acquisition Proposal. Except as may be permitted by Section 5.7(b),
Seller shall, and shall cause its Subsidiaries and Representatives to,
immediately cease and cause to be terminated all existing activities,
discussions or negotiations with any Persons (other than Buyer) conducted
heretofore or that may be on-going with respect to, or that would reasonably be
expected to lead to, any Acquisition Proposal. From and after the date of this
Agreement until the earlier of Closing or the termination of this Agreement in
accordance with Article VII, Seller shall not, shall cause its Subsidiaries not
to, and shall direct their respective Representatives not to, directly or
indirectly, (i) initiate, facilitate, solicit or encourage (including by way of
furnishing non-public information), directly or indirectly, inquiries or
proposals that constitute, or could reasonably be expected to lead to, any
Acquisition Proposal, (ii) initiate, engage or participate in any way with any
third party in any discussions or negotiations regarding, or furnish or disclose
any non-public information to any third party in connection with, or take any
other action to knowingly facilitate any inquiries or the making of any proposal
that constitutes, or could reasonably be expected to lead to, any Acquisition
Proposal (except to notify such third party of the existence of the provisions
of this Section 5.7), or (iii) except as permitted pursuant to Section 5.7(e)
below, enter into any Acquisition Agreement or approve or resolve to approve any
Acquisition Proposal, or enter into any agreement, arrangement or understanding
that would require Seller to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement. Without limiting the foregoing, it
is agreed that any violation of the foregoing restrictions by any
Representative, whether or not such Person is purporting to act on behalf of
Seller or any of its Subsidiaries, or otherwise, will be deemed to be a breach
of this Section 5.7 by Seller, and Seller will cause its Representatives to
comply with the terms of this Section 5.7.

 

(b)          Notwithstanding the restrictions set forth in Section 5.7(a), at
any time prior to obtaining Stockholder Approval, in response to an unsolicited
bona fide written Acquisition Proposal that the Seller Board determines in good
faith (after consultation with outside counsel and its financial advisor)
constitutes or would reasonably be expected to lead to a Superior Proposal, and
which Acquisition Proposal did not otherwise result from a breach of Section
5.7(a), Seller may, if and only to the extent that the Seller Board determines
in good faith (after consultation with outside legal counsel) that failure to do
so would be reasonably likely to be a violation of its fiduciary duties to the
Seller Stockholders under applicable Delaware Legal Requirements, and subject to
compliance with Section 5.7(e), (i) contact the Person making such Acquisition
Proposal (and its Representatives) solely to clarify the terms and conditions
thereof, (ii) furnish non-public information with respect to Seller and its
Subsidiaries to the Person making such Acquisition Proposal (and its
Representatives) pursuant to a customary confidentiality agreement not less
restrictive of such Person than the Confidentiality Agreement; provided,
however, that all such information has previously been provided to Buyer or is
provided to Buyer prior to or substantially concurrent with the time it is
provided to such Person, and (iii) participate in discussions or negotiations
with the Person making such Acquisition Proposal (and its Representatives)
regarding such Acquisition Proposal.

 



  -51- 

 

 

(c)          Notice of Acquisition Proposal. From and after the date of this
Agreement until the earlier of Closing or the termination of this Agreement,
Seller shall promptly (and in any event within one calendar day following and
three Business Days prior to providing any such Person with any information)
notify Buyer in the event that Seller receives, directly or indirectly: (i) any
Acquisition Proposal; (ii) any request for non-public information relating to
Seller or its Subsidiaries by any Person that informs Seller, its Subsidiaries
or its Representatives that such Person is considering making, or has made, an
Acquisition Proposal; or (iii) any request for discussions or negotiations
relating to a possible Acquisition Proposal. Such notice shall be made orally
and confirmed in writing, and shall indicate the material terms and conditions
thereof and the identity of the other party or parties involved. Seller will (A)
promptly keep Buyer reasonably apprised of any material developments,
discussions and negotiations with respect to such Acquisition Proposal or
inquiry, as well as any material modification of or amendment thereto, (B)
promptly upon receipt or delivery thereof, provide Buyer with copies of all
drafts and versions of agreements (including schedules and exhibits) and other
material documentation or correspondence relating to any Acquisition Proposal
exchanged between Seller and such Person or their respective Representatives,
and (C) promptly make available to Buyer any non-public information of Seller
and its Subsidiaries furnished to any third party in connection therewith that
has not previously been provided to Buyer.

 

(d)          Nothing contained in this Section 5.7 prohibits or will be
construed as prohibiting Seller or the Seller Board from (i) complying with its
disclosure obligations under federal or state Legal Requirements with regard to
an Acquisition Proposal, including but not limited to taking and disclosing to
Seller Stockholders a position contemplated by Rule 14D-9 or Rule 14e-2(a)
promulgated under the Exchange Act or (ii) making any disclosure to Seller
Stockholders if, in the good faith judgment of the Seller Board, after
consultation with outside legal counsel, failure to make such disclosure would
be inconsistent with applicable Legal Requirements; provided, however, a Seller
Adverse Recommendation Change (as defined below) shall only be made in
accordance with Section 5.7(e).

 



  -52- 

 

 

(e)          Actions by Seller. Neither the Seller Board nor any committee
thereof shall (i) approve or recommend, or propose publicly to approve or
recommend, any Acquisition Proposal, or cause or permit Seller or its
Subsidiaries to execute or enter into any letter of intent, memorandum of
understanding, agreement in principle, merger agreement, acquisition agreement,
joint venture agreement, partnership agreement or similar agreement constituting
or related to, or that is intended to or could reasonably be expected to lead
to, any Acquisition Proposal (other than a confidentiality agreement referred to
in Section 5.7(b)) (an “Acquisition Agreement”), or (ii)(A) withdraw, amend or
modify in a manner adverse to Buyer, or publicly propose to withdraw, amend or
modify in a manner adverse to Buyer, the Seller Board Recommendation or (B)
recommend, adopt or approve, or propose publicly to recommend adopt or approve,
or fail to reject, any Acquisition Proposal (any action described in this clause
(ii) being referred to as a “Seller Adverse Recommendation Change”).
Notwithstanding the foregoing, if, prior to obtaining Stockholder Approval, the
Seller Board determines in good faith that failure to do so would be reasonably
likely to be a violation of its fiduciary duties to the Seller Stockholders
under applicable Delaware Legal Requirements, Seller may (A) terminate this
Agreement pursuant to Section 7.1(h) and cause Seller to enter into an
Acquisition Agreement with respect to a Superior Proposal (which was made after
the date hereof and did not otherwise result from a breach of this Section 5.7)
or (B) following an Intervening Event, make a Seller Adverse Recommendation
Change, if, in either case: (x) Seller provides written notice (a “Notice of
Adverse Recommendation”) advising Buyer that the Seller Board intends to take
such action and specifying the reasons therefor, including, if applicable, the
material terms and conditions of any Superior Proposal that is the basis of the
proposed action by the Seller Board (it being understood and agreed that any
amendment to the amount of consideration or any other material term of such
Superior Proposal shall require a new Notice of Adverse Recommendation); (y) for
a period of five Business Days following Buyer’s receipt of a Notice of Adverse
Recommendation (or a period of two Business Days in the case of a new Notice of
Adverse Recommendation following an amendment to the amount of consideration or
any other material term of a Superior Proposal that is the subject of a
previously provided Notice of Adverse Recommendation), Seller negotiates with
Buyer in good faith to make such adjustments to the terms and conditions of this
Agreement as would enable Seller to proceed with its recommendation of this
Agreement and the transactions contemplated hereby and not make such Seller
Adverse Recommendation Change; and (z) if applicable, at the end of such five
Business Day period, the Seller Board continues to believe that the Acquisition
Proposal, if any, constitutes a Superior Proposal (after taking into account
such adjustments to the terms and conditions of this Agreement).

 

(f)          Seller shall not release nor permit the release of any Person from,
or waive or permit the waiver of any provision of, and Seller shall use its
reasonable efforts to enforce or cause to be enforced, any confidentiality,
“standstill” or similar agreement to which any of Seller or any of its
Subsidiaries is a party, unless the Seller Board determines in good faith (after
consultation with outside legal counsel) that the failure to take such action
would be a breach of its fiduciary duties to Seller Stockholders under
applicable Legal Requirement; provided, however, that Seller shall provide to
Buyer at least four Business Days’ prior written notice of such upcoming release
and/or waiver and specifying the reasons therefor in reasonable detail,
including the identities of the parties to such confidentiality, “standstill” or
similar agreements; provided, further, however, that Seller shall not release or
permit the release from, or waive or permit the waiver of, any provision of any
standstill or similar agreement the effect of which would be to permit such
Person to effect a transaction without the approval of Seller Board.

 

(g)          Immediately following the execution of this Agreement, Seller shall
request each Person which has heretofore executed a confidentiality agreement in
connection with such Person’s consideration of acquiring Seller or the Business
to return or destroy all confidential information heretofore furnished to such
Person by or on Seller’s behalf.

 



  -53- 

 

 

Section 5.8         Non-Disclosure; Non-Solicitation; Non-Disparagement.

 

(a)          Confidential Information. Seller recognizes that, due to the nature
of its relationship with the Business, Seller and its Affiliates have had, and
will have access to, and have developed, confidential business information,
proprietary information, and trade secrets relating to the Business. Seller
acknowledges that such information is valuable to the Business, and that
disclosure to, or use for the benefit of, any Person could cause substantial
damage the Business. In recognition that the goodwill and business relationships
described herein are Acquired Assets and that loss of or damage to those
relationships would destroy or diminish the value of the Business, Seller will,
and will cause its Affiliates and Representatives to, at all times maintain the
confidentiality of Confidential Information, and Seller will not, and will cause
its Affiliates and Representatives to, disclose any such information to any
Person, nor will Seller or its Affiliates or Representatives use any
Confidential Information for any purpose. Seller’s duty of confidentiality with
regard to Confidential Information will not extend to: (i) any information that,
at the time of disclosure, had been previously published and was part of the
public domain; or (ii) information that is published after disclosure, unless
such publication is a breach of this Agreement by such Person or any other
obligation of confidentiality.

 

(b)          Non-Competition. As a material inducement to Buyer to enter into
this Agreement, for a period of five years from the Closing Date, Seller will
not, directly or indirectly, for itself or any other Person (either as
principal, agent, manager, consultant, partner, owner, investor, employee,
distributor, dealer, representative, joint venturer, creditor, franchisee or
otherwise), engage in any business that competes with the Business in the
Territory, including: (i) developing, manufacturing, marketing, selling or
distributing any product that accumulates in lymphatic tissue or tumor-draining
lymph nodes for the purpose of (A) lymphatic mapping or (B) identifying the
existence, location or staging of cancer in a body; (ii) developing,
manufacturing, marketing, selling or distributing any product that provides for
or facilitates any test or procedure that is reasonably substitutable for any
test or procedure provided for or facilitated by the Business Product; or (iii)
marketing any products for unapproved uses that allow such products to compete
with the Business Product; in each case, regardless of whether Seller utilizes
any Business Intellectual Property Rights; provided, however, that Seller’s
actions that relate to obtaining the approval of Governmental Authorities in
order to sell products outside of the Territory that may compete with the
Business shall not violate the provisions hereof so long as (x) such products
are, at the time of development and approval, solely intended to be marketed,
sold or distributed outside of the Territory, (y) such products are not
developed in breach of the License-Back Agreement, and (z) no marketing or
commercialization of such products to the public occurs within five years from
the Closing Date.

 

(c)          Non-Solicitation. For a period of five years from the Closing Date,
Seller will not, either directly or indirectly (individually, or through or on
behalf of another Person, as owner, partner, agent, employee, consultant, or in
any other capacity), engage in any of the following activities: (i) hire,
solicit, encourage, or engage in any activity or otherwise attempt to induce any
Transferred Employee or other then-current employee of the Business in the
Territory, to terminate his or her employment or relationship with Buyer or its
Affiliates, (ii) in any way interfere with the relationship between Buyer or its
Affiliates and any employee of the Business, including Transferred Employees, or
(iii) induce or attempt to induce any customer, supplier, licensee, or business
relation of the Business to cease doing business with Buyer or its Affiliates in
the Territory or in any way interfere with the relationship between any
customer, supplier, licensee or business relation of the Business.
Notwithstanding anything else to the contrary contained in this paragraph,
Seller shall be permitted to solicit and hire any former employee of the
Business that is involuntarily terminated from his or her employment with Buyer
or its Affiliates; provided, however, that such employment of any former
employee may not be for purposes that are of would be in violation of Sections
5.8(a) and (b).

 



  -54- 

 

 

(d)          Nondisparagement. No Party will at any time disparage in any
material respect another Party or any of such other Party’s Representatives, or
the reputation of any of the foregoing Persons of the businesses of any of them.

 

(e)          Off-label Uses. Each Party shall use its good faith, commercially
reasonable efforts to ensure that all labeling with respect to the products
manufactured by or for the benefit of Buyer or Seller, as applicable, for a
period of five years from the Closing Date shall not suggest that users thereof
may use such products in any manner (such as promoting “off-label” use) that
would violate the restrictions of such Party set forth in Section 5.8(b) or the
License-Back Agreement.

 

(f)          Enforcement. If, at the time of enforcement of the covenants
contained in this Section 5.8 (the “Restrictive Covenants”), a Governmental
Authority holds that the duration, scope or area restrictions stated herein are
unreasonable under the circumstances then existing, the Parties agree that the
maximum enforceable duration, scope or area reasonable under such circumstances
will be substituted for the stated duration, scope or area and that the
Governmental Authority will be allowed and directed to revise the restrictions
contained herein to cover such maximum period, scope and area permitted by
applicable Legal Requirement. Each Party has consulted with legal counsel
regarding the Restrictive Covenants and based on such consultation has
determined and hereby acknowledges that the Restrictive Covenants are reasonable
in terms of duration, scope and areas restrictions and are necessary to protect,
among other things, the goodwill of the Business and the substantial investment
in the Business made by Buyer. Each Party further agrees that it will not
challenge the reasonableness of the duration, scope and area restrictions in any
Action with respect to the Restrictive Covenants, regardless of who initiates
such Action.

 

(g)          Each Party acknowledges that the other Party is entitled to an
injunction, restraining Order or other equitable relief from any Governmental
Authority of competent jurisdiction in the event of any breach of the
Restrictive Covenants without the necessity of proving actual Losses or posting
any bond. The rights and remedies provided by this Section 5.8 are cumulative
and in addition to any other rights and remedies that each Party may have
hereunder or at law or in equity. Notwithstanding anything contained in this
Agreement to the contrary, if a Party breaches the Restrictive Covenants and the
aggrieved Party seeks and obtains an injunction, restraining Order or other
equitable relief from any Governmental Authority of competent jurisdiction, the
five-year period referred to in this Section 5.8 will be computed from the date
relief is granted to the aggrieved Party instead of from the Closing Date and
reduced by any time following the Closing Date during which such breaching Party
complied with its obligations hereunder.

 



  -55- 

 

 

Section 5.9         Release; Termination of Distribution Agreement.

 

(a)          Effective as of the Closing, each Party hereby irrevocably waives,
releases and discharges, and will cause each of their respective Affiliates not
to assert, to the fullest extent permitted by applicable Legal Requirement, any
claims, or take or bring any Actions, against the other Party or the Business,
and each of their respective directors, officers, stockholders, members or
managers, in relation to any and all Actions, debts, accounts, bonds, bills,
covenants, Contracts, controversies, agreements, Liabilities, executions,
variances, claims and other obligations of whatever kind or nature, in law,
equity or otherwise, arising from, connected or related to, caused by or based
on any facts, conduct, activities, agreements, transactions, events or
occurrences known or unknown, of any type that existed, occurred, happened,
arose or transpired from the beginning of time through the Closing Date.

 

(b)          Seller and Buyer hereby agree that the Supply and Distribution
Agreement, dated November 15, 2007, between Seller and Buyer (the “Supply and
Distribution Agreement”), will be terminated effective as of the Closing and
that the provisions thereof shall be of no further force and effect from and
after the Closing. Seller and Buyer, on behalf of themselves and their
Affiliates, irrevocably release and forever discharge each other, effective as
of the Closing, from all of their respective duties, obligations and Liabilities
under such Supply and Distribution Agreement (other than any indemnification,
notification or data sharing obligations which shall survive the termination).

 

(c)          Notwithstanding the foregoing, nothing in this ‎Section 5.9 will
(a) affect rights or obligations under this Agreement or any other Transaction
Document or (b) operate to release any payment or indemnification obligations,
any rights to indemnification, or any notification or data sharing obligations,
in each case, that by their terms expressly survive an termination of the Supply
and Distribution Agreement.

 

Section 5.10       Tax Matters.

 

(a)          Property Taxes (as defined below) with respect to the Acquired
Assets attributable to the taxable year of the Closing will be prorated as of
the Closing with Seller being liable for such Taxes attributable to the days in
the taxable year through the Closing Date and Buyer being liable for such Taxes
attributable to days in the taxable year after the Closing Date. Proration of
Property Taxes shall be made on the basis of the most recent officially
certified Tax valuation and assessment for the Acquired Assets. If such
valuation pertains to a taxable year or period other than that in which the
Closing occurs, such proration shall be recalculated at such time as actual Tax
bills for such period are available and the parties shall cooperate with each
other in all respects in connection with such recalculation and pay any sums due
in consequence thereof to the party entitled to recover the same within sixty
days after the issuance of such actual Tax bills. For purposes of this Section
5.10(a), “Property Taxes” means ad valorem Taxes, property Taxes, general
assessments and special assessments with respect to the Acquired Assets.

 

(b)          Seller shall bear all Transfer Taxes incurred, imposed, assessed,
or payable against Seller in connection with or as a result of this Agreement.
Each Party shall cooperate as reasonably requested to minimize such Transfer
Taxes, including with respect to any available exemption from such Transfer
Taxes. Each Tax Return with respect to a Transfer Tax shall be prepared by the
Party that customarily has primary responsibility for filing such Tax Return
pursuant to applicable Legal Requirements.

 



  -56- 

 

 

(c)          Each Party will cooperate fully, as and to the extent reasonably
requested by the other Party, in connection with the preparation, execution and
filing of Tax Returns pursuant to this Section 5.10 and any Actions with respect
to Taxes. Such cooperation will include the retention and (upon the other
Party’s request) the provision of records and information that are reasonably
relevant to any such Tax Returns and Actions and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder; provided, however, that in no event will Buyer
be required to provide a copy of any Tax Returns of Buyer or its Affiliates to
any other Person. Seller agrees (i) to retain all books and records with respect
to Tax matters pertinent to the Acquired Assets or the Business relating to any
taxable period beginning before the Closing Date until three months following
the expiration of the statute of limitations (and any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (ii) to give Buyer reasonable
written notice prior to transferring, destroying or discarding any such books
and records and, if Buyer so requests, Seller will allow Buyer to take
possession of such books and records.

 

(d)          As promptly as practicable after the 30th Business Day following
the determination of the Final Purchase Price pursuant to Section 2.7, Buyer
will deliver to Seller an allocation of the Purchase Price (and other applicable
amounts for Tax purposes) among the Acquired Assets, in accordance with Section
1060 of the Code and the Treasury Regulations thereunder (and any similar U.S.
state or local Legal Requirement) (the “Allocation”). Each Party will prepare
and file, and cause his or its Affiliates to prepare and file, all Tax Returns
on a basis consistent with the Allocation (including IRS Form 8594 and any
equivalent U.S. state or local forms) and will take no position, and cause his
or its Affiliates to take no position, inconsistent with the Allocation on any
Tax Return or in any audit or other Action with respect to Taxes or otherwise.
In the event that the Allocation is disputed by any Taxing Authority, the Party
receiving notice of the dispute will promptly notify the other Party of such
dispute, and each Party agrees to use its commercially reasonable efforts to
defend such Allocation in any audit or other Action and not to settle or
otherwise dispose of such audit or other Action without the prior written
consent of the other Party (such consent not to be unreasonably withheld,
conditioned or delayed).

 

(e)          Notwithstanding anything to the contrary in this Agreement, each
Party will reimburse the other Party for any Taxes paid by such Party (or any of
its Affiliates) that are the responsibility of the other Party pursuant to this
Agreement within ten Business Days after payment of such Taxes.

 

Section 5.11      Split of Shared Contracts. The Contracts listed on Schedule
5.11 (the “Shared Contracts”) pertain partially to the Business and partially to
other business activities of Seller. Between the date of this Agreement and the
Closing Date, the Parties will use commercially reasonable efforts (or, with
respect to any Contract designated with an asterisk on Schedule 5.11, Seller
will use best efforts), and will continue those efforts after Closing, to obtain
the consent of the other contract parties to the Shared Contracts to split the
Shared Contracts into two separate contracts, one covering the deliveries,
services or other performances pertaining to the Business and the other covering
the deliveries, services or other performances pertaining to the other business
activities of Seller. Section 5.4(a) will apply mutatis mutandis with respect to
obtaining consent to split a Shared Contract.

 



  -57- 

 

 

Section 5.12      Transfer of Certain Funds Received Post-Closing. With respect
to any and all amounts received or collected by Seller from and after the
Closing (a) attributable to, or in respect of, any Acquired Asset or the
Business (other than the Excluded Assets) and (b) which become the property of
Buyer as a result of the consummation of the transactions contemplated by this
Agreement, Seller shall provide notice of such receipt or collection to Buyer
and pay promptly (and in any event within five Business Days of their receipt or
collection) to Buyer any and all such amounts so received or collected by wire
transfer of immediately available funds to an account specified by Buyer or by
other means acceptable to Buyer.

 

Section 5.13      Use of Name.

 

(a)          From and after the Closing, Buyer will acquire Seller’s right to
the use of the name “Lymphoseek” and other similar names, and any service marks,
trademarks, trade names, d/b/a names, fictitious names, identifying symbols,
logos, emblems or signs containing or comprising the foregoing, or otherwise
used in the Business, including any name or mark confusingly similar thereto
(collectively, the “Seller Marks”) and Seller shall not, and shall not permit
any of its Affiliates to, use such name or any variation or simulation thereof,
except to the extent permitted under the License-Back Agreement. The term
“Navidea” is not a Seller Mark and Seller’s use is not subject to the
prohibitions in this Section.

 

(b)          Seller hereby grants to Buyer a limited, non-transferable,
non-sublicensable (except to Affiliates), non-exclusive and royalty free
license, for the longer of (i) a 12-month period following the Closing Date, or
(ii) the time period required to sell all Product Inventory, to use the names
and marks “Navidea” and any Trademark derived from, confusingly similar to or
including the foregoing in connection with the sale of any Product Inventory.

 

Section 5.14       Regulatory Matters.

 

(a)          Transfer of Product Registrations. At the Closing or as soon as
possible thereafter (and, in any event, within five Business Days), Seller shall
assign to Buyer, and Buyer shall assume from Seller, all of Seller’s right,
title, and interest existing as of the Closing Date in and to the Product
Registrations for the Business Products. Seller and Buyer shall execute and
deliver to the FDA and other appropriate Governmental Authorities letters
required by the FDA, the form of which is attached hereto as Exhibit G, and such
documents and instruments of conveyance sufficient to effectuate the transfer of
the Product Registrations under the Legal Requirements of each additional
applicable jurisdiction in the Territory on the Closing Date. Each Party shall
ensure that each such document or instrument of conveyance, along with all other
information and data submitted in connection therewith, is true, complete and
correct in all material respects as of the date of filing.

 



  -58- 

 

 

(b)          Transfer of Assumed Clinical Trials. Seller shall assign to Buyer
all of Seller’s right, title, and interest existing as of the Closing Date in
and to the Assumed Clinical Trials and the Assumed Clinical Trial
Authorizations, in accordance with the timelines and procedures set forth in the
Transition Services Agreement. Buyer shall take all steps necessary and use its
best efforts to achieve such timelines and perform such procedures. Upon the
transfer to Buyer of all Assumed Clinical Trial Authorizations, Buyer, or, if
required by applicable Legal Requirement, Seller shall be responsible for
notifying the clinical investigative sites and investigators participating in
the Assumed Clinical Trials (collectively, the “Investigators”) regarding the
termination of Seller’s responsibility for the applicable Assumed Clinical Trial
and the assumption of sponsorship and control of such Assumed Clinical Trial by
Buyer. Buyer shall be responsible for executing any required amendments or
agreements with the Investigators in connection with the foregoing, and will be
solely responsible for ensuring that all Assumed Clinical Trials are
transferred, assumed, and conducted in compliance with all applicable Legal
Requirements, including (i) the FDA Act and its implementing regulations,
including, but not limited to, 21 C.F.R. Parts 11, 50, 54, 56 and 312, (ii)
HIPAA and its implementing regulations, including, but not limited to 45 C.F.R.
Part 160 and Part 164, Subparts A and E (Privacy Rule) and C (Security Rule),
(iii) Directive 2001/20/EC of the European Parliament and of the Council,
relating to the implementation of good clinical practice in the conduct of
clinical trials on medicinal products for human use and any applicable
legislation promulgated thereunder, and (iv) Directive 95/46/EC of the European
Parliament and of the Council, and any applicable legislation promulgated
thereunder, and all other Legal Requirements applicable to the Assumed Clinical
Trials.

 

(c)          Governmental Authority Contacts. From the Closing until the
transfer to Buyer of a Product Registration held by Seller pursuant to the terms
of this Section 5.14, (i) Buyer shall have the right to make all communications
with any Governmental Authorities in the Territory regarding such Product
Registration; provided that Seller is advised of and included in such
communications, and (ii) Seller shall not make any such communications without
the prior approval of Buyer. From and after the transfer to Buyer of each
Product Registration held by Seller pursuant to the terms hereof, Buyer shall be
solely responsible and liable for: (A) taking all actions, paying all fees and
conducting all communication with the appropriate Governmental Authority in
respect of each Product Registration, including preparing and filing all reports
(including adverse drug experience reports) with the appropriate Governmental
Authority; (B) taking all actions and conducting all communication with third
parties in respect of Business Products sold pursuant to such Product
Registration (whether sold before or after transfer of such Product
Registrations), including responding to all complaints in respect thereof; and
(C) investigating all adverse drug experiences and product complaints in respect
of Business Products. Notwithstanding the foregoing, Seller, at its sole
discretion, may continue to interact with Governmental Authorities regarding
Business Products prior to the transfer of Product Registrations to Buyer.

 

(d)          Product Complaints. Subject to the provisions of the Safety Data
Exchange Agreement, Buyer shall be responsible for responding to any complaint
related to any Business Product that is received by either Buyer or Seller on
any date following the later of (i) the Closing Date or (ii) the transfer date
of the applicable Product Registration for such Business Product, from any
source and for investigating and analyzing such product complaint and making
required reports to the FDA and equivalent foreign Governmental Authorities,
regardless of whether the Business Product involved was sold by Seller or Buyer.
Subject to the provisions of the Transition Services Agreement and the Safety
Data Exchange Agreement, each Party shall promptly notify the other in the event
such a Party receives such a product complaint relating to a Business Product
lot manufactured by Seller, and Seller shall, and shall cause its Subsidiaries
to, notify Buyer of all product complaints received by Seller or its
Subsidiaries relating to the Business Product. A product complaint received by
Seller or its Subsidiaries that also involves an adverse experience report shall
be reported by Seller or its Subsidiaries to Buyer as set forth in the
Transition Services Agreement or the Safety Data Exchange Agreement. Buyer and
Seller shall, and Seller shall cause its Subsidiaries to, cooperate with each
other in connection with any investigation and response to any product
complaint.

 



  -59- 

 

 

(e)          Permission to Reference Data. Seller shall not have the right to
use, reference, modify, amend or supplement any of the Product Registrations
(and Buyer shall not be obligated to permit any such use, reference,
modification, amendment or supplement), except that Seller shall have the right
to reference data in IND 061757 and NDA 202207 only to the extent reasonably
necessary for Seller to develop, manufacture, market, sell or distribute New
Products (as defined in the License-back Agreement) under one or more new
product registrations.

 

Section 5.15       Further Assurances.

 

(a)          Subject to the terms and conditions of this Agreement, upon the
request of either Seller or Buyer, each of the Parties will do, execute,
acknowledge and deliver all such further acts, assurances, deeds, assignments,
transfers, conveyances and other instruments and papers as may be reasonably
required or appropriate to carry out the transactions contemplated by this
Agreement. Seller shall provide all cooperation reasonably requested by Buyer in
connection with any effort by Buyer to establish, perfect, defend, or enforce
its rights in or to the Acquired Assets, including executing further consistent
assignments, transfers and releases, and causing its Representatives to provide
good faith testimony by affidavit, declaration, deposition or other means.
Seller will refer all customer inquiries relating to the Business in North
America and the United States territories to Buyer from and after the Closing.
Seller will, and will cause its Affiliates and their respective Representatives
to, cooperate and assist Buyer with an orderly transition of the Business and
Acquired Assets to Buyer.

 

(b)          Following the Closing, in the event an Acquired Asset has not been
properly transferred to Buyer or its designee, Seller shall cause all right,
title and interest in and to such Acquired Asset to be transferred to Buyer or
its designee, and such transfer shall be effected free and clear of any Liens
(other than Permitted Liens) and without the requirement for Buyer or its
Affiliates to pay any additional consideration or otherwise incur any
Liabilities (other than those that would be incurred by any owner of such
Acquired Asset as a result of such ownership).

 



  -60- 

 

 

Section 5.16      Consents of Third Parties. Nothing in this Agreement nor the
consummation of the transactions contemplated hereby shall be construed as an
attempt or agreement to assign any Assumed Contract which by its terms or by
Legal Requirement is nonassignable without the consent of a third party or a
Governmental Authority or is cancelable by a third party in the event of an
assignment unless and until such consent shall have been obtained. Seller shall,
and shall cause each of its Affiliates to, cooperate with Buyer, at its request,
in endeavoring to obtain any such consent promptly. If any such consent is not
obtained, Buyer and Seller shall cooperate to ensure that Buyer would obtain the
benefits and perform and discharge the obligations under the applicable Assumed
Contract, including sub-contracting, sublicensing or subleasing to Buyer, and
under which Seller would enforce for the benefit of Buyer, with Buyer being
responsible for the performance and discharge of the obligations of Seller, any
and all rights of Seller against a third party.

 

Section 5.17      Insurance. With respect to events or circumstances relating to
the Acquired Assets, Assumed Liabilities or the Transferred Employees that
occurred or existed prior to the Closing that are covered by Seller’s
occurrence-based liability insurance policies and any workers’ compensation
insurance policies and/or comparable workers’ compensation self-insurance, state
or country programs that are in effect prior to the Closing Date (the
“Pre-Closing Insurance”), Buyer may make claims under such policies after the
Closing, subject to the terms and conditions thereof, and Seller will take such
actions as may be requested by Buyer in connection with the tendering of such
claims to the applicable insurers under such Pre-Closing Insurance and to
provide Buyer with the net proceeds it realizes with respect to such claims.
With respect to any open claims against Seller’s insurance policies relating to
the Assumed Assets, Assumed Liabilities or Transferred Employees prior to the
Closing, Seller shall use its commercially reasonable efforts, at Buyer’s
expense, to pursue such claims and obtain such expected proceeds.

 

Section 5.18      Access to Records Post-Closing. For a period of six years
after the Closing Date, the Parties will afford one another and their respective
Representatives reasonable access to all of the books and records related to the
Business to the extent that such access may reasonably be required by another
Party in connection with Tax or litigation matters (excluding litigation between
Buyer or any Affiliate on the one hand and Seller or any Affiliate on the other
hand) relating to the Business prior to the Closing Date. Such access shall be
afforded upon receipt of reasonable advance notice and during normal business
hours, and the requesting Party shall not be responsible for any costs or
expenses incurred by it pursuant to this Section ‎5.18, except for reasonable
out-of-pocket expenses incurred by the Party of whom the request was made. If a
Party desires to dispose of any of such books and records prior to the
expiration of such six-year period, that Party will, prior to such disposition,
give the other Parties a reasonable opportunity, at such other Party’ expense,
to segregate and remove such books and records as such other Party may select.

 

Section 5.19      Stockholder Litigation. Prior to Closing, Seller will give
Buyer the opportunity to participate in the defense or settlement of any
stockholder litigation against Seller and/or its directors or executive officers
relating to the transactions contemplated by this Agreement, whether commenced
prior to or after the execution and delivery of this Agreement. Seller agrees
that it will not prior to Closing settle or offer to settle in exchange for the
payment of funds any litigation commenced prior to or after the date of this
Agreement against Seller or any of its directors or executive officers by any
stockholder of Seller relating to this Agreement or any transactions
contemplated hereby without the prior written consent of Buyer, which will not
be unreasonably withheld or delayed.

 



  -61- 

 

 

ARTICLE VI
CONDITIONS TO CLOSING

 

Section 6.1        Mutual Conditions. The respective obligations of each Party
to consummate, or cause to be consummated, the transactions contemplated by this
Agreement will be subject to the fulfillment at or prior to the Closing of each
of the following conditions:

 

(a)          No Legal Restraint. There will be no (i) Legal Requirement of any
nature issued by a Governmental Authority of competent jurisdiction that
restrains, enjoins or otherwise prohibits, or has the effect of restraining,
enjoining or otherwise prohibiting, the transactions contemplated by any
Transaction Document from being consummated as herein provided, or (ii) pending
Action seeking to prohibit, prevent, make illegal, delay or otherwise interfere
with the consummation of any of the transactions contemplated by this Agreement.

 

(b)          HSR Waiting Period. If a filing is made under the HSR Act pursuant
to Section 5.4(b), then the waiting period (and any extension thereof) under the
HSR Act will have expired or will have been terminated.

 

(c)          Stockholder Approval. The Stockholder Approval shall have been
obtained.

 

(d)          UCSD License Agreements. The UCSD-to-Buyer License Agreement shall
have been executed by each of UCSD and Buyer, and the UCSD-to-Seller License
Agreement shall have been executed by each of UCSD and Seller.

 

Section 6.2        Conditions to the Obligations of Buyer. The obligations of
Buyer to consummate the transactions contemplated by this Agreement will be
subject to the fulfillment prior to or at Closing of each of the following
conditions, any and all of which may be waived, in whole or in part, by Buyer to
the extent permitted by applicable Legal Requirement:

 

(a)          Representations and Warranties. (i) The Fundamental Representations
of Seller shall be true and correct in all material respects as of the date
hereof and as of the Closing Date, and (ii) all other representations and
warranties set forth in Articles III and IV shall be true and correct (without
regard to any qualifications therein as to “materiality” or Material Adverse
Effect, except for purposes of the representations and warranties contained in
Section 3.7(a)) as of the date of this Agreement and as of the Closing Date as
though such representations and warranties were made as of the Closing Date (or
as of the specific date referred to for any representation or warranty which
specifically refers to an earlier date), except in each case for breaches or
inaccuracies of such representations or warranties that, individually or in the
aggregate, have not had and would not reasonably be expected to have a Material
Adverse Effect.

 

(b)          Covenants. Seller shall have duly performed or complied with, in
all material respects, all of the covenants, obligations and conditions to be
performed or complied with by Seller under the terms of this Agreement on or
prior to or at Closing.

 



  -62- 

 

 

(c)          Material Adverse Effect. Since the date of this Agreement, no
Material Adverse Effect shall have occurred.

 

(d)          Receipt of Permits. Buyer shall have received all Permits and
approvals for Regulatory Agencies necessary for the operation of the Business as
presently conducted.

 

(e)          Transaction Documents. Seller shall have delivered to Buyer duly
executed counterparts to the Transaction Documents (other than this Agreement)
and all other documents and deliveries as are set forth in Section 2.9(a).

 

(f)          Certain Agreements.

 

(i)          Buyer shall have received, effective on the Closing Date, duly
executed counterparts to an amendment to the agreement(s) set forth on Schedule
6.2(f)-1, on terms and conditions satisfactory to Buyer.

 

(ii)         Seller shall have terminated, effective on or before the Closing
Date, the agreement(s) set forth on Schedule 6.2(f)-2, in each case, on terms
and conditions satisfactory to Buyer.

 

(iii)          Seller shall have terminated, effective on or before the Closing
Date, all rights to use any trademarks of Navidea, including the name
Lymphoseek, granted to a third party pursuant to the agreement(s) set forth on
Schedule 6.2(f)-3, which termination is evidenced by the letter provided to
Buyer in the Data Room on or prior to the date hereof.

 

(g)          Retention Agreements. Each of the individuals set forth on Schedule
6.2(g) shall have entered into retention agreements with Buyer or one of its
Affiliates, in each case on terms and conditions satisfactory to Buyer.

 

(h)          Product Registrations. The Product Registrations shall have been
transferred in accordance with applicable Legal Requirement from Seller to Buyer
in the Territory.

 

(i)          FTC Order. The waiting period (and any extension thereof) under the
FTC Order will have expired or will have been terminated or otherwise determined
to be inapplicable.

 

(j)          FAR Closing. All investigations relating to the Field Alert Report
submitted by Seller to the FDA on March 31, 2016 will have been completed and
closed, and any flawed assay method that may be the root cause for the failure
that led to the Field Alert Report will have been addressed, to the reasonable
satisfaction of Buyer.

 

(k)          Supplier Audits. All supplier audits due in 2016 will have been
completed to the satisfaction of Buyer.

 



  -63- 

 

 

Section 6.3        Conditions to the Obligations of Seller. The obligations of
Seller to consummate the transactions contemplated by this Agreement will be
subject to the fulfillment at or prior to the Closing of each of the following
conditions, any and all of which may be waived in whole or in part by Seller to
the extent permitted by applicable Legal Requirement:

 

(a)          Representations and Warranties. (i) The Fundamental Representations
of Buyer shall be true and correct in all material respects as of the date
hereof and as of the Closing Date and (ii) all other representations and
warranties set forth in Article V shall be true and correct (without regard to
any qualifications therein as to “materiality”) as of the date of this Agreement
and as of the Closing Date as though such representations and warranties were
made as of the Closing Date (or as of the specific date referred to for any
representation or warranty which specifically refers to an earlier date), except
in each case for breaches or inaccuracies of such representations or warranties
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a material adverse effect on the ability of Buyer to perform
its obligations under this Agreement or to consummate the transactions
contemplated by this Agreement.

 

(b)          Covenants. Buyer shall have performed, in all material respects,
all of the covenants and obligations which are to be performed by it under the
terms of this Agreement at or prior to the Closing.

 

(c)          Transaction Documents. Buyer shall have delivered to Seller duly
executed counterparts to the Transaction Documents (other than this Agreement)
and all other documents and deliveries as are set forth in Section 2.9(b).

 

ARTICLE VII
TERMINATION

 

Section 7.1        Termination. This Agreement may be terminated and the
transactions contemplated herein may be abandoned at any time prior to Closing:

 

(a)          by mutual written consent of Buyer and Seller;

 

(b)          by either Buyer of Seller, if the Closing will not have been
consummated on or before the date that is 180 days after the date of this
Agreement (as may be extended pursuant to the terms hereof, the “Termination
Date”), unless extended by written agreement of the Parties; provided, however,
that the right to terminate this Agreement under this paragraph will not be
available to any Party whose failure to fulfill or comply with any obligation or
covenant under this Agreement has been the cause of, or resulted in, the failure
of the Closing to occur on or prior to such date;

 

(c)          by Buyer (so long as Buyer is not then in material breach of any of
its representations, warranties or covenants contained in this Agreement), if a
breach of this Agreement by Seller results or would result in any of the
conditions set forth in Sections 6.1 or 6.2 not being satisfied and such breach
cannot be cured or, if curable, remains uncured for a period of 30 days after
Seller has received written notice from Buyer of the occurrence of such breach
(or, if earlier, the Termination Date), and such conditions have not been waived
by Buyer;

 



  -64- 

 

 

(d)          by Seller (so long as Seller is not then in material breach of any
of its representations, warranties or covenants contained in this Agreement), if
a breach of this Agreement by Buyer results or would result in any of the
conditions set forth in Sections 6.1 or 6.3 not being satisfied and such breach
cannot be cured or, if curable, remains uncured for a period of 30 days after
Buyer has received written notice from Seller of the occurrence of such breach
(or, if earlier, the Termination Date), and such conditions have not been waived
by Seller;

 

(e)          by either Buyer or Seller, if any Governmental Authority will have
issued an Order or Legal Requirement enjoining or otherwise prohibiting the
transactions contemplated by this Agreement and such Order or Legal Requirement
will have become final and nonappealable, except that the right to terminate
this Agreement and abandon the transactions contemplated by this Agreement under
this paragraph will not be available to any Party whose failure to fulfill or
comply with any obligation or covenant under this Agreement has been the cause
of, or resulted in, the issuance of such nonappealable Order or Legal
Requirement;

 

(f)          by either Buyer or Seller if the Stockholders’ Meeting (including
any adjournment or postponement thereof in accordance with the terms of this
Agreement) has concluded, the Seller Stockholders have voted, and the
Stockholder Approval was not obtained;

 

(g)          by Buyer if (i) a Seller Adverse Recommendation Change shall have
occurred or Seller has failed to include the Seller Board Recommendation in the
Proxy Statement; (ii) the Seller Board fails to reconfirm the Seller Board
Recommendation within five (5) Business Days after receipt of a request by
Buyer, provided that any such request may only be made after notice of any of
the following events (as any of such events may occur from time to time): (A)
receipt by Seller of an Acquisition Proposal, (B) any material change to an
Acquisition Proposal, (C) a public announcement of any transaction to acquire a
material portion of the assets or business of Seller, including any Acquired
Assets by a Person other than Buyer or any of its Affiliates and (D) any other
material event or circumstance reasonably related to the transactions
contemplated by this Agreement or the consummation thereof; (iii) Seller or the
Seller Board makes any public disclosure with respect to any Acquisition
Proposal that (A) does not reaffirm the Seller Board Recommendation, (B) goes
beyond a “stop, look and listen” or similar communication of the type
contemplated by Rule 14d-9(f) promulgated under the Exchange Act, or (C) does
not expressly reject such Acquisition Proposal; (iv) the Seller Board shall have
resolved to do any of the foregoing; or (v) Seller violates or breaches in any
material respect any of its obligations pursuant to Section 5.7; or

 

(h)          by Seller, at any time prior to obtaining the Stockholder Approval,
if the Seller Board shall have approved in compliance with Section 5.7, and
Seller shall concurrently with such termination enter into, an Acquisition
Agreement providing for the implementation of the transactions contemplated by a
Superior Proposal; provided, however, that prior thereto and as a condition
precedent thereof, Seller shall have paid the Termination Fee and Expense
Reimbursement in accordance with Section 7.3(a).

 

Section 7.2        Effect of Termination. If this Agreement is terminated
pursuant to Section 7.1 hereof, (a) all rights and obligations of the Parties
hereunder will terminate and no Party will have any Liability to the other,
except for obligations of the Parties in Section 5.1(b), Section 5.5, Section
5.9(b), this Section 7.2, Section 7.3, and Article IX, which will survive the
termination of this Agreement and (b) termination will not relieve any Party
from Liability for any intentional or willful breaches of this Agreement prior
to the date of such termination. An “intentional or willful breach” means a
breach or failure to perform, in each case, that is the consequence of an act or
omission by a Party with the actual knowledge that the taking of such act or
failure to take such act would, or would reasonably be expected to, cause a
breach of this Agreement.

 



  -65- 

 

 

Section 7.3        Termination Fee; Extension of Supply and Distribution
Agreement.

 

(a)          If (i) Seller terminates this Agreement pursuant to Section 7.1(h)
or (ii) Buyer terminates this Agreement pursuant to Section 7.1(g), then Seller
shall (A) pay to Buyer $3,000,000 in cash (the “Termination Fee”) and (B)
reimburse Buyer for up to an aggregate of $2,000,000 for the Buyer’s documented
out-of-pocket expenses in connection with this Agreement and the transactions
contemplated hereby (the “Expense Reimbursement”); provided, however, that if
the term of the Supply and Distribution Agreement is extended in accordance with
Section 7.3(b), then Buyer will only be eligible to receive the Expense
Reimbursement and not the Termination Fee. For the sake of clarity, and
notwithstanding anything to the contrary herein, Seller shall not be obligated
to pay the Termination Fee more than once hereunder.

 

(b)          If this Agreement is terminated pursuant to this Article VII, and
within twelve (12) months after such termination, Seller or any of its
Subsidiaries accepts a written offer for, or otherwise enters into an agreement
to consummate or consummates, one or more transactions that, directly or
indirectly, result in a sale, license or other transfer of the Business, the
Business Product or all or substantially all of Seller or its assets to a third
party (whether or not such transaction would constitute a Superior Proposal),
then subject to the applicable requirements of the FTC Order, the Supply and
Distribution Agreement shall be extended under its existing terms for a period
of three years from its then-existing expiration date. If the Parties are unable
to extend the term of the Supply and Distribution Agreement under the FTC Order,
due to the action of any other Governmental Authority or for any other reason,
Buyer will be eligible to receive the Termination Fee.

 

(c)          If this Agreement is terminated pursuant to Section 7.1(c) or
7.1(f), then (i) Seller will pay to Buyer the Expense Reimbursement and (ii) if
(A) prior to such termination there exists an Acquisition Proposal (whether or
not such offer or proposal has been rejected or has been withdrawn prior to the
time of such termination) and (B) within twelve (12) months after such
termination, Seller or any of its Subsidiaries accepts a written offer for, or
otherwise enters into an agreement to consummate or consummates, an Acquisition
Proposal, then upon the signing of a definitive agreement relating to such
Acquisition Proposal, or, if no such agreement is signed, then upon consummation
of any such Acquisition Proposal, Seller will pay to Buyer the Termination Fee
unless Buyer elects to extend the term of the Supply and Distribution Agreement
in accordance with Section 7.3(b) and such term is actually so extended.

 



  -66- 

 

 

(d)          All Expense Reimbursements will be paid concurrently with the
termination of this Agreement (assuming reasonable documentation therefor has
been provided), and all Termination Fees will be paid (i) no later than five (5)
Business Days after the date of such termination if terminated by the Buyer
pursuant to Section 7.1(g), (ii) prior to or concurrently with such termination
if terminated by Seller pursuant to Section 7.1(h), and (iii) the earlier of the
date of Seller’s entry into an agreement providing for, or consummating, an
Acquisition Proposal if terminated pursuant to Section 7.1(b), 7.1(f) or 7.1(c),
in each case, unless Buyer elects to have the term of the Supply and
Distribution Agreement extended in accordance with Section 7.3(b), in which
case, if such term is not so extended (under the FTC Order, due to the action of
any other Governmental Authority or for any other reason), the Termination Fees
will be paid no later than five (5) Business Days after Buyer notifies Seller in
writing that Buyer is no longer seeking an extension of the term of the Supply
and Distribution Agreement pursuant to Section 7.3(b).

 

(e)          The Parties acknowledge that (i) the provisions of this Section 7.3
are an integral part of the Transactions, (ii) the amount of, and basis for
payment of, the Termination Fee (or extension of the Supply and Distribution
Agreement) and Expense Reimbursement are reasonable and appropriate in all
respects, and (iii) without those provisions, the Parties would not enter into
this Agreement. Accordingly, if Seller fails to pay in a timely manner the
Termination Fee or the Expense Reimbursement, and in order to obtain such
payment, Buyer makes a claim that results in a judgment for the amounts set
forth in this Section 7.3, Seller will pay to Buyer its reasonable costs and
expenses (including reasonable attorneys’ fees and expenses) in connection with
such suit, together with interest on the amount set forth in this Section 7.3 at
the rate announced by Bank of America, N.A. as its prime rate in effect on the
date such payment was required to be made hereunder. Payment of the amounts
described in this Section 7.3 will not be in lieu of damages incurred in the
event of breach of this Agreement.

 

ARTICLE VIII
SURVIVAL; INDEMNIFICATION

 

Section 8.1        Survival of Representations, Warranties and Covenants. Each
of the representations and warranties set forth in this Agreement or in any
certificate delivered pursuant to Section 2.9(a)(iv) or Section 2.9(b)(ii) will
survive the Closing and remain in full force and effect until the date that is
the three year anniversary of the Closing Date (the “Survival Date”), except
that the Fundamental Representations will survive the Closing and remain in full
force and effect until expiration of the applicable statute of limitations. The
covenants will survive the Closing until the Survival Date; provided, however,
that any covenant contained in this Agreement that, by its terms, provides for
performance following the Closing will survive and continue in full force and
effect until such covenant is performed or observed in accordance with its
terms. Notwithstanding the foregoing, any representation or warranty in respect
of which indemnity may be sought under this Agreement prior to the Survival Date
will survive the time at which it would otherwise terminate pursuant to the
preceding sentence if written notice of the inaccuracy or breach thereof giving
rise to such right of indemnity has been given to the party against whom
indemnification may be sought prior to such time.

 



  -67- 

 

 

Section 8.2        Indemnification.

 

(a)          Indemnification by Seller. Subject to the limitations expressly set
forth in this Article VIII, from and after the Closing, Seller will indemnify,
defend and hold harmless Buyer and its Affiliates, Representatives,
equityholders, successors and assigns (all such foregoing Persons, collectively,
the “Buyer Indemnitees”) from and against any Losses the Buyer Indemnitees may
suffer, sustain or become subject to, arising out of, in connection with or
resulting from:

 

(i)          any breach or inaccuracy of any representation or warranty of
Seller contained in this Agreement, any other Transaction Document or in any
certificate, instrument or document delivered by Seller pursuant to this
Agreement;

 

(ii)         any breach of any covenant to be performed by Seller pursuant to
this Agreement, any other Transaction Document or any agreement or instrument
executed in connection herewith or pursuant hereto;

 

(iii)        any Excluded Asset or Retained Liability; and

 

(iv)        any items set forth on Schedule 8.2(a)(iv).

 

(b)          Indemnification by Buyer. Subject to the limitations expressly set
forth in this Article VIII, from and after the Closing, Buyer will indemnify,
defend and hold harmless Seller and Seller’s Affiliates, Representatives,
successors and assigns (all such foregoing persons, collectively, the “Seller
Indemnitees”) from and against any Losses Seller Indemnitees may suffer, sustain
or become subject to, arising out of, in connection with or resulting from:

 

(i)          any breach or inaccuracy of any representation or warranty of Buyer
contained in this Agreement, any other Transaction Document or in any
certificate, instrument or document delivered by Buyer pursuant to this
Agreement;

 

(ii)         any breach of any covenant to be performed by Buyer pursuant to
this Agreement, any other Transaction Document or any agreement or instrument
executed in connection herewith or pursuant hereto; and

 

(iii)        to the extent not otherwise subject to indemnity pursuant to this
Section 8.2, any Assumed Liability.

 

Section 8.3         Limitations on Liability; Calculation of Losses.

 

(a)          With respect to Losses arising pursuant to Sections 8.2(a)(i) or
8.2(b)(i), the Buyer Indemnitees or Seller Indemnitees, as applicable, will not
be entitled to indemnification under this Agreement until the aggregate amount
of Losses for which Seller Indemnitees or the Buyer Indemnitees, as applicable,
would be liable thereunder exceeds $400,000, in which case the Buyer Indemnitees
or Seller Indemnitees, as applicable, will be entitled to indemnification for
the aggregate amount of all such Losses in excess of such amount. Seller will
not be required to provide indemnification for Losses under Section 8.2(a)(i) in
excess of fifteen percent (15%) of the Purchase Price. Notwithstanding the
foregoing, the limitations on liability provided in this Section 8.3(a) will not
apply to indemnification claims with respect to any Fundamental Representation;
provided, however, that Seller will not be required to provide indemnification
for aggregate Losses in excess of the Purchase Price under Section 8.2(a)(i)
with respect to any breach of a Fundamental Representation.

 



  -68- 

 

 

(b)          No party will have any liability to any other Person with respect
to any Losses under this Article VIII arising out of, resulting from, relating
to, in the nature of, or caused by any Liability to the extent that the
Liability giving rise to such Loss (or a part thereof) with respect to such
matter has actually been taken into account (and only to the extent so taken) in
the determination of Final Closing Purchase Price as finally determined pursuant
to Section 2.7.

 

(c)          For purposes of determining the amount of any Losses in respect of
any breach or inaccuracy of any representation or warranty contained in this
Agreement (but not for purposes of determining whether a breach or inaccuracy
has occurred), any express qualifications or limitations set forth in such
representation, warranty or covenant as to materiality, Material Adverse Effect
or other words of similar import contained therein will be disregarded.

 

Section 8.4         Claims Procedures.

 

(a)          Notice of Claim. A party that seeks indemnity under this Article
VIII (an “Indemnified Party”) will give written notice (a “Claim Notice”) to the
party from whom indemnification is sought (an “Indemnifying Party”) promptly
after such Indemnified Party receives written notice, in the case of a Third
Party Claim, or otherwise becomes aware, in the case of a direct claim, of any
such claim, event or matter as to which indemnity may be sought; provided,
however, that no delay on the part of an Indemnified Party in notifying the
Indemnifying Party will relieve the Indemnifying Party from any obligation
hereunder unless (and then solely to the extent) the Indemnifying Party is
materially prejudiced thereby. Any Claim Notice will contain (i) a description
and, if known, the estimated amount of any Losses incurred or reasonably
expected to be incurred by the Indemnified Party, and (ii) a reasonable
explanation of the basis for the Claim Notice to the extent of the facts then
known by the Indemnified Party.

 

(b)          Direct Claims. Within 30 days after delivery of a Claim Notice
relating to a claim for indemnification other than a Third Party Claim, the
Indemnifying Party will deliver to the Indemnified Party a written response in
which the Indemnifying Party will either: (i) agree that the Indemnified Party
is entitled to indemnification for all of the Losses at issue in the Claim
Notice; or (ii) dispute the Indemnified Party’s entitlement to indemnification
by delivering to the Indemnified Party a written notice (an “Objection Notice”)
setting forth in reasonable detail each disputed item, the basis for each such
disputed item and setting forth any items in the Claim Notice with which the
Indemnifying Party agrees. If the Indemnifying Party fails to take either of the
foregoing actions within 30 days after delivery of the Claim Notice, then the
Indemnifying Party will be deemed to have irrevocably accepted the Claim Notice
and the Indemnifying Party will be deemed to have irrevocably agreed to pay the
Losses at issue in the Claim Notice. If the Indemnifying Party delivers an
Objection Notice to the Indemnified Party within 30 days after delivery of the
Claim Notice, then the dispute may be resolved by any legally available means
consistent with the provisions of this Agreement. For the avoidance of doubt,
any item or amount set forth in a Claim Notice that is not disputed in the
Objection Notice will be deemed to be final, binding and conclusive upon the
Parties from and after such time as the Objection Notice is delivered.

 



  -69- 

 

 

(c)          Third Party Claims.

 

(i)          Subject to paragraphs (iii), (iv) and (v) below, Buyer, in its
capacity as either Indemnified Party or Indemnifying Party, will have the right
to defend any claim described in a Claim Notice that relates to a claim asserted
by a third party (a “Third Party Claim”) with counsel of Buyer’s choice,
reasonably satisfactory to Seller in cases where Buyer is the Indemnifying
Party, so long as, if Buyer is the Indemnifying Party, (A) Buyer notifies
Seller, within 30 days after the Indemnified Party has given notice of the Third
Party Claim to the Indemnifying Party, that Seller is assuming the defense of
such Third Party Claim and (B) Buyer conducts the defense of the Third Party
Claim in an active, diligent and reasonable manner. In the event that Buyer
fails to assume the defense of any Third Party Claim within 30 days after notice
thereof is given to the Indemnifying Party by the Indemnified Party, Seller will
have the right to undertake the defense of such Third Party Claim (which will be
undertaken at the expense and for the account of Buyer only if Buyer is the
Indemnifying Party in such matter).

 

(ii)         So long as the conditions set forth in Section 8.4(c)(i) are and
remain satisfied (A) Buyer may conduct the defense of the Third Party Claim in
accordance with Section 8.4(c)(i), (ii) Seller may retain separate co-counsel at
its sole cost and expense, and (B) where Buyer is the Indemnifying Party, Buyer
will not, without the prior written consent of Seller, consent to any admission
or the entry of any Order with respect to the matter, or enter into any
settlement which (1) imposes an injunction or other equitable relief upon the
Indemnified Party, (2) does not include an unconditional provision whereby the
plaintiff or claimant in the matter releases the Indemnified Party from all
Liability with respect thereto.

 

(iii)        Notwithstanding the above, Buyer will not be entitled to control
(but will be entitled to participate at its own expense in the defense of), and
Seller will be entitled to have sole control over, the defense or settlement,
compromise, admission, or acknowledgment of any Third Party Claim as to which
Buyer fails to assume the defense within 30 days after the Indemnified Party
gives notice thereof to the Indemnifying Party.

 

(iv)       Notwithstanding paragraphs (i) and (ii) above, Seller shall have the
right to submit any Third-Party Claim that is solely for monetary damages to its
insurer if it reasonably believes that such insurer’s insurance policy will
cover the Losses subject to such claim. If the insurer agrees to take over such
Third-Party Claim, the Parties agree to permit such insurer to manage the
defense of such Third-Party Claim; provided that Buyer may, at its own expense,
participate in such defense to the extent permitted by such insurer.

 



  -70- 

 

 

Section 8.5        Payment of Claim. Subject to the limitations set forth
herein, in order to satisfy any indemnification obligations of Seller with
respect to any claim for indemnification pursuant to this Article VIII, a Buyer
Indemnitee will have the right to recover indemnifiable Losses that have been
incurred (i) first, from amounts set off with respect to a claim for
indemnification from any Earnout Payment (including, for the avoidance of doubt,
any Guaranteed Payment), and (ii) second, from Seller.

 

Section 8.6        Exclusive Remedy. From and after the Closing, other than with
respect to fraud and any indemnity claims under the Supply and Distribution
Agreement to the extent not released pursuant to Section 5.9(b), the sole and
exclusive remedy of any Indemnified Party with respect to any and all Losses
arising in connection with the representation, warranties and covenants set
forth in this Agreement will be pursuant to the indemnification obligations set
forth in this Article VIII. The parties will be entitled to injunctive relief or
specific enforcement of the provisions of this Agreement pursuant to Section
9.12. To the extent an Indemnified Party is entitled to recover any Losses
pursuant to Article VIII of this Agreement and pursuant to the Supply and
Distribution Agreement, the Indemnified Party will only be permitted to recover
such Losses only once without duplication.

 

Section 8.7        Investigation. The right to indemnification or any other
remedy based on representations, warranties, covenants and agreements of Seller
in this Agreement, or any document, certificate or other instrument required to
be delivered by Seller under this Agreement will not be affected by any
investigation conducted by any Indemnified Party or any other Person at any
time, or any knowledge acquired (or capable of being acquired) by any
Indemnified Party or any other Person at any time, whether before or after the
execution and delivery of this Agreement and prior to the Closing, with respect
to the accuracy or inaccuracy of, or compliance with, any such representation,
warranty, covenant or agreement.

 

Section 8.8        Treatment of Indemnity Payments. Any amount paid for
indemnification under this Article VIII will be treated as an adjustment to the
Purchase Price, including for all Tax purposes, except as otherwise required by
any Legal Requirement.

 

Section 8.9        Insurance. The amount of any Loss subject to indemnification
under this Article VIII shall be calculated net of any insurance proceeds
received by the Indemnified Party or their respective Affiliates (“Insured
Party”) from one of the Indemnifying Party’s insurers on account of such Loss.
If an insurance recovery is made by any Insured Party from one of the
Indemnifying Party’s insurers with respect to any Loss for which any Indemnified
Party has been indemnified hereunder, then a refund equal to the amount of such
recovery shall be made promptly to the Indemnifying Party that made or directed
such indemnification payments to such Indemnified Party.

 

ARTICLE IX
MISCELLANEOUS

 

Section 9.1         Notices. Any notice, request, instruction, or other document
to be given hereunder by any Party to the other will be in writing and will be
delivered personally, by overnight delivery service, by facsimile, by email or
sent by certified, registered or express air mail (and will be deemed given when
delivered, if delivered by hand, one Business Day after deposited with an
overnight delivery service, if delivered by overnight delivery, upon electronic
confirmation of receipt, if faxed during normal business hours, upon
transmission, if sent by email so long as written notice of such transmission is
sent within three Business Days thereafter by another delivery method hereunder
confirming such transmission, and otherwise upon the opening of business on the
next Business Day, and five Business Days after mailing if mailed), as follows:

 



  -71- 

 

 

If to Buyer:

 

c/o Cardinal Health, Inc.
7000 Cardinal Place
Dublin, OH 43017
Attention: Vice President, Associate General Counsel, Mergers & Acquisitions
Attention: Senior Vice President, Deputy General Counsel, Corporate: Legal
and Compliance

Facsimile: (614) 757-6448

 

with a copy to (which will not constitute notice):

 

Jones Day
P.O. Box 165017
Columbus, Ohio 43216-5017
Attention: Jeffrey D. Litle
Facsimile: (614) 461-4198
Email: jdlitle@jonesday.com

 

If to Seller:

 

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017
Attention: Dr. Michael Goldberg, Chief Executive Officer

Email: mgoldberg@navidea.com

 

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017
Attention: Jed Latkin, Chief Financial Officer

Email: jlatkin@navidea.com

 

with a copy to (which will not constitute notice):

 



  -72- 

 

 

Maslon LLP

3300 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402
Attention: William M. Mower

Facsimile: (612) 642-8358
Email: william.mower@maslon.com

 

or to such other address as a Party will notify the other (as provided above)
from time to time.

 

Section 9.2       Exhibits and Schedules. All exhibits and Schedules hereto, or
documents expressly incorporated into this Agreement, are hereby incorporated
into this Agreement and are hereby made a part hereof as if set out in full in
this Agreement.

 

Section 9.3       Computation of Time. Whenever the last day for the exercise of
any privilege or the discharge or any duty hereunder will fall upon a Saturday,
Sunday, or any date on which banks in New York City, New York are authorized to
be closed, the party having such privilege or duty may exercise such privilege
or discharge such duty on the next succeeding day which is a regular Business
Day.

 

Section 9.4       Expenses. Except as otherwise provided in this Agreement,
regardless of whether the transactions provided for in this Agreement are
consummated, each Party will pay its own costs and expenses incident to this
Agreement and the transactions contemplated herein.

 

Section 9.5       Governing Law; Jurisdiction. This Agreement will be governed
by, and construed in accordance with, the internal Legal Requirements of the
State of Delaware, without reference to the choice of Legal Requirement or
conflict of Legal Requirements principles thereof. The Parties hereby agree and
consent to be subject to the exclusive jurisdiction of the courts of Delaware,
and hereby waive the right to assert the lack of personal or subject matter
jurisdiction or improper venue in connection with any such Action. In
furtherance of the foregoing, each of the Parties (a) waives the defense of
inconvenient forum, (b) agrees not to commence any Action arising out of this
Agreement or any transactions contemplated hereby other than in any such court,
and (c) agrees that a final judgment in any such Action (including any appeals
therefrom) will be conclusive and may be enforced in other jurisdictions by suit
or judgment or in any other manner provided by Legal Requirement.

 

Section 9.6        Assignment; Successors and Assigns; No Third Party Rights.

 

(a)          This Agreement may not, without the prior written consent of the
other Party, be assigned, and any attempted assignment will be null and void;
provided, however, that Buyer may assign its rights, in whole or in part, to an
Affiliate of Buyer upon written notice of same to Seller, which assignment will
not relieve Buyer of any of its obligations hereunder. Subject to the foregoing,
this Agreement will be binding upon and inure to the benefit of the Parties and
their respective heirs, successors, permitted assigns and legal representatives.

 

(b)          This Agreement will be for the sole benefit of the Parties and
their respective successors, permitted assigns and legal representatives and is
not intended, nor will it be construed, to give any Person, other than the
Parties and their respective successors, permitted assigns and legal
representatives, any legal or equitable right, remedy or claim hereunder, except
that the Buyer Indemnitees and Seller Indemnitees will be intended third party
beneficiaries of Article VIII.

 



  -73- 

 

 

Section 9.7        Counterparts. This Agreement may be executed in two or more
counterparts for the convenience of the Parties, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format will be effective as delivery of a
manually executed counterpart to this Agreement.

 

Section 9.8        Titles and Headings. The titles, captions and table of
contents in this Agreement are for reference purposes only, and will not in any
way define, limit, extend or describe the scope of this Agreement or otherwise
affect the meaning or interpretation of this Agreement.

 

Section 9.9        Entire Agreement. This Agreement, including the Exhibits and
Schedules attached thereto, the Transaction Documents and the Confidentiality
Agreement, constitute the entire agreement among the Parties with respect to the
matters covered hereby and supersede all previous written, oral or implied
understandings among them with respect to such matters, including without
limitation the Letter of Intent dated September 5, 2016 by and between Buyer and
Seller; provided, however, that the Supply and Distribution Agreement, as
amended from time to time, shall continue to exist and shall not be superseded
hereby until the Closing, at which time such agreement will be terminated in
accordance with Section 5.9 unless otherwise extended in accordance with the
terms of this Agreement.

 

Section 9.10      Severability. The invalidity of any portion hereof will not
affect the validity, force or effect of the remaining portions hereof. If it is
ever held by any Governmental Authority of competent jurisdiction that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction will be enforced to the maximum extent
permitted by Legal Requirement and, to the extent necessary, the Parties will
amend or otherwise modify this Agreement to replace any provision contained
herein that is held invalid or unenforceable with a valid and enforceable
provision giving effect to the original intent of the Parties.

 

Section 9.11      No Strict Construction. Each of the Parties acknowledges that
this Agreement has been prepared jointly by the Parties, and will not be
strictly construed against any Party. As a consequence, the Parties do not
intend that the presumptions of any Legal Requirements or rules relating to the
interpretation of Contracts against the drafter of any particular clause should
be applied to this Agreement and therefore waive their effects.

 



  -74- 

 

 

Section 9.12      Specific Performance. The Parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed by the Parties in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that each Party will be
entitled to seek an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of competent jurisdiction and that this will include the
right of a Party to cause the other to fully perform the terms of this Agreement
to the fullest extent permissible pursuant to this Agreement and applicable
Legal Requirement and to thereafter cause this Agreement and the transactions
contemplated hereby to be consummated on the terms and subject to the conditions
thereto set forth in this Agreement. Such remedies will, however, be cumulative
and not exclusive and will be in addition to any other remedies that any party
may have under this Agreement or otherwise. The Parties agree that the right of
specific performance and other equitable relief is an integral part of the
transactions contemplated by this Agreement and without that right, neither
Party would have entered into this Agreement. Each of the Parties hereby waives
(a) any defenses in any action for specific performance, including the defense
that a remedy at law would be adequate and (b) any requirement under any Legal
Requirement to post a bond or other security as a prerequisite to obtaining
equitable relief.

 

Section 9.13     Waiver of Jury Trial. EACH OF THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY
LITIGATION BASED ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT,
ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED BY ANY TRANSACTION DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF
DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY.

 

Section 9.14     Failure or Indulgence not Waiver. No failure or delay on the
part of any Party in the exercise of any right hereunder will impair such right
or be construed to be waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any exercise of any such
right preclude any other or further exercise thereof or any other right.

 

Section 9.15     Amendments. This Agreement may be amended, at any time by the
Parties. This Agreement may not be amended or modified except by an instrument
in writing signed on behalf of the Parties.

 

Section 9.16    Costs of Enforcement. If any party institutes any legal suit,
action or proceeding against the other Party to enforce its rights under this
Agreement, the prevailing party in a final, non-appealable judgment regarding
the suit, action or proceeding will be entitled to reimbursement of its costs
incurred in conducting the suit, action or proceeding, including reasonable
attorneys’ fees and costs. For purposes of this Section 9.16, there will be a
“prevailing party” only to the extent a Party succeeds on all of its claims made
in connection with such legal suit, action or proceeding. Notwithstanding the
foregoing, nothing in this Section 9.16 shall limit or otherwise effect Buyer’s
right to be indemnified for attorney fees under Article VIII.

 

* * * * * * *

 

  -75- 

 

 

IN WITNESS WHEREOF, the Parties have caused this Asset Purchase Agreement to be
duly executed as of the day and year first above written.

 



  CARDINAL HEALTH 414, LLC         By: /s/ Tiffany Olson     Name: Tiffany Olson
    Title: President - Nuclear Pharmacy Services       NAVIDEA
BIOPHARMACEUTICALS, INC.         By: /s/ Michael M. Goldberg, M.D.     Name:
Michael M. Goldberg, M.D.     Title: President and CEO

 

[Signature Page to Asset Purchase Agreement]

 

   

 

 

Exhibit A

 

Form of Assignment and Assumption Agreement

 

This Assignment and Assumption Agreement (this “Agreement”) is executed and
delivered as of [●], 2016, by and between Navidea Biopharmaceuticals, Inc., a
Delaware corporation (“Seller”), and Cardinal Health 414, LLC, a Delaware
limited liability company (“Buyer”).

 

RECITALS

 

A.          Seller and Buyer entered into that certain Asset Purchase Agreement,
dated as of November 23, 2016 (the “Asset Purchase Agreement”), pursuant to
which Seller agreed to, at the Closing, sell and assign to Buyer all of Seller’s
right, title and interest in, to and under the contracts set forth on Exhibit A
(the “Assumed Contracts”), and Buyer agreed to, at the Closing, assume and
perform the Assumed Liabilities.

 

B.          Buyer and Seller now desire to carry out the intent and purpose of
the Asset Purchase Agreement by, among other things, the execution and delivery
of this Agreement.

 

C.          Capitalized terms used herein without definition shall have the
respective meanings set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, the parties agree
as follows:

 

AGREEMENT

 

1.          Assignment of Assumed Contracts. On the terms and subject to the
conditions set forth in the Asset Purchase Agreement, Seller hereby sells and
assigns to Buyer, and its successors and assigns, all of Seller’s right, title
and interest in, to and under the Assumed Contracts.

 

2.          Assumption of Assumed Liabilities. On the terms and subject to the
conditions set forth in the Asset Purchase Agreement, Buyer hereby assumes and
agrees to discharge or perform when due in accordance with its terms and subject
to the respective conditions thereof, the Assumed Liabilities. Other than the
Assumed Liabilities, Buyer has not assumed any liability of any nature or kind
of Seller.

 

3.          Transfer of Business Intellectual Property Rights. On the terms and
subject to the conditions set forth in the Asset Purchase Agreement, Seller
hereby sells, assigns, conveys and transfers to Buyer, and its successors and
assigns, all of Seller’s right, title and interest in, to and under its Business
Intellectual Property Rights, to the extent the same have not been transferred
effectively by separate instruments of assignment.

 

4.          Asset Purchase Agreement. This Agreement is being executed and
delivered pursuant and subject to the Asset Purchase Agreement. Nothing in this
Agreement shall, or shall be deemed to, defeat, limit, alter or impair, enhance
or enlarge any right, obligation, claim or remedy created by the Asset Purchase
Agreement. In the event of a conflict between this Agreement and the Asset
Purchase Agreement, the Asset Purchase Agreement shall control.

 



   

 

 

5.          Parties in Interest. This Agreement will be for the sole benefit of
the Parties and their respective successors, permitted assigns and legal
representatives and is not intended, nor will it be construed, to give any
Person, other than the Parties and their respective successors, permitted
assigns and legal representatives, any legal or equitable right, remedy or claim
hereunder.

 

6.          Counterparts; Electronic Signatures. This Agreement may be executed
in two or more counterparts for the convenience of the Parties, each of which
will be deemed an original and all of which together will constitute one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or portable document format will be effective as delivery
of a manually executed counterpart to this Agreement.

 

7.          Governing Law; Jurisdiction. This Agreement will be governed by, and
construed in accordance with, the internal Legal Requirements of the State of
Delaware, without reference to the choice of Legal Requirement or conflict of
Legal Requirements principles thereof. The Parties hereby agree and consent to
be subject to the exclusive jurisdiction of the courts of Delaware, and hereby
waive the right to assert the lack of personal or subject matter jurisdiction or
improper venue in connection with any such Action. In furtherance of the
foregoing, each of the parties (a) waives the defense of inconvenient forum, (b)
agrees not to commence any Action arising out of this Agreement or any
transactions contemplated hereby other than in any such court, and (c) agrees
that a final judgment in any such Action (including any appeals therefrom) will
be conclusive and may be enforced in other jurisdictions by suit or judgment or
in any other manner provided by Legal Requirement.

 

[signature page follows]

 



  -2- 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be executed as of the date first written above.

 



NAVIDEA BIOPHARMACEUTICALS, INC.         By:     Name:   Title:          AGREED
AND ACCEPTED:       Cardinal Health 414, LLC         By:     Name:   Title:     

 

  -3- 

 

 

Exhibit B

 

Form of Bill of Sale

 

This BILL OF SALE, dated as of [●], 2016 (this “Bill of Sale”), is executed and
delivered by Navidea Biopharmaceuticals, Inc., a Delaware corporation
(“Seller”), in favor of Cardinal Health 414, LLC, a Delaware limited liability
company (“Buyer”).

 

RECITALS

 

A.          Seller and Buyer entered into that certain Asset Purchase Agreement,
dated as of November 23, 2016 (the “Asset Purchase Agreement”), pursuant to
which, at the Closing, Seller has agreed to sell, transfer, convey and assign to
Buyer, and Buyer has agreed to purchase and assume from Seller, the Acquired
Assets for the consideration and upon the terms set forth in the Asset Purchase
Agreement.

 

B.          Buyer and Seller now desire to carry out the intent and purpose of
the Asset Purchase Agreement by, among other things, the execution and delivery
of this Bill of Sale.

 

C.          Capitalized terms used herein without definition shall have the
respective meanings set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, Seller agrees as
follows:

 

AGREEMENT

 

Seller hereby sells, assigns, conveys and transfers to Buyer, its successors and
assigns all of Seller’s right, title and interest in, to and under the Acquired
Assets to have and to hold forever, together with all rights and privileges
thereto.

 

At the request of Buyer, Seller shall execute and deliver, or cause to be
executed and delivered, to Buyer such further instruments and take such other
actions as may be reasonably necessary to carry out the transactions
contemplated by this Bill of Sale.

 

This Bill of Sale shall be binding upon Seller and its successors and assigns.

 

This Bill of Sale is being executed and delivered pursuant to Section 2.9(a) of
the Asset Purchase Agreement and is not intended to in any way supersede, amend,
expand, waive or otherwise modify or affect the rights and obligations of the
parties under the Asset Purchase Agreement.

 

[signature page follows]

 

   

 

 

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be executed as of the
date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By:     Name:   Title:     

 

  -2- 

 

 

Exhibit C-1

 

Form of Patent Assignment

 

This PATENT ASSIGNMENT, dated as of [●], 2016 (this “Patent Assignment”), is
executed and delivered by Navidea Biopharmaceuticals, Inc., a Delaware
corporation (“Assignor”), in favor of Cardinal Health 414, LLC, a Delaware
limited liability company (“Assignee”).

 

RECITALS

 

A.          Assignor and Assignee entered into that certain Asset Purchase
Agreement, dated as of November 23, 2016 (the “Asset Purchase Agreement”),
pursuant to which, at the Closing, Assignor has agreed to sell, transfer, convey
and assign to Assignee, and Assignee has agreed to purchase and assume from
Seller, Assignor’s worldwide right, title and interest in, to and under, along
with other Acquired Assets, the patents and patent applications, reexaminations,
extensions and counterparts claiming priority therefrom set forth on Schedule A
hereto, and any other indicia of invention ownership issued or granted by a
Governmental Authority, applications for any of the foregoing, including
provisional, utility, design, priority and other applications, divisionals, and
continuations (in whole or in part) and reissues or re-examinations of any of
the foregoing (hereinafter collectively referred to as the “Patents”);

 

B.          In accordance with the Asset Purchase Agreement, Assignor desires to
sell, transfer, convey and assign to Assignee, and Assignee desires to purchase
and assume all of Assignor’s worldwide right, title and interest in, to and
under the Patents and in and to the inventions represented thereby;

 

C.          Capitalized terms used herein without definition shall have the
respective meanings set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, Assignor and
Assignee agree as follows:

 

AGREEMENT

 

Assignor hereby sells, transfers, conveys and assigns to Assignee, its
successors and assigns all of Assignor’s right, title and interest in, to and
under the Patents and all rights to the inventions described and claimed
therein, together with the right to claim priority in all foreign countries in
accordance with international Legal Requirements, any and all rights
corresponding to Patents in foreign countries throughout the world and all of
Assignor’s rights and actions for past infringement and/or misappropriation, all
to be held and enjoyed by Assignee, its successors and assigns, as fully and
entirely as the same would have been held and enjoyed by Assignor had this
Patent Assignment not been made.

 

Assignee agrees to execute and deliver, or cause to be executed and delivered,
such further instruments and take such other actions as Assignee or Assignor may
deem reasonably necessary to record the assignment of the Patents to Assignee as
contemplated by this Patent Assignment.

 



   

 

 

Assignor authorizes and requests that the Unites States Commissioner of Patents
and Trademarks and any other similar government authority to record Assignee as
owner of the Patents and issue any and all patents issued thereon to Assignee,
as assignee of the entire right, title and interest in, to and under the same,
for the sole use and enjoyment of Assignee and its successors, assigns or other
legal representatives. Assignee shall have the right to record this Patent
Assignment with all applicable government authorities and registrars so as to
perfect its ownership of the Patents.

 

This Patent Assignment shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

This Patent Assignment may be executed in two or more counterparts for the
convenience of the parties, each of which will be deemed an original and all of
which together will constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Patent Assignment by facsimile
or portable document format will be effective as delivery of a manually executed
counterpart to this Patent Assignment.

 

This Patent Assignment will be governed by, and construed in accordance with,
the internal Legal Requirements of the State of Delaware, without reference to
the choice of Legal Requirement or conflict of Legal Requirements principles
thereof. The parties hereby agree and consent to be subject to the exclusive
jurisdiction of the courts of Delaware, and hereby waive the right to assert the
lack of personal or subject matter jurisdiction or improper venue in connection
with any such Action.

 

This Patent Assignment is being executed and delivered pursuant to Section
2.9(a) of the Asset Purchase Agreement and is not intended to in any way
supersede, amend, expand, waive or otherwise modify or affect the rights and
obligations of the parties under the Asset Purchase Agreement.

 

[signature page follows]

 

  -2- 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Patent Assignment to
be executed as of the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By:     Name:   Title:       Cardinal
Health 414, LLC         By:     Name:   Title:  

 

  -3- 

 

  

Exhibit C-2

 

Form of Trademark Assignment

 

This TRADEMARK ASSIGNMENT, dated as of [●], 2016 (this “Trademark Assignment”),
is executed and delivered by Navidea Biopharmaceuticals, Inc., a Delaware
corporation (“Assignor”), in favor of Cardinal Health 414, LLC, a Delaware
limited liability company (“Assignee”).

 

RECITALS

 

A.          Assignor and Assignee entered into that certain Asset Purchase
Agreement, dated as of November 23, 2016 (the “Asset Purchase Agreement”),
pursuant to which, at the Closing, Assignor has agreed to sell, transfer, convey
and assign to Assignee, and Assignee has agreed to purchase and assume from
Seller, Assignor’s worldwide right, title and interest in, to and under, along
with other Acquired Assets, the trademarks, trade names, service marks,
certification marks, service names, brands, trade dress and logos set forth on
Schedule A hereto, together with the goodwill associated therewith and all
registrations thereof, applications therefor and renewals and extensions thereof
(hereinafter collectively referred to as the “Trademarks”);

 

B.          In accordance with the Asset Purchase Agreement, Assignor desires to
sell, transfer, convey and assign to Assignee, and Assignee desires to purchase
and assume all of Assignor’s worldwide right, title and interest in, to and
under the Trademarks;

 

C.          Capitalized terms used herein without definition shall have the
respective meanings set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, Assignor and
Assignee agree as follows:

 

AGREEMENT

 

Assignor hereby sells, transfers, conveys and assigns to Assignee, its
successors and assigns all of Assignor’s right, title and interest in, to and
under the Trademarks and all the rights appurtenant thereto, together with the
goodwill associated therewith and which is symbolized thereby, all of Assignor’s
rights and actions for past infringement and/or misappropriation, and any and
all renewals and extensions thereof that may hereafter be secured under the
Legal Requirements now or hereafter in effect in the United States and in any
other jurisdiction, all to be held and enjoyed by Assignee, its successors and
assigns, as fully and entirely as the same would have been held and enjoyed by
Assignor had this Trademark Assignment not been made.

 

Assignee agrees to execute and deliver, or cause to be executed and delivered,
such further instruments and take such other actions as Assignee or Assignor may
deem reasonably necessary to record the assignment of the Trademarks to Assignee
as contemplated by this Trademark Assignment or to secure for Assignee or its
successors or assigns, or to evidence the rights, hereby transferred.

 



   

 

 

Assignor authorizes and requests that the Unites States Commissioner of Patents
and Trademarks and any other similar government authority to record Assignee as
owner of the Trademarks and issue any and all trademarks issued thereon to
Assignee, as assignee of the entire right, title and interest in, to and under
the same, for the sole use and enjoyment of Assignee and its successors, assigns
or other legal representatives. Assignee shall have the right to record this
Trademark Assignment with all applicable government authorities and registrars
so as to perfect its ownership of the Trademarks.

 

This Trademark Assignment shall inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns.

 

This Trademark Assignment may be executed in two or more counterparts for the
convenience of the parties, each of which will be deemed an original and all of
which together will constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Trademark Assignment by
facsimile or portable document format will be effective as delivery of a
manually executed counterpart to this Trademark Assignment.

 

This Trademark Assignment will be governed by, and construed in accordance with,
the internal Legal Requirements of the State of Delaware, without reference to
the choice of Legal Requirement or conflict of Legal Requirements principles
thereof. The parties hereby agree and consent to be subject to the exclusive
jurisdiction of the courts of Delaware, and hereby waive the right to assert the
lack of personal or subject matter jurisdiction or improper venue in connection
with any such Action.

 

This Trademark Assignment is being executed and delivered pursuant to Section
2.9(a) of the Asset Purchase Agreement and is not intended to in any way
supersede, amend, expand, waive or otherwise modify or affect the rights and
obligations of the parties under the Asset Purchase Agreement.

 

[signature page follows]

 

  -2- 

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Trademark Assignment
to be executed as of the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By:     Name:   Title:       Cardinal
Health 414, LLC         By:     Name:   Title:  

 

  -3- 

 

  

Exhibit C-3

 

Form of Domain Name Assignment

 

This DOMAIN NAME ASSIGNMENT, dated as of [●], 2016 (this “Domain Name
Assignment”), is executed and delivered by Navidea Biopharmaceuticals, Inc., a
Delaware corporation (“Assignor”), in favor of Cardinal Health 414, LLC, a
Delaware limited liability company (“Assignee”).

 

RECITALS

 

A.          Assignor and Assignee entered into that certain Asset Purchase
Agreement, dated as of November 23, 2016 (the “Asset Purchase Agreement”),
pursuant to which, at the Closing, Assignor has agreed to sell, transfer, convey
and assign to Assignee, and Assignee has agreed to purchase and assume from
Seller, Assignor’s worldwide right, title and interest in, to and under, along
with other Acquired Assets, the domain names set forth on Schedule A hereto,
together with all registrations thereof, applications therefor and renewals and
extensions thereof (hereinafter collectively referred to as the “Domain Names”);

 

B.          In accordance with the Asset Purchase Agreement, Assignor desires to
sell, transfer, convey and assign to Assignee, and Assignee desires to purchase
and assume all of Assignor’s worldwide right, title and interest in, to and
under the Domain Names;

 

C.          Capitalized terms used herein without definition shall have the
respective meanings set forth in the Asset Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and with the intent to be legally bound hereby, Assignor and
Assignee agree as follows:

 

AGREEMENT

 

Assignor hereby sells, transfers, conveys and assigns to Assignee, its
successors and assigns all of Assignor’s right, title and interest in, to and
under the Domain Names and all the rights appurtenant thereto, together with the
goodwill associated therewith and which is symbolized thereby, all of Assignor’s
rights and actions for past infringement and/or misappropriation, and any and
all renewals and extensions thereof that may hereafter be secured under the
Legal Requirements now or hereafter in effect in the United States and in any
other jurisdiction, all to be held and enjoyed by Assignee, its successors and
assigns, as fully and entirely as the same would have been held and enjoyed by
Assignor had this Domain Name Assignment not been made.

 

Assignee agrees to execute and deliver, or cause to be executed and delivered,
such further instruments and take such other actions as Assignee or Assignor may
deem reasonably necessary to record the assignment of the Domain Names to
Assignee as contemplated by this Domain Name Assignment or to secure for
Assignee or its successors or assigns, or to evidence the rights, hereby
transferred.

 



   

 

 

This Domain Name Assignment shall inure to the benefit of and be binding upon
the parties hereto and their respective successors and permitted assigns.

 

This Domain Name Assignment may be executed in two or more counterparts for the
convenience of the parties, each of which will be deemed an original and all of
which together will constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Domain Name Assignment by
facsimile or portable document format will be effective as delivery of a
manually executed counterpart to this Domain Name Assignment.

 

This Domain Name Assignment will be governed by, and construed in accordance
with, the internal Legal Requirements of the State of Delaware, without
reference to the choice of Legal Requirement or conflict of Legal Requirements
principles thereof. The parties hereby agree and consent to be subject to the
exclusive jurisdiction of the courts of Delaware, and hereby waive the right to
assert the lack of personal or subject matter jurisdiction or improper venue in
connection with any such Action.

 

This Domain Name Assignment is being executed and delivered pursuant to Section
2.9(a) of the Asset Purchase Agreement and is not intended to in any way
supersede, amend, expand, waive or otherwise modify or affect the rights and
obligations of the parties under the Asset Purchase Agreement.

 

[signature page follows]

 

  -2- 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this Domain Name
Assignment to be executed as of the date first written above.

 

NAVIDEA BIOPHARMACEUTICALS, INC.         By:     Name:   Title:       Cardinal
Health 414, LLC         By:     Name:   Title:  

 

  -3- 

 

 

Exhibit D

 

Form of License-Back Agreement



  

This License-Back Agreement and its Exhibits (this “Agreement”), is entered into
on ____________ (the “Effective Date”) between Cardinal Health 414, LLC, a
Delaware limited liability company (the “Buyer”), and Navidea
Biopharmaceuticals, Inc., a Delaware corporation (the “Seller”). Buyer and
Seller are each individually referred to herein as a “Party” and are
collectively referred to herein as the “Parties”.

 

INTRODUCTION

 

The Parties have entered into an Asset Purchase Agreement, dated November 23,
2016 (the “APA”), under which, among other things, the Parties agreed that at
Closing, Buyer and Seller would execute and deliver to each other a License-Back
Agreement.

 

The Parties agree that this Agreement is the License-Back Agreement as
contemplated under the APA.

 

The Parties also intend for this Agreement to set forth certain rights and
obligations with respect to the Licensed IP, including rights and obligations
with respect to the prosecution, maintenance, enforcement and defense of the
Licensed IP.

 

All capitalized terms not defined in this Agreement have the meanings given to
them in the APA.

 

In consideration of the representations, warranties, covenants and agreements
contained in this Agreement and the APA and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties,
intending to be legally bound, agree as follows:

 

1.License Grant

 

1.1License Grant. Buyer hereby grants to Seller a perpetual (except as provided
in Sections ‎5.2 and ‎5.3), transferable and royalty-free license to use the
Intellectual Property Rights included in the Acquired Assets and owned by Buyer
as of the Effective Date (the “Licensed IP”) only to the extent reasonably
necessary for Seller to do any of the following which would otherwise infringe
the Licensed IP but for the grant of this license (together, the “Field”):

 

(a)on an exclusive basis (subject to Section ‎1.9), develop, manufacture,
market, sell and distribute new pharmaceutical and other products that are not
Competing Products (collectively, “New Products”); and

 

(b)on a non-exclusive basis, develop, manufacture, market, sell and distribute
the Business Product anywhere in the world except in the Territory (the
“Licensed Territory”) (such Business Product manufactured, marketed, sold or
distributed in the Licensed Territory, the “Ex-America Product”).

 

 

 

 

As used in this Agreement, a “Competing Product” is any pharmaceutical or other
product that: (i) accumulates in lymphatic tissue or tumor-draining lymph nodes
for the purpose of (A) lymphatic mapping or (B) identifying the existence,
location or staging of cancer in a body; (ii) provides for or facilitates any
test or procedure that is reasonably substitutable for any test or procedure
provided for or facilitated by the Business Product; or (iii) is marketed for
unapproved uses that allow such product to compete with the Business Product.

 

1.2Buyer’s Restricted Use. During the term of this Agreement, subject to Section
‎1.9, Buyer agrees not to use the Intellectual Property Rights included in the
Acquired Assets to develop, manufacture, market, sell or distribute any product
other than the Business Product or any other product that (a) accumulates in
lymphatic tissue or tumor-draining lymph nodes for the purpose of (i) lymphatic
mapping or (ii) identifying the existence, location or staging of cancer in a
body, or (b) provides for or facilitates any test or procedure that is
reasonably substitutable for any test or procedure provided for or facilitated
by the Business Product.

 

1.3Sublicenses.

 

(a)The license granted under Section ‎1.1 (the “License Grant”) may be
sublicensed to any third party with prior written notice to Buyer, provided that
Seller shall ensure that any sublicense of the License Grant that it (or its
sublicensee) enters into (a “Sublicense”):

 

(i)contains terms no less protective of Buyer’s rights than those set forth in
this Agreement;

 

(ii)if the sublicensee is a sublicensee of the Licensed IP with respect to the
New Products, expressly prohibits the sublicensee from manufacturing, marketing,
selling or distributing any Competing Products and expressly provides Seller
with a right to terminate the Sublicense in the event the sublicensee fails to
comply with such prohibition; and

 

(iii)        is not in conflict with this Agreement.

 

(b)Seller shall and shall ensure that its sublicensees provide Buyer with a
complete electronic or paper copy of each Sublicense within thirty (30) days
after execution of the Sublicense.

 

(c)Seller shall be fully responsible and liable to Buyer for any breach of the
terms of this Agreement or any sublicense by its sublicensees (or its
sublicensees’ sublicensees).

 

 2 

 

 

(d)In the event any sublicensee manufactures, markets, sells or distributes any
Competing Products, in addition to exercising any termination rights it may have
under the relevant sublicense, Seller shall immediately: (i) notify Buyer in
writing, including providing Buyer with all information regarding the Competing
Products sold or distributed by the sublicensee as requested by Buyer; and (ii)
pay to Buyer an amount equal to two times (2x) Buyer’s then-current list price
of the Business Product in the Territory (as of the date of Seller’s notice
under clause (i)) for each Competing Product that the sublicensee has sold or
distributed. Seller acknowledges that in the event a Seller sublicensee sells or
distributes any Competing Product, the damages which Buyer will sustain may be
difficult to ascertain and such amount in clause (ii) is reasonable, does not
constitute a penalty, and Seller shall not contest the reasonableness of such
amount in any Action commenced by either Party with respect to this Agreement.

 

1.4Seller Marks. Exhibit A to this Agreement sets forth the Contracts (the
“Existing Licenses”) under which Seller has committed, as of the date of the
APA, to license the trademarks identified in the exhibit (the “Licensed Marks”)
to the distributors identified in the exhibit (the “Licensed Distributors”) for
the purpose of using such Licensed Marks in connection with marketing, selling
and distributing the Ex-America Products in one or more jurisdictions of the
Licensed Territory. Subject to the terms and conditions of this Agreement, Buyer
hereby grants to Seller a non-transferable and royalty-free nonexclusive right
to allow the Licensed Distributors to use the Licensed Marks only for the
purpose of marketing, selling and distributing the Ex-America Products in one or
more jurisdictions of the Licensed Territory, subject to the terms and
conditions of the Existing Licenses and this Section ‎1.4). Except as expressly
set forth in the foregoing license grant (“Trademark License”), nothing in this
Agreement grants or confers to Seller (or its distributors) any right, title or
interest in or to the Seller Marks or any goodwill associated with the Seller
Marks (notwithstanding that they form part of the Acquired Assets) and Seller
and its distributors have no right to use the Seller Marks in any other manner,
for any other purpose or in any other territory. In addition, nothing in this
Agreement shall be construed as limiting, preventing, or restricting, in any
manner, Buyer’s right to use, to license any third party to use, or to register
the Seller Marks in any manner whatsoever anywhere in the world. Except pursuant
to the Existing Licenses, Seller shall not at any time make any commitments or
grant any rights with respect to the Seller Marks without the prior written
consent of Buyer. Without limiting the foregoing:

 

(a)Seller shall ensure that the Licensed Marks are not used by any Licensed
Distributors in a manner that would disparage, tarnish, or dilute the
distinctive quality of the Licensed Marks or the reputation or goodwill
represented by the Licensed Marks or which would reflect adversely on the Seller
Marks, Buyer or its Affiliates, the Ex-America Products or any other products or
services of Buyer or its Affiliates;

 

(b)Seller shall, to the extent permitted by the applicable Existing License (or,
if not permitted by the applicable Existing License, Seller shall use its
commercially reasonable efforts to), cause the Licensed Distributor, upon
reasonable advance notice, to allow Seller and its designees (including Buyer
and its Affiliates) to access and inspect any and all of the Licensed
Distributor’s facilities and to inspect, copy and audit the Licensed
Distributor’s books and records, in each case, to the extent related to the
Licensed Distributor’s use of any of the Licensed Marks and to confirm that the
Licensed Marks are not used or planned to be used by the Licensed Distributor in
any manner that would or could reasonably be expected to result in a violation
of Section ‎1.4(a);

 

 3 

 

 

(c)without limiting any rights or remedies available to Buyer, in the event
Seller or its distributors use any Seller Marks outside the scope or in
contravention of the Trademark License or this Section ‎1.4, Seller shall turn
over to Buyer all revenues derived from such unauthorized use and promptly
withdraw the relevant product and materials from the market in consultation with
Buyer;

 

(d)Seller shall not modify the Licensed Marks in any form or manner unless
approved in advance in writing by Buyer;

 

(e)Seller shall pass through to Buyer any royalties paid by a Licensed
Distributor to Seller to the extent expressly attributable to a license of the
Licensed Marks and not attributable to any other rights licensed by Seller to
the Licensed Distributor; and

 

(f)to the extent Seller or its distributors market, distribute or sell any New
Products or Ex-America Products not covered by the Trademark License under this
Agreement, such New Products and Ex-America Products shall be:

 

(i)marketed, distributed and sold under a different trademark, service mark,
service names, brand, trade dress and logos than any Seller Marks, including
“Lymphoseek®”; and

 

(ii)otherwise differentiated from the Seller Marks, including “Lymphoseek®” and
the Business Product, to ensure that end customers in the Licensed Territory and
other third parties could not reasonably confuse or substitute such New Products
or Ex-America Products for the Business Product or Seller Marks.

 

Without limiting any other remedies or rights that may be available to Buyer
(including under Section ‎7.4), Buyer may immediately terminate the Trademark
License upon written notice to Seller if Seller breaches this Section ‎1.4 and
fails to remedy such breach within 30 days after receiving notice of the breach
by Buyer; provided that (A) if the breach is attributable solely to a particular
Licensed Distributor, then such termination shall apply only with respect to
such Licensed Distributor and the Trademark License will remain in full force
and effect with respect to Seller and each other Licensed Distributor, and (B)
if the breach is attributable solely to Seller, then such termination shall
apply only with respect to Seller and the Trademark License (as a pass through
to each Licensed Distributor) will remain in full force and effect with respect
to each Licensed Distributor as long as such Licensed Distributor grants Buyer
the right as an express third party beneficiary to enforce Seller’s rights under
the applicable Existing License.

 

 4 

 

 

1.5Patent Marking. Seller shall mark any and all New Products and Ex-America
Products in accordance with the applicable patent marking laws. Seller shall be
responsible for all monetary and legal liabilities arising from or caused by
failure to abide by applicable patent marking laws and any type of incorrect or
improper patent marking for any New Products or Ex-America Products.

 

1.6Government Rights. Seller acknowledges and agrees that the License Grant
shall be subject to any rights or duties to the applicable Governmental
Authorities or any academic institutions if the Intellectual Property Rights
were created or invented in the course of government-funded or academic
institution-funded research or using government or academic institution
resources or personnel prior to the Effective Date, and Seller agrees that it
would be subject to such rights and duties.

 

1.7Permission to Reference Data. Seller shall not have the right to use,
reference, modify, amend or supplement any of the Product Registrations (and
Buyer shall not be obligated to permit any such use, reference, modification,
amendment or supplement), except that Seller shall have the right to reference
data in IND 061757 and NDA 202207 only to the extent reasonably necessary for
Seller to develop, manufacture, market, sell or distribute New Products under
one or more new product registrations.

 

1.8Costs and Expenses.

 

(a)Seller shall be responsible for all costs and expenses incurred by or on
behalf of Buyer in connection with Seller’s exercise of its rights under this
Agreement, including any costs and expenses incurred by or on behalf of Buyer if
Seller submits any new IND, NDA, clinical trial or other product registration or
references Buyer’s data as described in Section 1.7.

 

(b)Buyer may invoice Seller any costs and expenses payable under this Agreement
and Seller shall pay each invoice within 30 days of the date of each invoice.

 

 5 

 

 

1.9Breach of License Grant. If Seller markets, sells or distributes the Business
Product or any Competing Product in the Territory and Seller fails to cure such
breach to Buyer’s reasonable satisfaction within 30 days of Buyer’s notice to
Seller (or if such cure cannot reasonably be accomplished within such original
30-day period, and Seller notifies Buyer in writing within such 30-day period of
Seller’s intention and proposed steps to cure and thereafter diligently pursues
the same, then Seller will have such additional period of time (not to exceed 60
days following expiration of the original 30-day period) as is necessary to
accomplish such cure), then, without limiting any other remedies or rights that
may be available to Buyer (including under Section ‎7.4), upon notice from Buyer
to Seller, (a) the exclusive license granted to Seller under Section ‎1.1(a)
shall be converted to a non-exclusive license, and Buyer’s obligations and
Seller’s rights under Sections ‎1.2, ‎2.4, ‎2.5 and ‎2.6 shall no longer apply
and (b) Seller shall use reasonable best efforts to cause Buyer to receive the
same or substantially similar rights, on a non-exclusive basis, as Seller
currently has under the License Agreement between Seller and the University for
Case No. SD1998-088, effective July 14, 2014, which contemplates a field of use
for all diagnostic, detection and therapeutic uses in targeting of CD206
receptor positive cells, excluding diagnostic uses covered by license agreement
#2002-03-0237.

 

2.Ownership, Prosecution, Defense and Enforcement of Licensed IP

 

2.1No Other Rights. Nothing in this Agreement shall be interpreted as conferring
by implication, estoppel or otherwise any license or rights under any
Intellectual Property Rights or other rights, other than those expressly granted
under the License Grant. Seller acknowledges and agrees that Buyer has no
obligation to deliver or furnish to Seller any information, materials or items
other than those set forth in this Agreement or the APA.

 

2.2Ownership. Subject to the License Grant, Buyer shall remain the sole and
exclusive owner of any and all right, title and interest in and to the Licensed
IP, and all modifications, improvements, enhancements, and derivative works of
the Licensed IP created, conceived, discovered, first reduced to practice or
invented by or on behalf of Buyer. Seller shall not, and shall not direct or aid
any third party to, attack, dispute, or otherwise challenge Buyer’s ownership of
or the validity of the Licensed IP. Subject to Buyer’s ownership in and to the
Licensed IP, Seller shall remain the sole and exclusive owner of any and all
right, title and interest in and to any modifications, improvements,
enhancements, and derivative works of the Licensed IP created, conceived,
discovered, first reduced to practice or invented by or on behalf of Seller,
provided that Seller shall not, at any time during the term of this Agreement or
thereafter, file or have filed any patent applications that claim priority to
any Licensed IP except with the prior written consent of Buyer (which may be
reasonably withheld by Buyer).

 

2.3Buyer’s Prosecution, Defense and Enforcement Rights. Without limiting the
foregoing but subject to Buyer’s obligations under Section ‎2.4, Buyer shall
retain the sole right and full discretion to determine the protection mechanism
of the Licensed IP and to file, record, prosecute, abandon prosecution of,
maintain, discontinue maintenance of and/or defend or enforce its right, title
and interest in and to any and all Licensed IP. Buyer shall be entitled to any
and all recovery or settlement received in connection with any suit or claim
initiated or pursued by Buyer.

 

 6 

 

 

2.4Seller’s Prosecution Rights. Seller may from time to time consult with Buyer
(or Buyer’s external patent counsel) regarding the filing, prosecution or
maintenance of any patents or patent applications that form part of the Licensed
IP and comment on all relevant material matters related to prosecution of the
Licensed IP that include claims of a scope that in whole or in part are directed
to the Field. Buyer shall reasonably consider any such comments provided by
Seller, and Buyer will within a reasonable time either:

 

(a)implement such comments received from Seller itself (or direct its external
patent counsel to do so), at Seller’s sole cost and expense (including legal
fees and filing, prosecution and maintenance fees) and in a manner as reasonably
determined by Buyer having regard to how Seller’s comments may affect any claims
directed in whole or in part to the Business or the Business Product. Buyer
shall keep Seller reasonably informed regarding matters related to the
implementation of Seller’s comments under this clause (a) and shall, without
limitation: (i) provide (or direct its external patent counsel to provide)
Seller with access to copies of all material documentation and correspondence
relating to the filing, prosecution and maintenance of the relevant Licensed IP
so that Seller may remain informed with respect thereto; and (ii) give Seller,
at Seller’s expense, reasonable opportunity to consult with Buyer (or its
external patent counsel) regarding such filing, prosecution, maintenance and to
comment on all relevant material matters related to prosecution of the Licensed
IP with claims of a scope that in whole or in part are directed to the Field.
Seller shall, at its sole cost and expense, provide all reasonable assistance to
Buyer, as requested by Buyer, to assist Buyer in implementing Seller’s comments
under this clause (a); or

 

(b)authorize Seller to implement such comments itself, in which case Seller
shall be completely responsible for the prosecution of the relevant Licensed IP,
and all related costs and expenses (including legal fees and filing, prosecution
and maintenance fees). Seller shall keep Buyer reasonably informed regarding
matters related to its prosecution activities under this clause (b) and shall,
without limitation: (i) provide (or direct its external patent counsel to
provide) Buyer with access to copies of all material documentation and
correspondence relating to the filing, prosecution and maintenance of the
Licensed IP so that Buyer may remain informed with respect thereto; and (ii)
give Buyer, at Buyer’s expense, reasonable opportunity to consult with Seller
(or its external patent counsel) regarding such filing, prosecution, maintenance
and to comment on all relevant material matters related to prosecution of the
Licensed IP (particularly, but without limitation, to matters that may affect
any claims directed to the Business or the Business Product), provide input on
the drafting of any claims and amendments to claims and review draft responses
prior to filing with Governmental Authorities, such that Buyer is given a
reasonable opportunity to provide meaningful input in advance of any applicable
deadlines. Seller shall ensure that all comments by Buyer are reasonably
considered by Seller and its prosecuting counsel and shall implement any
comments by Buyer that relate to the Business or the Business Product. Buyer
shall, at Seller’s sole cost and expense, provide all reasonable assistance to
Seller and provide and execute all documents prepared and reasonably requested
by Seller, to assist Seller in exercising its rights under this clause (b).

 

 7 

 

 

Buyer’s decision to implement Seller’s comments under clause (a) or authorize
Seller to implement such comments itself under clause (b) shall be made in
consultation with Seller, having reasonable regard to the subject matter, scope
and territory of the Licensed IP, the nature of the proposed prosecution
activities, Seller’s interests in protecting its rights with respect to the
Field and Buyer’s interests in protecting its rights with respect to the
Business Product and Business.

 

2.5Abandonment of Licensed IP. In the event Buyer elects, in its sole
discretion, not to pursue, maintain or retain a particular patent or patent
application that forms part of the Licensed IP, Buyer shall so notify Seller
and, subject to the rights of relevant Governmental Authorities and any other
contractual obligations to research sponsors, Buyer will authorize Seller to
assume the filing, prosecution and/or maintenance of such patent or patent
application in Buyer’s name or Seller’s name, at Seller’s option, and at
Seller’s sole cost and expense, and such notification will be in reasonable time
for Seller to satisfy any agency or judicial requirements. In such event, Buyer
shall provide to Seller any authorization necessary to permit Seller to pursue
and/or maintain such patent right, on such economic and other terms as the
Parties shall mutually agree.

 

2.6Defense and Enforcement of Licensed IP. The Parties shall keep each other
informed of any alleged infringement by a third party of the Licensed IP in the
Field and any legal or administrative action by any third party against the
Licensed IP in the Field, including any oppositions, interference, derivation,
revocation, reexamination, inter partes review, post-grant review, nullity
action, compulsory license proceeding, or declaratory judgment action
(“Invalidity Action”). Any defense of an Invalidity Action by Seller shall be
governed by this Section ‎2.6. Seller may defend or enforce any Licensed IP with
the prior written consent of Buyer, which shall not be unreasonably withheld or
delayed. In the event Buyer provides Seller with written consent to defend or
enforce any Licensed IP, Seller shall defend or enforce the Licensed IP at
Seller’s sole cost and expense, shall keep Buyer reasonably informed regarding
matters related to its activities under this Section ‎2.6 and, without
limitation:

 

(a)provide (or direct its external counsel to provide) Buyer with access to
copies of all material documentation and correspondence relating to the defense
and enforcement so that Buyer may remain informed with respect thereto;

 

(b)give Buyer reasonable opportunity to consult with Seller (or its external
counsel) regarding such defense and enforcement and to comment on all relevant
material matters related to defense and enforcement of the Licensed IP
(particularly but without limiting to matters that may affect any claims
directed in whole or in part to the Business or the Business Product) and
provide input on strategy, filings and selection and use of outside counsel; and

 

 8 

 

 

(c)ensure that all comments by Buyer are reasonably considered by Seller and its
counsel and shall implement any and all comments provided by Buyer that relate
to the Business or the Business Product.

 

Buyer shall, at Seller’s request and sole cost and expense, provide all
reasonable assistance to Seller, provide and execute all documents prepared and
reasonably requested by Seller and, if required, join Seller as a party
plaintiff in the relevant suit, to assist Seller in exercising its rights under
this Section ‎2.6. Buyer may also voluntarily join Seller as a party plaintiff
in any related suit with counsel of its choice, and Seller hereby authorizes
Buyer to do so. Notwithstanding anything in the foregoing, Seller shall not
waive, release, settle or compromise any claim or make any admission as to Buyer
or Buyer’s Affiliates, without the prior written approval of Buyer, which shall
not be unreasonably withheld or delayed. Any recovery or settlement derived from
any suit or claim initiated or pursued by Seller under this Section ‎2.6 shall
first be applied to the Parties’ costs and expenses, including attorney’s fees,
in connection therewith, and any balance remaining shall then be divided equally
between the Parties.

 

3.Supply of New Products and Ex-America Products to Buyer

 

3.1Right of First Offer. If at any time during the term of this Agreement,
Seller decides to market, launch, sell or distribute any New Product, Seller
shall immediately notify Buyer in writing (the “Offer Notice”). Except pursuant
to a right of first offer granted pursuant to any of the Contracts listed in
Exhibit B (each, a “Superior ROFO”), Seller shall not offer any third party a
right to market, sell and/or distribute the New Product until at least sixty
(60) days after the Offering Notice is given to Buyer (plus the amount of time
in which any Licensed Distributor has to exercise a Superior ROFO). Following
Buyer’s receipt of the Offer Notice, at Buyer’s option, which Buyer may exercise
in its sole discretion, the Parties shall negotiate in good faith the terms that
will apply to Buyer’s marketing, selling and/or distribution of such New Product
(the “Distribution Agreement”), subject to Section ‎3.2 and provided that (i)
Buyer may terminate the negotiations at any time, and (ii) Seller may terminate
the negotiations in the event a Licensed Distributor exercises the same right
under a Superior ROFO. If the Parties, despite their good faith negotiations are
unable to agree to a Distribution Agreement during such 60-day period, as
extended (or such other period as mutually agreed to by the Parties), or Buyer
or Seller terminates the negotiations as provided above, Seller shall have the
right to market, launch, sell and distribute the New Product without restriction
hereunder.

 

 9 

 

 

3.2Most Favored Customer. Seller acknowledges and agrees that the terms and
conditions under which Seller may grant Buyer a right to market, sell or
distribute any New Product under a Distribution Agreement, including the amounts
payable by Buyer under the Distribution Agreement (the “Distribution Terms”),
shall be at least as favorable as the terms granted by Seller to its other
distributors, customers or resellers of the New Product in the country in which
Buyer intends to market, sell or distribute the New Product (if applicable),
under agreements signed before, on or after the effective date of the
Distribution Agreement and to whom Seller provides products similar to the New
Product. If the terms granted by Seller to another one of its distributors,
customers or resellers are, considering the foregoing, more favorable than the
terms under the Distribution Terms (such as if the amounts payable by the
Seller’s other distributors, customers or resellers are lower than the amounts
payable by Buyer), then the Distribution Agreement shall be retrospectively
amended to provide Buyer with the benefit of such more favorable terms on and
from the first date on which such more favorable terms first became effective
for Seller’s other distributors, customers or resellers. Every six (6) months
commencing from the effective date of the Distribution Agreement, Seller shall
certify in writing to Buyer that it has complied with this Section.

 

3.3No Obligation. Without limiting Buyer’s rights under Section ‎3.1 or ‎3.2,
nothing in this Agreement shall create an obligation on Buyer to market, launch,
buy, sell, supply, resell or distribute any New Products or Ex-America Products.

 

4.UCSD Patents

 

4.1Definitions. For the purpose of this Section ‎4 only, any capitalized terms
which have not been defined in this Agreement have the meanings given to them in
the UCSD License Agreements (defined below).

 

4.2Background. Each of the Parties has entered into a license agreement with The
Regents of the University of California (the “University”), represented by its
San Diego campus (the “UCSD License Agreements”), for the license of the
University’s rights in any of the following: (a) the US patent application
(serial number 09/569,466, titled “MACROMOLECULAR CARRIER FOR DRUG AND
DIAGNOSTIC AGENT DELIVERY”) disclosing and claiming the Invention, filed by
Inventor and assigned to the University; (b) continuing applications thereof
including divisions, substitutions, and continuations-in-part (but only to the
extent the claims thereof are entirely supported in the specification and
entitled to the priority date of the parent application), and (c) any patents
issuing on said applications including reissues, reexaminations and extensions;
and any corresponding foreign applications or patents. Under such UCSD License
Agreements, Buyer and Seller have separately agreed to reimburse the University
for certain Patent Costs and have been granted certain rights with respect to
the infringement and defense of Patent Rights. This Section ‎4 is intended to
set forth each Party’s rights and obligations as between Buyer and Seller, with
respect to the matters described in the foregoing sentence. The Parties
acknowledge that nothing in this Agreement is intended to affect or limit the
rights of the University under the UCSD License Agreements.

 

 10 

 

 

4.3Maintenance Fees. As between Buyer and Seller:

 

(a)Seller shall be responsible for any and all out-of-pocket expenses for the
maintenance of all patents filed in the Licensed Territory (as defined in
Section ‎1.1(b) of this Agreement) included in the Patent Rights, and Seller
shall ensure that all such expenses are reimbursed to the University in
accordance with the terms of its UCSD License Agreement;

 

(b)Buyer shall be responsible for any and all out-of-pocket expenses for the
maintenance of all patents filed in the Territory (as defined in the APA)
included in the Patent Rights, and Buyer shall ensure that all such expenses are
reimbursed to the University in accordance with the terms of its UCSD License
Agreement; and

 

(c)any other Patent Costs that are required to be reimbursed under the UCSD
License Agreement shall be allocated between the Parties in accordance with a
written amendment to this Agreement executed by both Parties.

 

4.4Enforcement and Defense of UCSD Patents. Each Party may exercise its rights
and fulfill its obligations with respect to the infringement, enforcement and
defense of any Patent Rights (including with respect to Invalidity Actions
relating to the Patent Rights) in accordance with its respective UCSD License
Agreement, and without any obligation to the other Party except as set forth in
this Section ‎4.4. Seller may not defend or enforce any Patent Rights under its
UCSD License Agreement (including but not limited to the defense of Invalidity
Actions), except with the prior written consent of Buyer, which shall not be
unreasonably withheld or delayed. In the event Buyer provides Seller with
written consent to defend or enforce any such Patent Rights and Seller is
permitted to defend or enforce the Patent Rights under its UCSD License
Agreement, Seller shall defend or enforce the Patent Rights at Seller’s sole
cost and expense, shall keep Buyer reasonably informed regarding matters related
to its activities under this Section ‎4.4 and shall, without limitation:

 

(a)provide (or direct its external counsel to provide) Buyer with access to
copies of all material documentation and correspondence relating to the defense
and enforcement so that Buyer may remain informed with respect thereto;

 

(b)give Buyer reasonable opportunity to consult with Seller (or its external
counsel) regarding such defense and enforcement and to comment on all relevant
material matters related to defense and enforcement of the Licensed IP
(particularly but not limited to such matters that may affect the Business or
the Business Product) and provide input on strategy, filings and selection and
use of outside counsel; and

 

 11 

 

 

(c)ensure that all comments by Buyer are reasonably considered by Seller and its
counsel and shall implement any and all comments by Buyer which relate to the
Business or the Business Product.

 

4.5If permitted by the University, Buyer may voluntarily join Seller in the suit
initiated by Seller with counsel of Buyer’s choice at Buyer’s sole cost. If
necessary to maintain a lawsuit initiated by Seller, Buyer will, at Seller’s
sole cost, join Seller in any infringement suit necessary to enforce Seller’s
rights. Notwithstanding anything in the foregoing, Seller shall not waive,
release, settle or compromise any such claim or make any admission as to Buyer
or Buyer’s Affiliates, without the prior written approval of Buyer, which shall
not be unreasonably withheld or delayed.

 

5.Term And Termination

 

5.1Term. The term of the Agreement shall commence as of the Effective Date and
shall continue perpetually unless terminated in accordance with Section ‎5.2 or
‎5.3.

 

5.2Termination by Buyer. Without limiting any other rights or remedies that may
be available to Buyer, Buyer may terminate this Agreement upon written notice to
Seller if Seller or any of its Affiliates, or any other Person acting under
direction of Seller or any such Affiliate, directly or indirectly, files or
takes any action to challenge any of Buyer’s or its Affiliate’s rights in the
Licensed IP or any University-owned patent licensed under the UCSD License
Agreements in the Territory, and Seller fails to reverse and cure the challenge
to Buyer’s reasonable satisfaction within 30 days of Buyer’s notice to Seller
(or if such reversal and cure cannot reasonably be accomplished within such
original 30-day period, and Seller notifies Buyer in writing within such 30-day
period of Seller’s intention and proposed steps to reverse and cure and
thereafter diligently pursues the same, then Seller will have such additional
period of time (not to exceed 60 days following expiration of the original
30-day period) as is necessary to accomplish such reversal and cure).

 

5.3Termination by Seller. Seller may terminate this Agreement upon at least 90
days’ written notice to Buyer, provided that such notice shall state Seller’s
reason for terminating this Agreement.

 

5.4Effect of Termination. Upon termination of this Agreement for any reason:

 

(a)neither Party’s obligation or liability accrued or any rights arising under
this Agreement prior to such termination shall be impaired or affected;

 

(b)Seller’s rights to the Licensed IP shall immediately cease;

 

(c)at Buyer’s option, Seller shall destroy or deliver to Buyer any of Buyer’s
Confidential Information in Seller’s or its Sublicensees’ possession or control,
including written and electronic records (and copies thereof) that contain
Confidential Information of Buyer or the Licensed IP and materials that are
based on or use or incorporate any Confidential Information of Buyer or the
Licensed IP, and certify to Buyer that it has complied with this Section
‎5.4(c); and

 

 12 

 

 

(d)Sections ‎1.2, ‎1.3(b), ‎1.3(d), ‎1.7, ‎1.8, ‎2.1, ‎2.2 and ‎4 to ‎8
(inclusive) shall survive any termination of this Agreement.

 

6.Confidentiality

 

6.1Definition. “Confidential Information” means any and all non public
information or other confidential or proprietary information disclosed by or on
behalf of Buyer to Seller, whether orally or in writing, that is either: (a)
conspicuously marked or otherwise identified as confidential or proprietary at
the time of disclosure; or (b) should reasonably be understood by Seller to be
confidential based upon the nature of the information disclosed or the
circumstances of the disclosure. Confidential Information includes the Licensed
IP.

 

6.2Nonuse and Nondisclosure. Seller shall not: (a) use any Confidential
Information other than for the purpose of exercising its rights under the
License Grant; or (b) disclose any Confidential Information to any third party.
Seller shall take all reasonable precautions to prevent any unauthorized
disclosure of Confidential Information, at least by exercising no less than the
same degree of care as Seller exercises with respect its own proprietary and
confidential information. If Seller receives a subpoena or other validly issued
administrative or judicial process requesting Confidential Information, it will,
to the extent legally permissible, promptly notify Buyer, and provide reasonable
assistance to Buyer to object to, oppose, squash or otherwise limit the subpoena
or process.

 

7.Liability

 

7.1Disclaimer. SELLER ACKNOWLEDGES AND AGREES THAT THE LICENSED IP IS LICENSED
“AS IS” WITHOUT ANY WARRANTY, EXPRESS OR IMPLIED. BUYER DISCLAIMS AND SHALL NOT
BE LIABLE FOR ANY WARRANTIES, REPRESENTATIONS, GUARANTEES, COVENANTS AND
OBLIGATIONS OF ANY KIND OR NATURE, WHETHER EXPRESS OR IMPLIED, INCLUDING THOSE
RELATING TO THE USEFULNESS, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, VALIDITY, PERFORMANCE, MARKETABILITY OR TITLE OF THE LICENSED
IP OR SELLER’S EXERCISE OF ITS RIGHTS UNDER THIS AGREEMENT. SELLER ASSUMES THE
ENTIRE RISK AND RESPONSIBILITY FOR THE SAFETY, EFFICACY, PERFORMANCE, DESIGN,
MARKETABILITY, TITLE, AND QUALITY OF ALL PRODUCTS WHICH PRACTICE OR USE THE
LICENSED IP (OTHER THAN ANY PRODUCTS OF BUYER OR BUYER’S OTHER LICENSEES OR ANY
USE OF THE LICENSED IP BY BUYER OR ITS OTHER LICENSEES). Seller hereby covenants
not to sue Buyer or its Affiliates with respect to any of the matters which are
disclaimed by Buyer in this Section ‎7.1.

 

 13 

 

 

7.2Limitation of Liability. In no event shall Buyer or its Affiliates be
responsible or liable for any indirect, special, punitive, incidental, or
consequential damages or lost profits, lost business, lost reputation, lost
opportunity, or intellectual property infringement to Seller, regardless of
legal theory.

 

7.3Application. The disclaimers and limitations in this Section ‎7 apply even
though Buyer or its Affiliates may have been advised of the possibility of the
relevant loss or damage.

 

7.4Indemnification. Seller shall, and will require its Sublicensees (including
distributors) to, indemnify, hold harmless, and defend Buyer and its Affiliates,
and each of their officers, employees, sublicensees, distributors, customers,
representatives and agents, against any and all claims, suits, losses, damages,
costs, fees, and expenses, including any indirect, special, punitive,
incidental, or consequential damages, and any profits, lost business or lost
opportunity, regardless of legal theory, in connection with: (a) Seller’s
exercise of its rights under this Agreement; (b) the New Products or Ex-America
Products; (c) Seller’s breach of this Agreement; or (d) any act or omission by
Seller, any Licensed Distributor or any Person acting under Seller’s control
that results in: (i) a material reduction of Buyer’s ability to use, design,
develop, manufacture, use, import, export, offer for sale, sell, license,
reproduce, distribute, or otherwise exploit or commercialize any Business
Product; (ii) the withdrawal or any adverse effect on any IND, NDA, clinical
trial or other product registration; (iii) Buyer or its Subsidiaries to be in
breach or violation of any condition under any IND, NDA, clinical trial or other
product registration or any Laws applicable to the Business Product; or (iv) any
Governmental Authority commencing or threatening an investigation, audit,
Action, suit, hearing, charge, claim, demand, notice or other proceeding (each,
an “Indemnified Claim”). Nothing is indemnified if Seller is merely providing a
regulatory agency with information regarding an adverse event. Without limiting
the foregoing obligations of Seller, where an Indemnified Claim is asserted by a
third party, Buyer will have the right at its option, to have sole control over
the defense, settlement, compromise, admission, or acknowledgment of the
Indemnified Claim, or to request that Seller undertake the defense, settlement,
compromise, admission, or acknowledgment of the Indemnified Claim. If Buyer
notifies Seller that Buyer shall have sole control over the defense, settlement,
compromise, admission, or acknowledgment of the Indemnified Claim, Seller shall
at Seller’s own cost and expense, provide all assistance as requested by Buyer.
If Buyer requests that Seller undertakes the defense, settlement, compromise,
admission, or acknowledgment of the Indemnified Claim, Seller shall immediately
comply with such request, keep Seller reasonably informed of the progress of the
Indemnified Claim (including providing all information as requested by Buyer)
and allow Buyer to reasonably participate, at Buyer’s sole cost and expense, in
such defense, settlement, compromise, admission, or acknowledgment using counsel
of Buyer’s choice. Notwithstanding anything in the foregoing, Seller shall not
waive, release, compromise or settle any Indemnified Claim that may adversely
affect Buyer in any manner, without Buyer’s prior written approval.

 

 14 

 

  

8.Miscellaneous

 

8.1Compliance with Laws. Seller shall comply with all Legal Requirements,
including all applicable United States and foreign laws with respect to the
transfer of New Products and Ex-America Products and related technical data to
foreign countries, including the International Traffic in Arms Regulations and
the Export Administration Regulations, in the exercise of its rights and
fulfillment of its obligations under this Agreement.

 

8.2Right to Injunction. Seller acknowledges that the Licensed IP possesses
special, unique and extraordinary characteristics which could make difficult the
assessment of monetary damages, which Buyer could sustain due to a breach or
threatened breach by Seller of this Agreement, such as Seller’s unauthorized use
of the Licensed IP or the Confidential Information. Seller recognizes and
acknowledges that such unauthorized activities or breaches of obligations could
cause irreparable injury to Buyer and specifically agrees that injunctive and
other equitable relief is appropriate in the event of a breach or threatened
breach by Seller of this Agreement. Such equitable relief shall not be exclusive
of or in lieu of any other remedies available to Buyer. Buyer’s pursuit of
equitable remedies hereunder shall not be deemed to be an election of remedies
by Buyer. Seller agrees to waive any requirement for the security or posting of
any bond in connection with such remedy.

 

8.3Entire Agreement. This Agreement together with the Transaction Documents
constitutes the entire agreement between Seller and Buyer in relation to the
subject matter set forth herein. Any prior agreements, letters of intent, term
sheets or understandings among Seller and Buyer, and any representations or
statements made by or on behalf of Buyer or any of its Affiliates to Seller,
whether written or oral, with respect to the subject matter of this Agreement
are superseded to the extent not expressly included in this Agreement or the
APA.

 

8.4Assignment. Seller shall not assign, transfer, or delegate any of its
obligations under this Agreement, in whole or in part, without Buyer’s prior
written consent. Any attempt to assign, transfer, or delegate in breach of the
foregoing assignment shall be null and void and of no force or effect. Buyer may
assign this Agreement at any time and Seller hereby agrees to any such
assignment.

 

8.5Counterparts. This Agreement may be executed in multiple counterparts and by
facsimile or other means of electronically imaging a signature, each of which,
when taken together, shall constitute one and the same instrument.

 

8.6Relationship of Parties. The Parties are independent contractors. There is no
relationship of principal to agent, master to servant, employer to employee, or
franchiser to franchisee between the Parties. Neither Party has the authority to
bind the other or incur any obligation on its behalf.

 

 15 

 

 

8.7Incorporation by Reference and Notices to Seller. Sections 1, 9.1, 9.3, 9.5,
9.8, 9.10, 9.11, 9.13, 9.14 and 9.15 of the APA are hereby incorporated into
this Agreement by reference; provided that, for purposes of providing any
notice, request instruction or other document to be given hereunder to Seller, a
copy thereof shall be provided, in addition to the Persons set forth in Section
9.1, to: Porzio Bromberg & Newman in DC. Attention: Scott Chambers, Facsimile:
(202) 517-6322, email: SAChambers@pbnlaw.com.

 

Signature Page follows

 

 16 

 

 

IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement as of the Effective Date.

 

Navidea Biopharmaceuticals, Inc.   Cardinal Health 414, LLC       By:     By:  
  Name:     Name:   Title:     Title:

  

 

 

  

Exhibit E

 

Form of Transition Services Agreement

  

This TRANSITION SERVICES AGREEMENT (“Agreement”), is made as of [●], 2016, by
and between Navidea Biopharmaceuticals, Inc., a Delaware corporation (the
“Seller”), and Cardinal Health 414, LLC, a Delaware limited liability company
(“Buyer”). Buyer and Seller are each referred to herein as a “Party” and,
collectively, as the “Parties.”

 

RECITALS

 

A.           Buyer and Seller are parties to that certain Asset Purchase
Agreement, dated as of November 23, 2016 (the “Asset Purchase Agreement”),
pursuant to which Buyer agreed to acquire from Seller, and Seller agreed to
sell, assign, convey and transfer to Buyer, certain assets and liabilities
associated with the Business in the Territory. Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Asset Purchase Agreement.

 

B.           In connection with the transactions contemplated by the Asset
Purchase Agreement, Buyer and Seller desire to enter into an arrangement whereby
Seller will provide certain Services (as defined below) to Buyer in connection
with the Business, all pursuant to the terms and conditions set forth in this
Agreement.

 

C.           This Agreement is being executed and delivered by Buyer and Seller
concurrently with the Closing under the Asset Purchase Agreement, as
contemplated by Section 2.9 thereof.

 

NOW, THEREFORE, in consideration of the mutual benefits to be derived from this
Agreement (as well as the Asset Purchase Agreement) and of the representations,
warranties, conditions, agreements and promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto, intending to be legally bound, agree as
follows:

 

AGREEMENT

 

1.          Services.

 

(a)          During the Transition Period, Seller agrees to provide, or to cause
its Affiliates to provide, to Buyer or any Affiliate of Buyer the following
services (collectively, the “Services”): (i) the services, including access to
records, information, systems and personnel, as described on Exhibit A for the
respective service periods specified on Exhibit A; and (ii) such other services,
including access to records, information, systems and personnel, as may be
requested by Buyer or any Affiliate of Buyer from time to time with respect to
(A) any Product Registrations or other approvals, licenses or registrations of
the Business Product in the Territory or (B) any Payment Claims (as defined
below).

 

 

 

 

(b)          From time to time during the Transition Period, Buyer may identify
additional services that (i) were performed by Seller in connection with the
Business immediately prior to the Closing Date or (ii) are necessary for the
operation of the Business or otherwise to effectuate an orderly transition of
the Business to Buyer, in each case, that were inadvertently omitted from the
original Services (collectively, the “Additional Services”). Except as set forth
in the next sentence, the Parties shall amend Exhibit A to include a description
of any such Additional Service requested by Buyer, the time period during which
the Additional Service will be provided and any other terms applicable thereto,
and such Additional Services will thereafter constitute “Services” to be
provided by Seller in accordance with the terms of this Agreement. If Seller
reasonably believes the performance of any Additional Service requested by Buyer
pursuant to this Section 1(b) will significantly disrupt its operations, then
Buyer and Seller shall negotiate in good faith to establish terms under which
Seller can provide such Additional Services, but Seller will not be obligated to
provide such Additional Service if following such good faith negotiations, the
Parties are unable to reach agreement on the terms of such Additional Service.

 

(c)          Standard of Service. Seller shall (or shall cause one or more of
its Affiliates to) perform the Services in accordance with Buyer’s reasonable
instructions, timelines and guidelines and in substantially the same manner, and
with at least the same level of care and effort as the same or similar services
were provided by Seller and its Affiliates in respect of the Business pursuant
to Seller’s historical practices in operating the Business, including with
respect to manner, amount, timeliness, priority and quality. In any event,
Seller (or its Affiliates) will perform the Services with no less than a
commercially reasonable level of care and effort and in accordance with all
applicable Legal Requirements.

 

(d)          Subcontractors. Seller may provide any or all of the Services
through or with the assistance of one or more third-party subcontractors;
provided that, if such subcontractor has not been engaged by Seller with respect
to such Service in connection with the Business for the 12 consecutive months
prior to the date hereof, Seller shall obtain the prior written consent of
Buyer, which may be withheld in Buyer’s sole discretion, to hire such
subcontractor. Seller will remain responsible, and will be liable, for the
Services performed by any subcontractors. Seller will be Buyer’s sole point of
contact regarding the Services, including with respect to payment.

 

2.          Term of Agreement; Extension.

 

(a)          Term. The term of this Agreement (the “Transition Period”) shall
commence on the Closing Date and, unless extended pursuant to Section 2(b) or by
the mutual written agreement of the Parties, shall terminate on the later of (i)
the date upon which Seller’s obligation to provide Services according to Exhibit
A (as amended) expires such that Seller has no continuing obligation to perform
any Services hereunder and (ii) eighteen (18) months after the date of this
Agreement. Buyer may, in its sole discretion, terminate any category of Services
upon thirty (30) days prior written notice to Seller, which notice shall specify
the Services(s) to be terminated and the date of termination.

 

(b)          Option to Extend Service Term. Upon written request from Buyer
delivered to Seller no later than thirty (30) days prior to the expiration date
for any category of Services set forth in Exhibit A, the Parties will amend
Exhibit A with respect to such Service to extend the term of such Service for up
to thirty (30) days (or for such other period negotiated in good faith by the
Parties and set forth in such amendment to Exhibit A with respect to such
Service), on the terms and conditions contained in this Agreement.

 

 -2- 

 

 

3.          Consideration; Expenses.

 

(a)          Consideration. The Parties acknowledge and agree that the Services
will be provided in consideration of the Purchase Price paid by Buyer to Seller
pursuant to the Asset Purchase Agreement, and that no additional fees will be
charged to Buyer in respect of the Services.

 

(b)          Expenses. Seller, on behalf of itself and its Affiliates, will
obtain Buyer’s prior written approval, not to be unreasonably withheld,
conditioned or delayed, prior to incurring any out-of-pocket expenses in
connection with providing the Services. In the event that Seller or any of its
Affiliates incurs reasonable and documented out-of-pocket expenses in connection
with the provision of any Service after Buyer’s approval in accordance with the
preceding sentence (“Expenses”), Buyer shall reimburse Seller for all such
Expenses in accordance with Section 3(c). For the avoidance of doubt, the
Expenses will not include payment of any wages, bonuses, commissions, employee
benefits, including severance and worker’s compensation, or any other payments
made to employees of Seller or its Affiliates (other than reimbursement of items
otherwise constituting Expenses).

 

(c)          Invoices. Seller shall provide Buyer with monthly invoices within
fifteen (15) days following the end of each month during the Transition Period,
which shall set forth in reasonable detail and with such supporting
documentation as Buyer may reasonably request, the Expenses. Within thirty (30)
days after receipt of the invoice from Seller, Buyer will pay any undisputed
Expenses. In the event of an invoice dispute, Buyer shall deliver a written
statement to Seller no later than ten (10) days prior to the date payment is due
listing all disputed items and providing a reasonably detailed description of
each disputed item. The Parties will work in good faith to promptly resolve any
such disputes. Seller shall continue performing the Services pending resolution
of any dispute.

 

4.          Termination.

 

(a)          Termination Rights. In addition to, and not in limitation of, any
other termination rights set forth in this Agreement, this Agreement may be
terminated (i) by the mutual written consent of the Parties; (ii) by either
Party, by giving written notice to the other Party, if the other Party commits a
material breach of this Agreement, which breach is not cured within thirty (30)
days after receipt of such notice of the breach; or (iii) by either Party if the
other Party (A) files for bankruptcy, (B) becomes or is declared insolvent, or
is the subject of any proceedings (not dismissed within sixty (60) days) related
to its liquidation, insolvency or the appointment of a receiver, (C) makes an
assignment for the benefit any of its creditors, or (D) takes any corporate
action for its winding up or dissolution. For the avoidance of doubt, any
non-payment by Buyer of any Expenses it is disputing in good faith by the
applicable due date will not be deemed to be a material breach of this
Agreement.

 

(b)          Effect of Termination. Upon termination of this Agreement in its
entirety pursuant to Section 4(a), all obligations of the Parties hereto shall
terminate, except for the provisions of Sections 4(c), 5, 6 and 8.

 

 -3- 

 

 

(c)          Rights Upon Termination or Expiration. If Buyer terminates this
Agreement pursuant to Section 4(a), then Seller will provide Buyer with
reasonable information and assistance to facilitate the transition
responsibility for the Services from Seller to Buyer or its designee.

 

5.          Confidentiality. The Parties recognize that, in connection with
provision of the Services, the Parties and their Affiliates may have access to
confidential business information, proprietary information, and trade secrets of
the other Party or its Affiliates. Each Party acknowledges that such information
is valuable, and that disclosure to, or use for the benefit of, any Person could
cause substantial damage to the other Party. The Parties will, and will cause
their respective Affiliates and Representatives to, at all times maintain the
confidentiality of the other Party’s Confidential Information, and the Parties
will not, and will cause their respective Affiliates and Representatives to,
disclose any such information to any Person, nor will the Parties or their
respective Affiliates or Representatives use any of the other Party’s
Confidential Information for any purpose other than provision of the Services
hereunder. Each Party’s duty of confidentiality with regard to the other Party’s
Confidential Information will not extend to: (i) any information that, at the
time of disclosure, had been previously published and was part of the public
domain; or (ii) information that is published after disclosure, unless such
publication is a breach of this Agreement by such Person or any other obligation
of confidentiality.

 

6.          Intentionally Omitted.

 

7.          Additional Agreements.

 

(a)          Compliance with Laws. Each Party will, and will cause its
respective employees and subcontractors to, comply in all material respects with
all applicable Legal Requirements in the performance of the Services and its
other obligations under this Agreement.

 

(b)          Cooperation. Each Party will, and will cause its respective
Affiliates and Representatives to, cooperate with the other in good faith and
will take such other actions as may be reasonably requested from time to time by
the other as are necessary to accomplish the intended purpose of this Agreement
and to resolve in a commercially reasonable manner any problems that may occur
in relation to it. In furtherance of the foregoing, each Party will, upon the
other Party’s reasonable request and subject to applicable Legal Requirement,
provide the other Party with any information owned or controlled by it that is
reasonably required for the other Party to fulfill its obligations or exercise
its rights under this Agreement.

 

(c)          Required Consents. If any consent, waiver, approval, license, Order
or other authorization (“Authorization”) is required in connection with
performing the Services, Seller or one of its Affiliates shall obtain and
maintain in full force and effect such Authorization for the duration of the
Transition Period.

 

(d)          Records; Access. During the Transition Period, Seller will keep and
maintain complete and accurate written and electronic records and accounts
relating to its performance of the Services and performance of its obligations
under this Agreement. Buyer or its designee will, at no cost to Buyer, have the
right, upon reasonable advance notice and during normal business hours, to audit
and inspect Seller’s books and records relating to the Services and the
performance of Seller’s obligations under this Agreement.

 

 -4- 

 

 

(e)          Regulatory Review. Each Party will notify the other promptly of any
formal request or Order by a Governmental Authority to examine records regarding
Buyer that are maintained by Seller or to examine Seller’s performance of the
Services. Each Party will cooperate reasonably with the other Party in
connection with any such examination.

 

(f)          Operation of Business. Notwithstanding anything to the contrary in
this Agreement, including Exhibit A, following the Closing Date, Buyer shall
have the sole right to operate the Business, Acquired Assets and Assumed
Liabilities as it deems appropriate in its sole discretion, including changing
the price, marketing strategy, distribution channel or manufacturing, packaging
or testing arrangements with respect to the Business Product.

 

(g)          NDC Transition. The Parties acknowledge that as of the date hereof,
the Business Product is sold under Seller’s National Drug Code (“NDC”) numbers
and contains Seller’s trade dress, name or logo. Effective as of the date
hereof, Buyer shall be and hereby is permitted and, in connection therewith, is
granted a non-exclusive license to sell any inventory of Business Product that
Buyer acquires from Seller, either under the Asset Purchase Agreement or in
connection with the Services, using Seller’s NDC number and bearing Seller’s
trade dress, name or logo until the earliest of (i) the date that such inventory
is exhausted, (ii) the date on which inventory of the Business Product using
Buyer’s NDC number and bearing Buyer’s (or any of its Affiliates’) trade dress,
name and logo is available and approved by applicable Regulatory Authorities for
commercial sale, and (iii) the date on which this Agreement terminates.

 

(h)          Patient Assistance Programs. From and after the date hereof, Buyer
will have sole discretion over any patient assistance program related to the
Business Product, including any decision to maintain or terminate any patient
assistance program operated by Seller for the Business Product (“Seller PAPs”).
If Buyer decides to terminate any Seller PAP, then Buyer and Seller shall
reasonably agree in good faith on a joint communication to patients regarding
the wind-down and termination of that Seller PAP. If Buyer decides to maintain
any Seller PAP, then Seller shall continue to operate such Seller PAP in
accordance with the terms of this Agreement.

 

(i)          Customer Inquiries. On and after the date established by Buyer
during the Transition Period, Buyer will assume all responsibility for
responding to any customer inquiries relating to the Business Product. All
customer inquiries received by Seller or its Affiliates after such date shall be
promptly transferred to Buyer. Prior to such date, Seller shall continue to
respond to customer inquiries relating to the Business Product using the same
level of care required by Section 1(c).

 

(j)          Payment Claims. Seller will be financially responsible for one
hundred percent (100%) of the amount of any Payment Claims received prior to the
Closing Date, and Buyer will be financially responsible for one hundred percent
(100%) of the amount of any Payment Claims received after the Closing Date.
“Payment Claim” means any rebate or chargeback payable to any customer,
including prompt payment discounts, distribution service fees and administrative
fees charged by customers.

 

 -5- 

 

 

(k)          Branded Prescription Drug Fee. With respect to the Branded
Prescription Drug Fee under Section 9008 of the Affordable Care Act and any
related adjustments (“Fees”):

 

(i)          Seller will be responsible for the processing and payment of all
Fees associated with the Business Product bearing Seller’s NDCs.

 

(ii)         Seller will be financially responsible for any and all Fees based
on utilization of the Business Product bearing Seller’s NDCs up to and including
the Closing Date.  Buyer shall be financially responsible for all Fees based on
utilization of the Business Product after the Closing Date, regardless of
whether the utilization is for units that bear Seller’s or Buyer’s NDC. Buyer
will reimburse Seller for Buyer’s pro rata share of Fees and adjustments based
on utilization during the calendar year in which the Closing occurs, to be
calculated based on Closing Date.

 

(iii)        Buyer will reimburse Seller within 30 days of receipt of Seller
invoice for: (A) Buyer’s pro rata share of Fees owed based on utilization of the
Business Product bearing Seller’s NDCs during the calendar year in which the
Closing occurs, and (B) all Fees owed based on utilization of the Business
Product bearing Seller’s NDCs during subsequent calendar years.

 

8.          Miscellaneous.

 

(a)          Assignment. This Agreement may not, without the prior written
consent of the other Party, be assigned, and any attempted assignment will be
null and void; provided that Buyer may assign its rights, in whole or in part,
to an Affiliate of Buyer upon written notice of same to Seller, which assignment
will not relieve Buyer of any of its obligations hereunder. Subject to the
foregoing, this Agreement will be binding upon and inure to the benefit of the
Parties and their respective successors and permitted assigns.

 

(b)          Independent Contractor. The relationship between the Parties
established under this Agreement is that of an independent contractor and
neither Party is an employee, agent, partner, or joint venturer of or with the
other.

 

(c)          Notices. Any notice, request, instruction, or other document to be
given hereunder by any Party to the other will be in writing and will be
delivered in accordance with Section 9.1 of the Asset Purchase Agreement.

 

(d)          Exhibits. All exhibits hereto, or documents expressly incorporated
into this Agreement, are hereby incorporated into this Agreement and made a part
hereof as if set out in full in this Agreement.

 

 -6- 

 

 

(e)          Computation of Time. Whenever the last day for the exercise of any
privilege or the discharge of any duty hereunder will fall upon a Saturday,
Sunday or any date on which banks in New York City, New York are authorized to
be closed, the party having such privilege or duty may exercise such privilege
or discharge such duty on the next succeeding day which is a regular Business
Day.

 

(f)          Governing Law; Jurisdiction. This Agreement will be governed by,
and construed in accordance with, the internal Legal Requirements of the State
of Delaware, without reference to the choice of Legal Requirement or conflict of
Legal Requirements principles thereof. The Parties hereby agree and consent to
be subject to the exclusive jurisdiction of the courts of Delaware, and hereby
waive the right to assert the lack of personal or subject matter jurisdiction or
improper venue in connection with any such Action. In furtherance of the
foregoing, each Party (i) waives the defense of inconvenient forum, (ii) agrees
not to commence any Action arising out of this Agreement or any transactions
contemplated hereby other than in any such court, and (iii) agrees that a final
judgment in any such Action (including any appeals therefrom) will be conclusive
and may be enforced in other jurisdictions by suit or judgment or in any other
manner provided by Legal Requirement.

 

(g)          Waiver of Jury Trial. EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED
ON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY.

 

(h)          Entire Agreement. This Agreement, including Exhibit A attached
thereto, together with the other Transaction Documents, constitutes the entire
agreement among the parties with respect to the matters covered hereby and
supersedes all previous written, oral or implied understandings among them with
respect to such matters.

 

(i)          Severability. The invalidity of any portion hereof will not affect
the validity, force or effect of the remaining portions hereof. If it is ever
held by any Governmental Authority of competent jurisdiction that any
restriction hereunder is too broad to permit enforcement of such restriction to
its fullest extent, such restriction will be enforced to the maximum extent
permitted by Legal Requirement and, to the extent necessary, the Parties will
amend or otherwise modify this Agreement to replace any provision contained
herein that is held invalid or unenforceable with a valid and enforceable
provision giving effect to the intent of the parties.

 

(j)          No Strict Construction. Each Party acknowledges that this Agreement
has been prepared jointly by the Parties, and will not be strictly construed
against any Party. As a consequence, the Parties do not intend that the
presumptions of any Legal Requirements or rules relating to the interpretation
of Contracts against the drafter of any particular clause should be applied to
this Agreement and therefore waive their effects.

 

(k)          Failure or Indulgence not Waiver. No failure or delay on the part
of any Party in the exercise of any right hereunder will impair such right or be
construed to be a waiver of, or acquiescence in, any breach of any
representation, warranty or agreement herein, nor will any exercise of any such
right preclude any other or further exercise thereof or any other right. All
rights and remedies existing under this Agreement are cumulative to, and not
exclusive of, any rights or remedies otherwise available.

 

 -7- 

 

 

(l)          Amendment. This Agreement may be amended, at any time by the
parties. This Agreement may not be amended or modified except by an instrument
in writing signed on behalf of the Parties.

 

(m)          Counterparts. This Agreement may be executed in two or more
counterparts for the convenience of the Parties, each of which will be deemed an
original and all of which together will constitute one and the same instrument.
Delivery of an executed counterpart of a signature page to this Agreement by
facsimile or portable document format will be effective as delivery of a
manually executed counterpart to this Agreement.

 

(n)          Titles and Headings. The titles, captions and table of contents in
this Agreement are for reference purposes only, and will not in any way define,
limit, extend or describe the scope of this Agreement or otherwise affect the
meaning or interpretation of this Agreement.

 

[Signature Page Follows]

 

 -8- 

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
on their respective behalf, by their respective officers thereunto duly
authorized, all as of the day and year first above written.

 

  NAVIDEA BIOPHARMACEUTICALS, INC.         By:                 Name:      
Title:            CARDINAL HEALTH 414, LLC         By:                  Name:  
    Title:   

 

 -9- 

 

 



Exhibit F

 

Form of Warrant



 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. SUBJECT TO
SECTION 6 BELOW, AND EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT, NO SALE
OR DISPOSITION MAY BE EFFECTED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

[_____], 2016

 

THIS CERTIFIES THAT, for value received, Cardinal Health 414, LLC, a Delaware
limited liability company (“Holder”), is entitled to subscribe for and purchase
TEN MILLION (10,000,000) shares of fully paid and nonassessable shares of Common
Stock of NAVIDEA BIOPHARMACEUTICALS, INC., a Delaware corporation (“Company”),
at the Warrant Price (as hereinafter defined), subject to the provisions and
upon the terms and conditions hereinafter set forth. As used herein, the term
“Common Stock” shall mean Company’s presently authorized common stock, $0.001
par value per share, and any stock into which such Common Stock may hereafter be
converted or exchanged and the term “Warrant Shares” shall mean the shares of
Common Stock which Holder may acquire pursuant to this Warrant and any other
shares of stock into which such shares of Common Stock may hereafter be
converted or exchanged. This Warrant is being executed and delivered pursuant to
the terms of an Asset Purchase Agreement, dated November 23, 2016, between
Holder and the Company (the “Purchase Agreement”). Capitalized terms not
otherwise defined herein shall have the respective meanings ascribed to them in
the Purchase Agreement.

 

Section 1.          Warrant Price. The “Warrant Price” shall initially be one
and 50/100 dollars ($1.50) per share, subject to adjustment as provided in
Section 7 below.

 

Section 2.          Conditions to Exercise. The purchase right represented by
this Warrant may be exercised at any time, or from time to time, in whole or in
part, during the term commencing on the date hereof and ending at 5:00 p.m. (New
York City time) on the fifth anniversary of the date of this Warrant (the
“Expiration Date”).

 

Section 3.          Method of Exercise or Conversion; Payment; Issuance of
Shares; Issuance of New Warrant.

 

 

 

  

(a)          Cash Exercise. Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised by Holder, in whole or in part, by
delivery (pursuant to Section 17) to the Company of a duly executed Notice of
Exercise in substantially the form attached hereto, provided that, within three
(3) trading days following the date of such exercise, Holder shall surrender the
original of this Warrant and pay to the Company, by certified or bank check, or
wire transfer of immediately available funds, an amount equal to the then
applicable Warrant Price per share multiplied by the number of Warrant Shares
then being purchased. In the event of any exercise of the rights represented by
this Warrant, certificates for the shares of stock so purchased shall be in the
name of, and delivered to, Holder, or as Holder may direct (subject to the terms
of transfer contained herein and upon payment by such Holder of any applicable
transfer taxes). Such delivery shall be made within 10 trading days after
exercise of this Warrant and at the Company’s expense and, unless this Warrant
has been fully exercised or expired, a new Warrant having terms and conditions
substantially identical to this Warrant and representing the portion of the
Warrant Shares, if any, with respect to which this Warrant shall not have been
exercised, shall also be issued to Holder within 10 days after exercise of this
Warrant. The Warrant Shares shall be deemed to have been issued and Holder or
its designee shall be deemed to have become a holder of record of such Warrant
Shares for all purposes as of the date the Notice of Exercise of this Warrant is
delivered to the Company.

 

(b)          Limited Conversion Rights. If, at the time of delivery (pursuant to
Section 17) to the Company of a duly executed Notice of Exercise in
substantially the form attached hereto, a registration statement (or prospectus)
filed by the Company with the U.S. Securities and Exchange Commission with
respect to the resale by Holder of the Warrant Shares (the “Registration
Statement”) is not effective under the Securities Act of 1933, as amended (the
“Act”), and the rules and regulations promulgated thereunder, then in lieu of
exercising this Warrant as specified in Section 3(a), Holder may convert this
Warrant, in whole or in part, into Warrant Shares by surrender of the original
of this Warrant (together with a duly executed Notice of Exercise in
substantially the form attached hereto) at the principal office of the Company,
in which even the Company shall issue to Holder the number of Warrant Shares
computed using the following formula:

 

X = Y(A-B)/A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder;

 

Y = the number of Warrant Shares requested to be purchased under this Warrant
(at the date of such calculation);

 

A = the Fair Market Value of one share of the Company’s Common Stock (at the
date of such calculation); and

 

B = the Warrant Price (as adjusted to the date of such calculation).

 

(c)          Fair Market Value. For purposes of this Section 3, Fair Market
Value of one share of the Company’s Common Stock shall mean:

 

(i)          The last reported sale price quoted on the NYSE MKT or on any other
exchange on which the Common Stock is listed, or the average of the closing bid
and asked prices of Common Stock quoted in the Over-The-Counter Market Summary,
whichever is applicable, as published in the Eastern Edition of the Wall Street
Journal for the three (3) trading days prior to the date of determination of the
Fair Market Value; or

 

 -2- 

 

  

(ii)         In the event of an exercise in connection with a merger,
acquisition or other consolidation in which the Company is not the surviving
entity, the value to be received per share of Common Stock by all holders of the
Common Stock in such transaction as determined in the reasonable good faith
judgment of the Company’s Board of Directors; or

 

(iii)        In any other instance, the value as determined in the reasonable
good faith judgment of the Company’s Board of Directors.

 

In the event of Section 3(c)(ii) or 3(c)(iii) above, the Company’s Board of
Directors shall prepare a certificate, to be signed by an authorized officer of
the Company, setting forth in reasonable detail the basis for and method of
determination of the per share Fair Market Value of the Common Stock. The Board
of Directors will also certify to Holder that this per share Fair Market Value
will be applicable to all holders of Company’s Common Stock. Such certifications
must be made to Holder, in the event of Section 3(c)(ii) above, at least ten
(10) business days prior to the proposed effective date of the merger,
acquisition or other consolidation, and in the event of Section 3(c)(iii),
promptly after exercise of this Warrant.

 

(d)          Automatic Exercise. To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation if the
Registration Statement is not effective as of such time (including, without
limitation, pursuant to Section 3(e)(ii)) if the then-Fair Market Value of a
Warrant Share exceeds the then-Warrant Price, unless Holder notifies the Company
in writing to the contrary prior to such automatic exercise.

 

(e)          Treatment of Warrant Upon Acquisition of the Company.

 

(i)         Certain Definitions; Acquisitions. For the purpose of this Warrant:
“Acquisition” means, whether direct or indirect and whether in one or a series
of related transactions, any sale, license, assignment, or other disposition of
all or substantially all of the assets of the Company, or any reorganization,
consolidation, or merger of the Company, or sale of outstanding Company
securities by holders thereof, where the holders of the Company’s securities as
of immediately before the transaction beneficially own less than a majority of
the outstanding voting securities of the successor or surviving entity as of
immediately after the transaction (or, if the successor or surviving entity is a
wholly-owned subsidiary of another corporation, such successor or surviving
entity’s parent). For purposes of this Section 3(e), “Affiliate” shall mean any
person or entity that owns or controls directly or indirectly ten percent (10%)
or more of the voting capital stock of the Company, any person or entity that
controls or is controlled by or is under common control with such persons or
entities, and each of such person’s or entity’s officers, directors, joint
venturers or partners, as applicable. The Company shall provide Holder with
written notice of any proposed Acquisition not later than ten (10) Business Days
prior to the closing thereof setting forth the material terms and conditions
thereof, and shall provide Holder with copies of the draft transaction
agreements and other documents in connection therewith and with such other
information respecting such proposed Acquisition as may reasonably be requested
by Holder. If the Acquisition described in such notice is terminated or
abandoned prior to the consummation thereof, the Company shall provide prompt
notice thereof to Holder and, unless Holder advises the Company in a written
notice that it elects to reaffirm the exercise, any purported exercise of this
Warrant in connection with such proposed Acquisition shall be null and void. For
the avoidance of doubt, the transactions contemplated by the Purchase Agreement
do not constitute an Acquisition for purposes of this Warrant.

 

 -3- 

 

  

(ii)         Acquisition for Cash. Holder agrees that, in the event of an
Acquisition in which the sole consideration is cash, and such consideration is
to be received by the holders of the Company’s Common Stock in respect of their
shares of the Common Stock at the closing of the Acquisition, this Warrant shall
be automatically exercised (or terminated) as provided in Section 3(d) (even if
a Registration Statement has been declared and remains effective by the SEC) on
and as of the closing of such Acquisition to the extent not previously
exercised.

 

(iii)        Asset Sale. In the event of an Acquisition that is an arm’s length
sale of all or substantially all of the Company’s assets (and only its assets)
to a third party that is not an Affiliate of the Company (a “True Asset Sale”),
Holder may either (A) exercise its conversion or purchase right under this
Warrant pursuant to Sections 3(a) or 3(b) (even if a Registration Statement has
been declared and remains effective by the SEC), respectively, and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition, or (B) permit the Warrant to continue until the Expiration Date if
the Company continues as a going concern following the closing of any such True
Asset Sale. For the avoidance of doubt, the transactions contemplated by the
Purchase Agreement do not constitute a True Asset Sale for purposes of this
Warrant.

 

(iv)        Assumption of Warrant. Upon the closing of any Acquisition other
than as particularly described in Section 3(e)(ii) or 3(e)(iii) above (and, for
the avoidance of doubt, including any such Acquisition in which the Company is
not the surviving entity), the Company shall, unless Holder requests otherwise,
cause the surviving or successor entity to assume this Warrant and the
obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing (and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant).

 

(v)         Conditional Exercise. Notwithstanding any other provision hereof, if
an exercise of this Warrant is to be made in connection with an Acquisition,
such exercise may at the election of Holder be conditioned upon the consummation
of such Acquisition, in which case such exercise shall not be deemed to be
effective until immediately prior to the consummation of the Acquisition.

 

Section 4.              Representations and Warranties of Holder and the
Company.

 

(a)          Representations and Warranties of Holder. Holder represents and
warrants to the Company as of the date hereof with respect to this Warrant as
follows:

 

 -4- 

 

  

(i)          Evaluation. Holder has substantial experience in evaluating and
investing in private placement transactions of securities of companies similar
to the Company so that Holder is capable of evaluating the merits and risks of
its investment in the Company and has the capacity to protect its interests.

 

(ii)         Resale. Except for transfers to an affiliate of Holder, Holder is
acquiring this Warrant and the Warrant Shares issuable upon exercise of this
Warrant (collectively, the “Securities”) for investment for its own account and
not with a view to, or for resale in connection with, any distribution thereof.
Holder understands that the Securities have not been registered under the Act by
reason of a specific exemption from the registration provisions of the Act which
depends upon, among other things, the bona fide nature of the investment intent
as expressed herein.

 

(iii)        Rule 144. Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

(iv)        Accredited Investor. Holder is an “accredited investor” within the
meaning of Regulation D promulgated under the Act.

 

(b)          Representations and Warranties by the Company. The Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct as of the date hereof.

 

(i)          Corporate Organization and Authority. The Company (A) is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (B) has the corporate power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted, and (C) is qualified as a foreign
corporation in all jurisdictions where such qualification is required.

 

(ii)         Corporate Power. The Company has all requisite legal and corporate
power and authority to execute, issue and deliver this Warrant, to issue the
Warrant Shares issuable upon exercise or conversion of this Warrant, and to
carry out and perform its obligations under this Warrant and any related
agreements.

 

(iii)        Authorization; Enforceability. All corporate action on the part of
the Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of the Company
enforceable in accordance with its terms.

 

 -5- 

 

  

(iv)        Valid Issuance of Warrant and Warrant Shares. This Warrant has been
validly issued and is free of restrictions on transfer other than restrictions
on transfer set forth herein and under applicable state and federal securities
laws. The Warrant Shares issuable upon exercise or conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions under this Warrant and under applicable state and federal
securities laws. Subject to applicable restrictions on transfer, the issuance
and delivery of this Warrant and the Warrant Shares issuable upon exercise or
conversion of this Warrant are not subject to any preemptive or other similar
rights or any liens or encumbrances except as specifically set forth in the
Company’s Amended and Restated Certificate of Incorporation (“Certificate of
Incorporation”) or this Warrant. Unless a Registration Statement has been
declared and remains effective by the SEC at the time of the issuance of the
Warrant Shares, the offer, sale and issuance of the Warrant Shares, as
contemplated by this Warrant, are exempt from the prospectus and registration
requirements of applicable United States federal and state security laws, and
neither the Company nor any authorized agent acting on its behalf has taken or
will take any action hereafter that would cause the loss of such exemption,
except with respect to filing, causing to become effective, and maintaining the
effectiveness of, the Registration Statement.

 

(v)         No Conflict. The execution, delivery and performance of this Warrant
will not (A) contravene any of the organizational documents of the Company, (B)
violate any material Legal Requirement, (C) require any action by, filing,
registration, qualification with, or approval, consent or withholding of
objections from, any Governmental Authority or any other Person, except those
which have been obtained and are in full force and effect, (D) result in the
creation of any Lien on any of the Company’s Real Property, or (E) result in any
breach of or constitute a default under, or permit the termination or
acceleration of, any Material Contract to which the Company is a party.

 

Section 5.             Legends.

 

(a)          Legend. Each certificate representing the Warrant Shares shall,
unless at the time of issuance the Registration Statement has been declared and
remains effective by the SEC, be endorsed with substantially the following
legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES ACT
OF 1933, OR (IF REASONABLY REQUIRED BY THE COMPANY) AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS EXEMPT FROM
SUCH REGISTRATION.

 

The Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied or the
Registration Statement was declared and remained effective by the SEC at the
time of issuance of the Warrant Shares. The Company may also instruct its
transfer agent not to allow the transfer of any of the Warrant Shares unless the
conditions specified in the foregoing legend are satisfied or the Registration
Statement was declared and remained effective by the SEC at the time of issuance
of the Warrant Shares.

 

 -6- 

 

  

(b)          Removal of Legend and Transfer Restrictions. The legend relating to
the Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant
shall not be affixed or shall be removed and the Company shall issue a
certificate without such legend to Holder if (i) the Securities are registered
under the Act and a prospectus meeting the requirements of Section 10 of the Act
is available, or (ii) Holder provides to the Company an opinion of counsel for
Holder reasonably satisfactory to the Company, or other evidence reasonably
satisfactory to the Company, to the effect that public sale, transfer or
assignment of the Securities may be made without registration and without
compliance with any restriction such as Rule 144.

 

Section 6.             Transfers of Warrant. In connection with any transfer by
Holder of this Warrant, the Company may require the transferee to provide the
Company with written representations and warranties that transferee is acquiring
this Warrant and the Warrant Shares to be issued upon exercise for investment
purposes only and not with a view to any sale or distribution, and may require a
legal opinion, in form and substance satisfactory to the Company and its
counsel, stating that such transfer is exempt from the registration and
prospectus delivery requirements of the Act; provided that the Company shall not
require an opinion of counsel if the transfer is to an affiliate of Holder or
the Registration Statement has been declared and remains effective by the SEC at
the time of such transfer. Following any transfer of this Warrant, at the
request of either the Company or the transferee, the transferee shall surrender
this Warrant to the Company in exchange for a new warrant of like tenor and
date, executed by the Company. Upon any partial transfer, the Company will also
execute and deliver to Holder a new warrant of like tenor with respect to the
portion of this Warrant not so transferred. Subject to the foregoing, this
Warrant is transferable on the books of the Company at its principal office by
the registered Holder upon surrender of this Warrant properly endorsed.

 

Section 7.             Adjustment for Certain Events. The number and kind of
securities purchasable upon the exercise of this Warrant and the Warrant Price
shall be subject to adjustment from time to time upon the occurrence of certain
events, as follows:

 

(a)          Reclassification or Merger. In case of (i) any reclassification or
change of securities of the class issuable upon exercise of this Warrant (other
than a change in par value, or from par value to no par value, or from no par
value to par value, or as a result of a subdivision or combination), (ii) any
merger of the Company with or into another corporation (other than a merger with
another corporation in which the Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant), or (iii) any
sale of all or substantially all of the assets of the Company, the Company, or
such successor or purchasing corporation, as the case may be, shall duly execute
and deliver to Holder a new Warrant (in form and substance satisfactory to
Holder of this Warrant), or the Company shall make appropriate provision without
the issuance of a new Warrant, so that Holder shall have the right to receive,
at a total purchase price not to exceed that payable upon the exercise of the
unexercised portion of this Warrant, and in lieu of the Warrant Shares
theretofore issuable upon exercise or conversion of this Warrant, the kind and
amount of shares of stock, other securities, money and property receivable upon
such reclassification, change, merger or sale by a holder of the number of
shares of Common Stock then purchasable under this Warrant, or in the case or
such a merger or sale in which the consideration paid consists all or in part of
assets other than securities of the successor or purchasing corporation, at the
option of Holder, the securities of the successor or purchasing corporation
having a value at the time of the transaction equivalent to the value of the
Warrant Shares purchasable upon exercise of this Warrant at the time of the
transaction. Any new Warrant shall provide for adjustments that shall be as
nearly as equivalent as may be practicable to the adjustments provided for in
this Section 7. The provisions of this subparagraph (a) shall similarly apply to
successive reclassifications, changes, mergers and transfers.

 

 -7- 

 

  

(b)          Subdivision or Combination of Shares. If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Common Stock, the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.

 

(c)          Stock Dividends and Other Distributions. If the Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of shareholders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution
specifically provided for in Sections 7(a) and 7(b)), including in connection
with any direct or indirect sale, license, assignment or other disposition of
any of the material assets (whether in one or a series of related transactions
and regardless of the form of transaction) associated with the “Manocept” or
“Macrophage Therapeutics” subsidiaries or divisions of the Company, or any sale
or other disposition of the securities of any such subsidiary, then, in each
such case, provision shall be made by the Company such that Holder shall receive
upon exercise of this Warrant a proportionate share of any such dividend or
distribution as though it were Holder of the Warrant Shares as of the record
date fixed for the determination of the shareholders of the Company entitled to
receive such dividend or distribution.

 

(d)          Adjustment of Number of Shares. Upon each adjustment in the Warrant
Price, the number of Warrant Shares purchasable hereunder shall be adjusted, to
the nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.

 

Section 8.          Notice of Adjustments; Redemption. Whenever any Warrant
Price or the kind or number of securities issuable under this Warrant shall be
adjusted pursuant to Section 7 hereof, the Company shall prepare a certificate
signed by an officer of the Company setting forth, in reasonable detail, the
event requiring the adjustment, the amount of the adjustment, the method by
which such adjustment was calculated, and the Warrant Price and number or kind
of shares issuable upon exercise of this Warrant after giving effect to such
adjustment, and within thirty (30) days of such adjustment shall cause copies of
such certificates to be delivered to Holder in accordance with Section 17
hereof.

 

 -8- 

 



 

Section 9.          Exchange Act Reports. With a view to making available to
Holder the benefits of Rule 144, the Company shall, so long as it is subject to
the reporting requirements of the Act and the Exchange Act (collectively, the
“Acts”), but not during any period in which the Registration Statement is
effective with the SEC, (i) at all times make and keep available adequate
current public information, as those terms are understood and defined in Rule
144, (ii) use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required of the Company under the Acts,
and (iii) furnish Holder upon written request a written statement by the Company
that it has complied with the reporting requirements of Rule 144 and the Acts,
or that it qualifies as a registrant whose securities may be resold pursuant to
Form S-3, and such other information as may be reasonably requested in availing
Holder of any rule or regulation of the SEC that permits the sale of any
securities without registration or pursuant to Form S-3.

 

Section 10.         No Fractional Shares. No fractional shares of Common Stock
will be issued in connection with any exercise or conversion hereunder, but in
lieu of such fractional share the Company shall make a cash payment therefor
upon the basis of the Warrant Price then in effect.

 

Section 11.         Charges, Taxes and Expenses. Issuance of certificates for
shares of Common Stock upon the exercise or conversion of this Warrant shall be
made without charge to Holder for any United States or state of the United
States documentary stamp tax or other incidental expense with respect to the
issuance of such certificate, all of which taxes and expenses shall be paid by
the Company, and such certificates shall be issued in the name of Holder.

 

Section 12.         No Shareholder Rights Until Exercise. Except as expressly
provided herein, this Warrant does not entitle Holder to any voting rights or
other rights as a shareholder of the Company prior to the exercise hereof.

 

Section 13.         Registry of Warrant. The Company shall maintain a registry
showing the name and address of the registered Holder of this Warrant. This
Warrant may be surrendered for exchange or exercise, in accordance with its
terms, at such office or agency of the Company, and the Company and Holder shall
be entitled to rely in all respects, prior to written notice to the contrary,
upon such registry.

 

Section 14.         Loss, Theft, Destruction or Mutilation of Warrant. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction or mutilation of this Warrant, and, in the case of loss,
theft, or destruction, of indemnity reasonably satisfactory to it, and, if
mutilated, upon surrender and cancellation of this Warrant, the Company will
execute and deliver a new Warrant, having terms and conditions substantially
identical to this Warrant, in lieu hereof.

 

 -9- 

 



 

Section 15.         Miscellaneous.

 

(a)          Issue Date. The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
the Company on the date hereof.

 

(b)          Successors. This Warrant shall be binding upon any successors or
assigns of the Company.

 

(c)          Headings. The headings used in this Warrant are used for
convenience only and are not to be considered in construing or interpreting this
Warrant.

 

(d)          Saturdays, Sundays, Holidays. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday in the State of
Delaware, then such action may be taken or such right may be exercised on the
next succeeding day not a Saturday, Sunday or a legal holiday.

 

Section 16.         No Impairment. The Company will not, by amendment of its
Certificate of Incorporation or any other voluntary action, avoid or seek to
avoid the observance or performance of any of the terms of this Warrant, but
will at all times in good faith assist in the carrying out of all such terms and
in the taking of all such action as may be necessary or appropriate in order to
protect the rights of Holder against impairment.

 

Section 17.         Addresses. All notices or other communications given in
connection with this Warrant shall be in writing, shall be addressed to the
parties at their respective addresses set forth below (unless and until a
different address may be specified in a written notice to the other party
delivered in accordance with this Section 17), and shall be deemed given (a) on
the date of receipt if delivered by hand, (b) on the next business day after
being sent by a nationally-recognized overnight courier, or (c) on the third
business day after being sent by registered or certified mail, return receipt
requested and postage prepaid.

 

If to Company:

 



Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017

Attention: Dr. Michael Goldberg, Chief Executive Officer

Email: mgoldberg@navidea.com

 

Navidea Biopharmaceuticals, Inc.

5600 Blazer Parkway, Suite 200

Dublin, OH 43017
Attention: Jed Latkin, Chief Financial Officer

Email: jlatkin@navidea.com

 

If to Holder:

 

 -10- 

 

  

c/o Cardinal Health, Inc.
7000 Cardinal Place
Dublin, OH 43017
Attention: Vice President, Associate General Counsel, Mergers & Acquisitions
Attention: Senior Vice President, Deputy General Counsel, Corporate: Legal and
Compliance

Facsimile: (614) 757-6448

 

with a copy to (which will not constitute notice):

 

Jones Day
P.O. Box 165017
Columbus, Ohio 43216-5017
Attention: Jeffrey D. Litle
Facsimile: (614) 461-4198
Email: jdlitle@jonesday.com

 

Section 18.         WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

 

Section 19.         GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE (WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES OF SUCH STATE) EXCEPT THAT THE GENERAL
CORPORATION LAW OF DELAWARE SHALL APPLY TO MATTERS SPECIFICALLY ADDRESSED
THEREIN.

 

Section 20.         Covenants Related to Registration Statement.

 

(a)          Filings. The Company shall, as far in advance as practicable and in
any event at least ten (10) Business Days, prior to filing a Registration
Statement or prospectus, or any amendment or supplement thereto, furnish to
Holder for review a copy of the Registration Statement proposed to be filed,
each amendment and supplement to such Registration Statement (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such Registration Statement (including each
preliminary prospectus), and such other documents as Holder may request in order
to facilitate the disposition of the Warrant Shares, and the Company shall
incorporate any reasonable changes therein requested by Holder prior to filing.
After the filing of a Registration Statement, the Company shall promptly, and in
no event more than two (2) Business Days after such filing, notify Holder of
such filing, and shall further notify Holder promptly, and in no event more than
two (2) Business Days of the occurrence of any of the following: (i) when such
Registration Statement becomes effective; (ii) when any post-effective amendment
to such Registration Statement becomes effective; (iii) the issuance or
threatened issuance by the SEC of any stop order; and (iv) any request by the
SEC for any amendment or supplement to such Registration Statement or any
prospectus relating thereto.

 

 -11- 

 

  

(b)          Information. Holder shall provide such information as may
reasonably be requested by the Company in connection with the preparation of any
Registration Statement, including amendments and supplements thereto, in order
to effect the registration of the resale of the Warrant Shares under the Act and
in connection with the Company’s obligation to comply with federal and
applicable state securities laws.

 

(c)          Indemnity. The Company agrees to indemnify and hold harmless Holder
and its respective officers, employees, Affiliates, directors, partners,
members, attorneys and agents, and each Person, if any, who controls Holder
(within the meaning of Section 15 of the Act or Section 20 of the Exchange Act)
(each, an “Indemnified Party”), from and against any Loss arising out of or
based upon any untrue statement (or allegedly untrue statement) of a material
fact contained in any Registration Statement, any prospectus, or any amendment
or supplement to such Registration Statement, or arising out of or based upon
any omission (or alleged omission) to state a material fact required to be
stated therein or necessary to make the statements therein not misleading;
provided that the Company will not be liable in any such case to the extent that
any such Loss arises out of or is based upon any untrue statement or allegedly
untrue statement or omission or alleged omission made in such Registration
Statement, prospectus, or any such amendment or supplement, in reliance upon and
in conformity with information furnished to the Company by Holder specifically
for inclusion in such Registration Statement, prospectus, or any such amendment
or supplement.

 

(d)          No Obligation to Register Warrant Shares. Nothing herein shall be
deemed to require the Company to file, cause to become effective or continue to
maintain the effectiveness of, any Registration Statement, and any such actions
taken by the Company shall be taken in the sole and absolute discretion of the
Company.

 

[Remainder of Page Intentionally Left Blank]

 

 -12- 

 

  

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

NAVIDEA BIOPHARMACEUTICALS, INC.



By:   Name:   Title:  

 

 

 

 

  

NOTICE OF EXERCISE

 

To:

 

[_____________]
[_____________]
[_____________]
Attn: [___________]

 

1.The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of NAVIDEA BIOPHARMACEUTICALS, INC. (the
“Company”), pursuant to the terms of the Warrant to Purchase Common Stock dated
[____], 2016 (the “Warrant”).

 

2.Holder exercises its rights under the Warrant as set forth below:

 

(   )Holder elects to purchase ______________ shares of Common Stock as provided
in Section 3(a) and tenders herewith a check in the amount of $__________ as
payment of the purchase price.

 

(    )If permitted by Section 3(b) of the Warrant, Holder elects to convert the
purchase rights into shares of Common Stock as provided in Section 3(b) of the
Warrant.

 

3.Holder surrenders the Warrant with this Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution,
and it has no present intention of distributing or reselling the shares.

 

Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 

Name:   Address:   Taxpayer ID:

 



  [HOLDER]       By:     Name:     Title:     Date:  



 

   

 

 

Exhibit G

 

Form of FDA Letters

 

Form of Seller FDA Letter

 

Trade secret and/or confidential commercial information contained
in this submission is exempt from public disclosure to the full extent provided
under law

 

VIA COURIER

 

Date

 

[Name

Division of XXX]

Center for Drug Evaluation and Research

Food and Drug Administration

Office of Drug Evaluation

5901-B Ammendale Road

Beltsville, MD 20705-1266

 

Re:NDA #; X Product Name

General Correspondence: Transfer of Ownership

 

Dear Dr. XX:

 

Reference is made to our NDA for X, (NDA #), which was approved on X.

 

The purpose of this submission is to notify the Division that per 21 CFR
§314.72, effective X, ownership rights of this NDA will transfer from Navidea
Biopharmaceuticals, Inc. to:

 

Cardinal Health 414, LLC

c/o Cardinal Health, Inc.

7000 Cardinal Place

Dublin, OH 43017

 

(the “Buyer”)

 

A full copy of the NDA, including all supplements and records that are required
to be kept under 21 CFR §314.81, was provided to Buyer.

 

After the transfer date, Buyer will be solely responsible for any and all
regulatory matters related to this NDA. All future correspondence for this NDA
should be directed to:

 

Buyer Point of Contact (POC)

POC Title

POC Address

POC Phone

POC Fax

POC Email

 

This submission is being provided electronically via the Electronic Submission
Gateway (ESG). Please see the “Guide to FDA Reviewer” for complete details
regarding the electronic submission.

 

 

 

 

If there are any questions or comments regarding this submission, please contact
me via telephone at [Telephone #], or by secure email at [Email Address]. The
Regulatory Affairs facsimile is [Fax Number].

 

  Sincerely,       NAVIDEA BIOPHARMACEUTICALS, INC.       By:     Name:   Title:



 



   

 

 

 

Form of Buyer FDA Letter

 

Trade secret and/or confidential commercial information contained in this
submission is exempt from public disclosure to the full extent provided under
law

 

VIA COURIER

 

Date

 

[Director]

[Mailing address for FDA CDER Review Division]

 

Re:NDA No. [xxx]

 

[Product Name]

 

Transfer of Ownership of NDA

 

Dear [xxx]:

 

In accordance with 21 CFR 314.72, this letter is notification that Cardinal
Health 414, LLC (the “Buyer”) has obtained from Navidea Biopharmaceuticals, Inc.
(the “Seller”) ownership of, and all rights to, approved NDA [xxx] for [Product
name]. It is our understanding that, consistent with the regulation, the Seller
is submitting a separate letter confirming this transfer of ownership.

 

With this transfer of ownership, which is effective [date], the Buyer commits to
all agreements, promises, and conditions made by the Seller and contained in the
application. The Buyer has acquired from the Seller a complete copy of approved
NDA [xxx], including supplements and records that are required to be kept under
21 CFR 314.81. {NOTE: Alternatively, the Buyer can request from FDA a copy of
the approved application, including supplements and records that required to be
kept under 21 CFR 314.81}

 

Enclosed is a signed Form 356h, Application to Market a New Drug, Biologic, or
an Antibiotic Drug for Human Use. At present, there are no changes in the
conditions in the approved application requiring notification under 21 CFR
314.70. Effective [effective date of transfer], please direct all communications
related to the above-referenced NDA to:

 

[Name]

[Seller]

[Address]

[Phone Number]

 

 

 

 

  Sincerely,       CARDINAL HEALTH 414, LLC         By:       Name:     Title:

 

 

